

Exhibit 10.1

EXPLANATORY NOTE


On February 28, 2014, GE Capital Retail Bank and GE Capital Retail Finance
Corporation (“GE Entities”) entered into the Amended and Restated Consumer
Credit Card Program Agreement by and among The Gap, Inc. (the "Company"), Gap
(Puerto Rico), Inc., GPS Consumer Direct, Inc., Gap (Apparel), LLC, Gap (ITM)
Inc., and the GE Entities, which is attached hereto. The GE Entities also
entered into two other agreements with certain of the Company’s wholly-owned
subsidiaries on the same day:


1.
The Amended and Restated Consumer Credit Card Program Agreement by and among The
Gap, Inc., Old Navy, LLC, Gap (Puerto Rico), Inc., GPS Consumer Direct, Inc.,
Old Navy (Apparel), LLC, and Old Navy (ITM) Inc. and the GE Entities (the “Old
Navy Contract”); and

2.
The Amended and Restated Consumer Credit Card Program Agreement by and among The
Gap, Inc., Banana Republic, LLC, Gap (Puerto Rico), Inc., GPS Consumer Direct,
Inc., Banana Republic (Apparel), LLC, Banana Republic (ITM) Inc., and the GE
Entities (the “Banana Republic Contract”).

In accordance with Instruction 2 to Item 601 of Regulation S-K, only the Amended
and Restated Consumer Credit Card Program Agreement by and between the Company
and the GE Entities is being filed. The only material difference between the
attached agreement and the Old Navy Contract and the Banana Republic Contract is
the parties thereto.








--------------------------------------------------------------------------------










Privileged and Confidential












AMENDED AND RESTATED
CONSUMER CREDIT CARD PROGRAM AGREEMENT


BY AND AMONG


THE GAP, INC.,
GAP (PUERTO RICO), INC.,
GPS CONSUMER DIRECT, INC.,
GAP (APPAREL), LLC,
GAP (ITM) INC.,


GE CAPITAL RETAIL BANK


AND


GE CAPITAL RETAIL FINANCE CORPORATION


DATED AS OF
February 28, 2014




























In this document, “[***]” indicates that confidential materials have been
redacted from this document and filed separately with the Securities and
Exchange Commission.






--------------------------------------------------------------------------------



Table of Contents
Page





ARTICLE I DEFINITIONS    1
Section 1.01    Certain Defined Terms    1
Section 1.02    Miscellaneous    15
ARTICLE II ESTABLISHMENT AND PROMOTION OF PROGRAM    15
Section 2.01    Commencement of Program; Retailers to Honor Credit Cards.    15
Section 2.02    Bank to Extend Credit.    16
Section 2.03    Retailers’ Promotion of Program.    17
Section 2.04    Rewards Program.    18
Section 2.05    Bank’s Contribution to Funding Expenses.    20
Section 2.06    Change in Network.    21
Section 2.07    Mobile Wallet and Alternative Networks.    22
ARTICLE III ADMINISTRATION OF PROGRAM    23
Section 3.01    Preparation of Documents; Other Expenses.    23
Section 3.02    Account Administration; Credit Criteria    24
Section 3.03    Ownership of Accounts, Etc.    24
Section 3.04    Ownership and Use of Customer List and Cardholder List.    24
Section 3.05    In-Store Payments.    31
Section 3.06    Inserts; Statement Messages.    32
Section 3.07    Gain Sharing    32
Section 3.08    Strategic Operating Council    36
Section 3.09    Program Execution Committee and Program Management
Committee    37
Section 3.10    Network Rules    39
Section 3.11    Interchange Regulation.    39
Section 3.12    Ancillary Product Solicitation.    40
ARTICLE IV OPERATING PROCEDURES    41
Section 4.01    General    41
Section 4.02    New Cardholder Account Establishment Procedures;
Conversion.    41
Section 4.03    Purchase Authorization Procedures    41
Section 4.04    Procedures for Uncollectible Receivables    42
Section 4.05    Location of Customer Service.    42
Section 4.06    Alternate Sites    43
ARTICLE V SETTLEMENTS, SERVICE FEES, REBATES AND ADJUSTMENTS; NETWORK
TRANSACTION PAYMENTS    43
Section 5.01    Settlement Procedures.    43
Section 5.02    Non-Retailer Discount Rebate    44
Section 5.03    Prepaid Postage Requirement    45
Section 5.04    Credit Card Applications Submitted by Phone    45
Section 5.05    Network Transactions; Payments.    45
ARTICLE VI CREDIT TERMS; LOSSES ON ACCOUNTS; SECURITY    45
Section 6.01    Credit Terms    45
Section 6.02    Losses on Accounts    45
Section 6.03    Grant of Security Interest; Precautionary Filing    45
Section 6.04    Returns of Merchandise    46



i



--------------------------------------------------------------------------------



Table of Contents
Page





ARTICLE VII CHARGEBACK    47
Section 7.01    Bank’s Right to Chargeback Retailer Purchases    47
Section 7.02    Chargeback of Co-brand Non-Retailer Purchases    48
Section 7.03    Limitation of Chargeback    48
Section 7.04    Exercise of Chargeback    48
ARTICLE VIII WARRANTIES AND COVENANTS OF RETAILERS    49
Section 8.01    Presentment Warranties    49
Section 8.02    Account Covenants    50
Section 8.03    General Representations and Warranties    50
Section 8.04    Additional Affirmative Covenants of Retailers    52
Section 8.05    Additional Negative Covenant of Retailers.    54
ARTICLE IX WARRANTIES AND COVENANTS OF BANK    56
Section 9.01    Representations and Warranties of Bank and Bank Parent    56
Section 9.02    Bank Covenants    58
ARTICLE X EVENTS OF DEFAULT; RIGHTS AND REMEDIES    62
Section 10.01    Events of Default    62
Section 10.02    Bank Remedies.    63
Section 10.03    Bank Termination Events    63
Section 10.04    Retailers Remedies.    65
ARTICLE XI TERM/TERMINATION    66
Section 11.01    Operation Period    66
Section 11.02    Termination    66
Section 11.03    Effects of Termination; Purchase of Accounts and Termination
Date.    69
Section 11.04    Termination for Force Majeure.    72
Section 11.05    Rights upon Termination or Expiration of Operation Period    72
Section 11.06    Liquidation of Accounts    73
ARTICLE XII INDEMNIFICATION    73
Section 12.01    Indemnification by Retailers    73
Section 12.02    Indemnification by Bank    74
Section 12.03    Payment of Indemnified Amounts    75
Section 12.04    Notice    75
ARTICLE XIII CHANGES IN RETAILERS; NEW PROGRAMS    75
Section 13.01    New Retailers    75
Section 13.02    Card Acceptance By Certain Parties    76
Section 13.03    Programs With New Brands    76
ARTICLE XIV MISCELLANEOUS    76
Section 14.01    Payment Terms and Rights of Set Off and Recoupment    76
Section 14.02    Late Payments    77
Section 14.03    Assignability    77
Section 14.04    Amendment    77
Section 14.05    Non-Waiver    77
Section 14.06    Severability    77
Section 14.07    Governing Law    77



ii



--------------------------------------------------------------------------------



Table of Contents
Page





Section 14.08    Captions    77
Section 14.09    Use of Licensed Marks and Bank’s Name.    77
Section 14.10    Securitization/Participation.    79
Section 14.11    Further Assurances    79
Section 14.12    Entire Agreement    80
Section 14.13    Notices    80
Section 14.14    Power of Attorney    80
Section 14.15    Confidentiality.    80
Section 14.16    No Partnership    81
Section 14.17    Third Parties    81
Section 14.18    Multiple Counterparts    82
Section 14.19    Rights in Technology    82
Section 14.20    Cross-License of Technology    82
Section 14.21    Joint and Several Obligations    83
Section 14.22    Prohibition on Illegal Gambling    83
Section 14.23    Removal of General Electric Capital Corporation    83





iii



--------------------------------------------------------------------------------



Table of Contents
Page



EXHIBITS
Exhibit A     -     Operating Procedures
Exhibit B    -     Executed Copy Of Gap Guaranty Agreement
Exhibit C    -     Executed Copy Of Bank Parent Guaranty Agreement
Exhibit D     -     Form of Calculation of Gain Sharing Payment


SCHEDULES


Schedule 1.01(a)    -    Competing Retailers
Schedule 1.01(b)    -    Cardholder Terms and Conditions
Schedule 1.01(c)    -    Licensed Marks
Schedule 2.04(g)-1        Cardholder Rewards Program Support
Schedule 2.04(g)-2    -    Form of Rewards Summary
Schedule 3.07(g)(iii)    -    Program Balance Sheet Accounts that will be
reversed through
Program P&L
Schedule 3.07(i)    -    Money Costs
Schedule 3.07(k)    -    Example of Cost Difference Payment
Schedule 3.08(b)    -    Strategic Operating Council Members
Schedule 3.09(b)    -    Program Execution Committee Members
Schedule 3.09(g)    -    Program Management Committee Members
Schedule 3.09(h)    -    Technology Improvements
Schedule 4.02(b)    -    Structure of Credit Card Offers
Schedule 4.03        -    Co-brand Authorization Procedure
Schedule 5.01(b)     -    Settlement Accounts
Schedule 8.03(h)    -    Legal Names and Principal Place of Business
Schedule 9.02(h)(i)    -    Reports
Schedule 9.02(h)(ii)    -    Bank’s Performance Measurements
Schedule 9.02(h)(iii)    -    Masterfile
Schedule 9.02(w)    -    Network Reporting Form
Schedule 11.03(a)    -    Fair Market Value Calculation Methodology
Schedule 11.03(g)    -    Form of Confidentiality Agreement
Schedule 14.13    -    Notice Addresses
Schedule 14.15(c)    -    Reports Usable and Disclosable By Retailers












iv



--------------------------------------------------------------------------------




AMENDED AND RESTATED
CONSUMER CREDIT CARD PROGRAM AGREEMENT
This AMENDED AND RESTATED CONSUMER CREDIT CARD PROGRAM AGREEMENT (the
“Agreement”) is made as of the 28th day of February, 2014 by and among GE
Capital Retail Bank, a federal savings bank (“Bank”), GE Capital Retail Finance
Corporation, a Delaware corporation (“Bank Parent”), The Gap, Inc., a Delaware
corporation (“The Gap, Inc.”), Gap (Puerto Rico), Inc., a Puerto Rico
corporation, GPS Consumer Direct, Inc., a California corporation, Gap (Apparel),
LLC, a California limited liability company, and Gap (ITM) Inc., a California
corporation (jointly and severally, the “Retailers”).
W I T N E S S E T H
WHEREAS, Bank and Retailers are party to that certain Amended and Restated
Consumer Credit Card Program Agreement dated March 8, 2007, as amended by the
First Amendment to the Amended and Restated Consumer Credit Card Program
Agreement dated May 18, 2012, and the Second Amendment to the Amended and
Restated Consumer Credit Card Program Agreement dated November 2013 (the “Prior
Agreement”);
WHEREAS, Bank and Retailers desire to amend and restate the Prior Agreement in
its entirety;
WHEREAS, coincident with the execution of this Agreement Bank and Banana
Republic, LLC (and certain of its Affiliates) and Bank and Old Navy, LLC (and
certain of its Affiliates) are separately executing the other Credit Card
Program Agreements, which will amend and restate the existing credit card
program agreements between them;
WHEREAS, coincident with the execution and delivery of this Agreement, The Gap,
Inc. desires to execute and deliver to Bank a Guaranty Agreement in connection
with the obligations of Retailers (other than The Gap, Inc.) under this
Agreement; and
WHEREAS, coincident with the execution and delivery of this Agreement, Bank
Parent desires to execute and deliver to Retailers a Guaranty Agreement in
connection with the obligations of Bank under this Agreement.
NOW, THEREFORE, in consideration of the terms, conditions and mutual covenants
contained herein, and for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, Bank, Bank Parent and Retailers
hereby agree to amend and restate the Prior Agreement as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

1

--------------------------------------------------------------------------------






“Absentee Transaction” means an Internet Purchase, a Catalog Purchase, or any
Private Label Retailer Purchase or Co-brand Retailer Purchase made at (i) an
Approved Alternate Site, (ii) a Piperlime Retailer Location, or (iii) an Athleta
Retailer Location, in each case, where the Cardholder is not present.
“Account” means and includes any and all of the following, whether now existing
or hereafter arising: (i) Account Documentation; (ii) accounts, accounts
receivable, Indebtedness, other receivables, contract rights, choses in action,
general intangibles, chattel paper, instruments, documents and notes, Program
Documents and contract rights related to, comprising, securing or evidencing the
obligations or the receivables arising under or from the Credit Card Agreements
and the Account Documentation and all proceeds of all of the foregoing; (iii)
rights as to any goods or other property which is represented thereby or is
security or collateral therefor; (iv) guarantees, claims, security interests, or
other security held by or granted to Bank to secure payment by any person with
respect thereto; and (v) other rights, remedies, benefits, interests and titles,
both legal and equitable, to which Bank may now or at any time hereafter be
entitled in respect of the foregoing. The term Account shall include both
Private Label Accounts and Co-brand Accounts.
“Account Documentation” means with respect to an Account, any and all
documentation relating to such Account, including without limitation, Program
Documents, Credit Cards, Credit Card Applications, Credit Card Agreements,
Charge Transaction Data, Charge Slips, Credit Slips, checks and stubs, credit
bureau reports, adverse action information, change of terms notices,
correspondence, memoranda, documents, instruments, certificates, agreements,
invoices, and any other written information relating to such Account, in each
case including any and all amendments or modifications thereto, and in each
case, however stored or kept, provided, however, that “Account Documentation”
shall not include materials used for advertising, promotion or solicitations.
“Active Account” means, for any Billing Period, any Account other than a
Defaulted Account which at any time during such Billing Period had a debit or
credit balance or transaction.
“Affiliate” means, with respect to any person, each person that controls, is
controlled by or is under common control with such person. For the purpose of
this definition, “control” of a person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.
“Affiliate Credit Slip” means a sales credit receipt, register receipt, tape or
other invoice or documentation, whether in hard copy or electronic form, in each
case evidencing a return or exchange of products, an adjustment for services
rendered or not rendered by any Affiliate participating in the Program pursuant
to Section 13.02 to a Cardholder, or a correction of a misposting, in each case
for credit on a Co-brand Account or Private Label Account.
“Affiliate Purchases” means the full amount charged to a Cardholder on a Private
Label Account or a Co-brand Account for the purchase of goods and/or services
from any Affiliate participating in the Program pursuant to Section 13.02.

2

--------------------------------------------------------------------------------




“After-Tax Targeted Return” means, for any Program Year or portion thereof, the
Average Net Receivables for such Program Year, multiplied by [***].
“Alternate Site” means any form of retail distribution other than a Store,
Catalog, Piperlime Retailer Location, Athleta Retailer Location (or, with
respect to any other entity participating in the Program pursuant to Section
13.02, any form of retail distribution operated by such entity), or Internet
Site for use in the United States or Puerto Rico (e.g., kiosks, temporary
special event promotional booths, short-term seasonal leases of retail or outlet
stores).
“Amount Available For Gain Sharing” shall have the meaning given to such term in
Section 3.07(c).
“Annual Gain Sharing Statement” means a statement showing the Gain Sharing
Payment (as computed in accordance with Exhibit D) for a Program Year.
“Applicable Law” will be deemed to include and refer to all federal, state and
local laws (including common law), codes, statutes, ordinances, rules,
regulations, regulatory bulletins, published regulatory guidelines and
interpretations, regulatory guidance, regulatory examination report comments or
orders, judicial or administrative orders and interpretations, and decrees and
orders of any governmental or regulatory authority as may be amended and in
effect from time to time during the Operation Period, including: (i) the Truth
in Lending Act; (ii) the Equal Credit Opportunity Act; (iii) the Fair Debt
Collection Practices Act; (iv) the Fair Credit Reporting Act; (v) the Act; (vi)
the Foreign Corrupt Practices Act; (vii) the USA PATRIOT Act, and (viii) laws
relating to fair lending and unfair, deceptive or abusive acts or practices
“Approved Alternate Sites” shall have the meaning given to such term in Section
4.06 hereof.
“Athleta Retailer Location” means the internet website with the internet address
www.athleta.com, and any other internet website marketing goods or services
maintained, operated or controlled by, or on behalf of Athleta, the division of
The Gap, Inc. that operates www.athleta.com, and all retail and outlet stores
and all catalog sales located in the United States or Puerto Rico that operate
under the Athleta brand.
“Average Monthly Receivables Balance” means, as of any date of determination,
(a) the sum of (i) the Average Fiscal Month Net Receivables for the Bank fiscal
calendar month immediately preceding the date of determination, and (ii) the
Average Fiscal Month Net Receivables for the Bank fiscal calendar month one
month prior to the Bank fiscal calendar month described in (i), (b) all divided
by two. As used herein, “Average Fiscal Month Net Receivables” means, for any
fiscal month, the aggregate Indebtedness for all Active Accounts determined as
of the end of such fiscal month.


“Average Net Receivables” means, as of any date of determination, the sum of the
Gap Average Net Receivables and the Other Credit Card Net Receivables. As used
herein, “Gap Average Net Receivables” shall mean, as of any date of
determination and with respect to any Program Year, or portion thereof, (a) the
sum of (i) the Gap Average Fiscal Month Net Receivables for each of the fiscal
months of such Program Year, or portion thereof, immediately

3

--------------------------------------------------------------------------------






preceding the date of determination, and (ii) the Gap Average Fiscal Month Net
Receivables of the final month of the immediately preceding Program Year, (b)
all divided by the total number of months for which the Gap Average Fiscal Month
Net Receivables was added pursuant to subpart (a) hereof. As used herein, “Gap
Average Fiscal Month Net Receivables” means, for any fiscal month, the aggregate
Indebtedness for all Active Accounts determined as of the end of such fiscal
month, [***]. As used herein, “Other Credit Card Net Receivables” shall mean the
sum of the amounts calculated in the same manner as the Gap Average Net
Receivables but determined for the other Credit Card Programs.
“Banana Republic Retailers” means the “Retailers”, as such term is defined in
the Credit Card Program Agreement between Bank and Banana Republic, LLC and
certain of its Affiliates.
“Bank” means GE Capital Retail Bank and its permitted successors, transferees
and assigns.
“Bank Change of Control” means the same as under the Change in Bank Control Act,
12 U.S.C. § 1817(j) and the regulations thereunder, as in effect on the date of
this Agreement; provided that a Bank Change of Control shall not include General
Electric Capital Corporation entering into a spin-off or other similar
transaction, pursuant to which it contributes assets and liabilities of Bank and
any Bank Affiliate to one or more wholly-owned subsidiaries and distributes all
or a portion of  the shares of such subsidiary or subsidiaries to the
shareholders of General Electric Company.
“Bank Parent” means GE Capital Retail Finance Corporation, a Delaware
corporation.
“Bank Parent Guaranty” means that certain guaranty, dated as of the date hereof,
and executed by Bank Parent in favor of Retailers, guaranteeing the obligations
of Bank under this Agreement. A true and correct copy of the Bank Parent
Guaranty is attached hereto as Exhibit C.
“Bank Service Failure” shall mean Bank’s material failure to perform any of the
services to be performed in connection with the Program (other than services for
which performance measurements have been established and set forth on the
attached Schedule 9.02(h)(ii)) to standards generally consistent with the then
prevailing industry standards for such services.
“Bank Termination Event” shall have the meaning given to such term in Section
10.03 hereof.
“Benchmark Rate” shall have the meaning given in Section 3.11(a).
“Best Customer Program” means a tiered Credit Card product the attributes of
which Retailer shall establish with the consent of Bank, which consent Bank
shall not unreasonably withhold.

4

--------------------------------------------------------------------------------




“Billing Period” means the elapsed time between the dates on which Bank elects
to send billing statements in respect of Accounts, which time is usually between
twenty-eight (28) and thirty-two (32) days in length.


“Blackout Period” means the date beginning on [***] of any year and ending on
[***] of the immediately succeeding year.


“Business Day” means any day, except Saturday, Sunday, or a day on which banks
are required or permitted to be closed in Utah.


“Cardholder” means any natural person who has entered into a Credit Card
Agreement with Bank or who is or may become obligated under or with respect to
an Account.


“Cardholder List” means, either (a) any list consisting solely of the names and
addresses of Cardholders or (b) any list which identifies or provides a means of
differentiating any customers of Retailers as Cardholders.


“Cardholder Rewards Program” has the meaning given in Section 2.04(a).


“Catalog” means a printed, bound publication issued by Retailers, for
distribution in the United States or Puerto Rico, describing or depicting a
substantial number of Goods and/or Services and offering those Goods and/or
Services for sale via mail order or telephone to prospective or current
customers.


“Catalog Purchase” means a purchase of Goods and/or Services from a Retailer
charged to an Account where the Account information necessary to effect the
purchase is provided on the telephone or by mail in accordance with instructions
in the Catalog.


“Charge Slip” means (i) a sales receipt, register receipt tape or other invoice
or documentation, whether in hard copy or electronic form, in each case
evidencing a Private Label Retailer Purchase or a Co-brand Retailer Purchase
that is charged to a Cardholder’s Account, and (ii) a sales receipt, register
receipt tape or other invoice or documentation, whether in hard copy or
electronic form, evidencing a Cross-Shopping Purchase that is charged to a
Cross-Shopping Account of a Cross-Shopping Cardholder.


“Charge Transaction Data” means (i) Account/Cardholder identification and
transaction information with regard to each Private Label Retailer Purchase and
each Co-brand Retailer Purchase by a Cardholder, and each return of a Private
Label Retailer Purchase or Co-brand Retailer Purchase for credit (excluding
returns for which a Credit Voucher is issued) to the Account/Cardholder, and
(ii) Cross-Shopping Account/Cross-Shopping Cardholder identification and
transaction information with regard to each Cross-Shopping Purchase by a
Cross-Shopping Cardholder, and each return of Cross-Shopping Purchase for credit
(excluding returns for which a Credit Voucher is issued) to the Cross-Shopping
Account/Cross-Shopping Cardholder.


“Co-brand Account” means an Account with respect to which a Co-brand Credit Card
has been issued.


“Co-brand Credit Card” means the Network-branded credit card (whether a plastic

5

--------------------------------------------------------------------------------






card, device, or any other form factor) bearing a Retailer’s name or logo and
issued by Bank under the Program, which: (i) evidences the right of a Cardholder
and, if the Cardholder has so designated, any authorized user(s) to make
purchases financed on Accounts through Retailer Locations and/or Non-Retailer
Locations and which is intended for use by Cardholders designated by Bank to
finance purchases through any of the Retailer Locations and also at Non-Retailer
Locations (as well as providing cash-access benefits); (ii) consists of a single
credit line, (iii) functions as a generally-accepted multi-purpose credit card
when used to make Co-brand Non-Retailer Purchases, (iv) may offer similar
benefits as Private Label Credit Cards in connection with Co-brand Retailer
Purchases, (v) shows charges on a single monthly statement, and (vi) may include
the Best Customer Program.


“Co-brand Program” has the meaning given to it in Section 2.01(a).


“Co-brand Non-Retailer Purchase” means the full amount charged to a Cardholder
for the purchase of goods and services (including applicable sales taxes) at
Non-Retailer Locations financed on a Co-brand Account; provided that Co-brand
Non-Retailer Purchases shall not include any cash or quasi-cash transaction
occurring on a Co-brand Account.
“Co-brand Retailer Purchase” means the full amount charged to a Cardholder for
the purchase of Goods and/or Services (including applicable sales taxes) through
any of the Retailer Locations financed on a Co-brand Account. For the avoidance
of doubt, the term “Co-brand Retailer Purchase” shall not include any cash or
quasi-cash transaction occurring on a Co-brand Account.


“Competing Retailer” means any party listed on Schedule 1.01(a).


“Credit Card” or “Card” means any Private Label Credit Card or Co-brand Credit
Card, as applicable.


“Credit Card Agreement” means the revolving credit agreement between Bank and
each Cardholder pursuant to which such Cardholder may make purchases on credit
provided by Bank pursuant to a Private Label Account or a Co-brand Account, as
the case may be, together with any modifications or amendments which may be made
to such agreement.
“Credit Card Application” means Bank’s credit application form which must be
completed by applicants who wish to become Cardholders and must be submitted to
Bank for its review and approval.
“Credit Card Programs” means, collectively, this Program and the credit card
programs established by Bank pursuant to the other Credit Card Program
Agreements (and each of such other programs is individually referred to herein
as a “Credit Card Program”).
“Credit Card Program Agreements” means (i) this Agreement, (ii) that certain
“Amended and Restated Consumer Credit Card Program Agreement” entered into by
and between the Banana Republic Retailers and Bank, dated as of the date hereof
(as may be amended or extended from time to time), (iii) that certain “Amended
and Restated Consumer Credit Card Program Agreement” entered into by and between
the Old Navy Retailers and Bank,

6

--------------------------------------------------------------------------------




dated as of the date hereof (as may be amended or extended from time to time),
and (iv) and other program agreements executed by and between Bank and any
Affiliate of The Gap, Inc., in accordance with Section 13.03.
“Credit Reserve Provision” has the meaning given in Section 3.07(g)(ii).
“Credit Review Point” means [***] or such other higher amount, as Bank, in its
sole discretion, shall from time to time specify to Retailers in writing. For
the avoidance of doubt, the Credit Review Point shall relate to all the Credit
Card Programs in the aggregate.
“Credit Slip” means: (i) a sales credit receipt, register receipt, tape or other
invoice or documentation, whether in hard copy or electronic form, in each case
evidencing a return or exchange of products, an adjustment for services rendered
or not rendered by a Retailer to a Cardholder or a correction of a misposting,
in each case for credit on a Co-brand Account or Private Label Account, and (ii)
a sales credit receipt, register receipt, tape or other invoice or
documentation, whether in hard copy or electronic form, in each case evidencing
a return or exchange of products, an adjustment for services rendered or not
rendered by a Retailer to a Cross-Shopping Cardholder or a correction of a
misposting, in each case for credit on an Cross-Shopping Account.
“Credit Spread” means [***].
“Credit Voucher” means a voucher: (i) that is issued to any person who returns
merchandise purchased from a Retailer to a Retailer Location but is unable to
produce a receipt showing the method by which such merchandise was initially
purchased; (ii) that may be redeemed at Retailer Locations for merchandise
and/or services as well as for merchandise exchanged; and (iii) that does not
result in any adjustments to any Account.
“Critical Performance Measurement Shortfall” means, with respect to those
individual performance standards designated as “critical” on the attached
Schedule 9.02(h)(ii), that there has been a Service Level Failure with respect
to any one of such standards.
“Cross-Shopping Account” means an “Account”, as such term is used in the other
Credit Card Program Agreements.
“Cross-Shopping Cardholder” means a “Cardholder”, as such term is used in the
other Credit Card Program Agreements.
“Cross-Shopping Purchase” means the full amount charged to a Cross-Shopping
Cardholder for the purchase of Goods and/or Services (including applicable sales
taxes) either (i) through the use of a “Private Label Credit Card” (as such term
is defined in the other Credit Card Program Agreements) at any of the Retailer
Locations, or (ii) through the use of a “Co-Brand Credit Card” (as such term is
defined in the other Credit Card Program Agreements) at any of the Retailer
Locations.
“Customer List” means any general, undifferentiated list of customers of any
Retailer which neither (a) consists solely of Cardholders, nor (b) identifies or
provides a means of differentiating any customers as Cardholders.

7

--------------------------------------------------------------------------------




“Daily Weighted Average Interchange Rate” shall have the meaning given in
Section 3.11(a).
“Debt Protection Product” means products that will either cancel a Cardholder’s
(i) monthly payment, or (ii) Account balance in full if, in either case, a
covered event occurs.
“Default” means any event the occurrence of which, with the passage of time or
the giving of notice or both, would constitute an Event of Default.
“Deemed Equity Amount” means, with respect to any Program Year, an amount equal
to [***] during such Program Year.


“Defaulted Account” means an Account which has been written off in accordance
with Bank’s write-off policies.
“Discount Rebate” shall have the meaning given to such term in Section 5.01(b)
hereof.
“Divestiture” means, with respect to this Agreement or another Credit Card
Program Agreement, the sale or transfer by The Gap, Inc. to a non-Affiliate of
all or substantially all of the equity or assets of any “Retailer” (as such term
is defined in this Agreement and the other Credit Card Program Agreements).
“Effective Date” means February 3, 2014.
“Effective Tax Rate” has the meaning given in Section 9.02(v).
“Event of Default” shall have the meaning given to such term in Section 10.01
hereof.
“Final Liquidation Date” shall mean the first date Retailers completed the
purchase of the Active Accounts pursuant to Section 11.03; or, if Retailers do
not exercise their right to purchase the Active Accounts, the first date after
the termination or expiration of the Operation Period after which Retailers are
no longer required to accept Credit Cards pursuant to Section 11.06.
“Gain Sharing Payment” shall have the meaning given to such term in Section
3.07(c) hereof.
“Gain Sharing Statement” shall have the meaning given to such term in Section
3.07(b) hereof.
“Gap Canada” means Gap (Canada) Inc.
“Gap Guaranty” means that certain guaranty, dated as of the date hereof, and
executed by The Gap, Inc. in favor of Bank, guaranteeing the obligations of
Retailers (other than The Gap, Inc.) under this Agreement. A true and correct
copy of the Gap Guaranty is attached hereto as Exhibit B.

8

--------------------------------------------------------------------------------






“Gap Net Credit Card Sales” shall mean, with respect to any period, an amount
equal to the aggregate amount of all Private Label Retailer Purchases, all
Co-brand Retailer Purchases and all Cross-Shopping Purchases for such period (as
reflected in the Charge Transaction Data) less the aggregate amount of all
Credit Slips for such period (as reflected in Charge Transaction Data).
“Gift Product” means any stored value product (excluding Credit Vouchers),
whether in tangible and/or electronic form (e.g., e-mail gift certificates),
bearing Retailers’ Licensed Marks as well as, at Retailers’ election, the names,
marks, trade styles, trademarks, service marks, logos or other proprietary
designations of any third party engaged to administer the stored value card
program, and which may be assigned, re-assigned and/or re-charged with a cash
value of any amount and may be redeemed at Retailer Locations for merchandise
and/or services as well as for merchandise exchange, provided, however, that any
such stored value product shall not constitute a “Gift Product” hereunder if
such stored value product can be redeemed for a cash or check payment in an
amount that [***] without presentation of a valid receipt or proof of purchase
indicating that the stored value product was not purchased or loaded by a charge
to an Account.
“Goods” and/or “Services”, separately or cumulatively, means all merchandise
(including Gift Products) and services, respectively, which may be purchased by
a Cardholder from a Retailer.
“Indebtedness” means any and all amounts owing from time to time with respect to
an Account whether or not billed, including, without limitation, any unpaid
balance, finance charges (inclusive of finance charges subject to possible
reversal due to unexpired credit-based promotions), late charges, NSF fees, and
any other charges with respect to an Account.
“Initial Term” shall have the meaning given to such term in Section 11.01
hereof.
“Initial Cardholder Terms” means certain of the terms and conditions applicable
to Cardholders under the Co-brand Program and the Private Label Program as of
the Effective Date. Such initial terms and conditions for the Program are set
forth on Schedule 1.01(b) hereto.
“In-Store Payments” means any payment on an Account made by a Cardholder (or by
any person acting on behalf of a Cardholder) at a Retailer Location.
“Interchange Threshold Amount” shall have the meaning given in Section 3.11(a).
“Internet Purchase” shall mean the purchase of Goods and/or Services from a
Retailer charged to an Account where the Account information necessary to effect
the purchase is provided through an Internet Site.
“Internet Site” means the internet website with the internet address
www.gap.com, and any other internet website maintained, operated or controlled
by, or on behalf of, any Retailer and which markets Gap-branded goods or
services provided, that “Internet Site” shall not include (a) Piperlime Retailer
Locations, (b) Athleta Retailer Locations, or (c) any internet website or
portions thereof maintained by, or on behalf of, any Retailer if (i) such
website or portions thereof are specifically designed to target customers who
are residents of a country other than the

9

--------------------------------------------------------------------------------




United States or Puerto Rico and (ii) purchases made through such website or
portions thereof and shipped to locations in the United States and Puerto Rico
constitute less than 5% of the total number of purchases made through such
website or portions thereof.
“Licensed Marks” means the names set forth on Schedule 1.01(c) hereto, and the
related trademarks, service marks, logos, tradenames, trade dress, and similar
proprietary designations.    
“Losses” means any and all losses, damages (including, without limitation, to
the extent legally permissible, punitive damages), liabilities, costs, expenses
(including reasonable attorneys’ fees and expenses), judgments, claims, demands,
offsets, defenses, counterclaims, actions, or proceedings by whomsoever
asserted, and including, without limitation, those Losses arising out of claims
or allegations of bodily personal injury, emotional distress, defamation,
disparagement or discrimination.
“Loyalty Cards” shall mean cards, which are [***], issued (i) in a multi-tender
loyalty program, or (ii) to individuals which rewards individuals for making
purchases of and which cards provide benefits to such individuals in
consideration for such purchases). For the avoidance of doubt, this definition
of Loyalty Cards does not preclude the implementation of any loyalty program
where [***].
“Marketing Fund” shall have the meaning given to such term in Section 2.05(a)
hereof.
“MCX” shall mean Merchant Customer Exchange, a limited liability company that
Retailers participate in with other merchants for the purpose of creating and
operating a mobile commerce environment which includes payments, or such
entity’s successors or assigns.
“Mobile Wallet” means any application, program or website that permits consumers
to access account information and initiate payment transactions by use of an
access code, mobile phone or other electronic device.
“Monthly Compliance Report” shall mean the operational reports referred to in
Schedule 9.02(h)(i) hereto.
“Monthly Gain Sharing Statement” means a statement showing both the monthly and
year-to-date calculation of the Gain Sharing Payment, as calculated on a pro
forma basis in accordance with Exhibit D.
“Net Credit Card Sales” means, as of any date of determination, the sum of the
Gap Net Credit Card Sales and the Other Net Credit Card Sales. As used herein,
“Other Net Credit Card Sales” shall mean the sum of the amounts calculated in
the same manner as the Gap Net Credit Card Sales but determined for each of the
other two Credit Card Programs.
“Net Domestic Sales” means the cumulative net sales, plus applicable sales tax,
within the United States (i) at all Retailer Locations under this Program, and
(ii) at all “Retailer Locations” under the other Credit Card Programs (as such
term is defined in the applicable Credit Card Program Agreement).

10

--------------------------------------------------------------------------------






“Net Domestic Sales Statement” shall have the meaning given to such term in
Section 3.07(a) hereof.
“Network” means Visa USA, Inc. or such other card association or integrator
selected in accordance with Section 2.06.
“Network Rules” means the rules imposed for bankcard programs by the Network, as
the same may be amended from time to time.


“No Hit Application” means a Credit Card Application submitted by an applicant
where the credit bureau contacted by Bank cannot locate any credit information
(other than inquiry-only information) for such applicant.
“Non-Critical Performance Measurement Shortfall” means, with respect to those
individual performance standards designated as “non-critical” on the attached
Schedule 9.02(h)(ii), that there has been a Service Level Failure with respect
to any one of such standards.
“Non-Divested Retailer” means any “Retailer” (as defined under this Agreement or
the applicable other Credit Card Program Agreements) that is not, or has not
been, the subject of a Divestiture.
“Non-Retailer Discount Rebate” shall have the meaning given to such term in
Section 5.02 hereof.
“Non-Retailer Locations” means any location or sales channel (including through
catalogs and the Internet), other than the Retailer Locations, which accepts
Network-branded credit cards in payment for goods and services purchased at such
location or through such channel.
“Old Navy Retailers” means the “Retailers”, as such term is defined in the
Credit Card Program Agreement between Bank and Old Navy, LLC and certain of its
Affiliates.
“Operating Procedures” means the instructions and procedures to be followed by
Retailers in connection with the Program, a copy of which is set forth as
Exhibit A hereto, as such instructions and procedures may be amended from time
to time as set forth in Section 4.01.
“Operation Period” means the period commencing on the Effective Date and ending
on the termination or expiration date established pursuant to Section 11.01 or
11.02 hereof.
“Performance Measurement Termination Event” shall have the meaning given to such
term in Section 10.03(e) hereof.
“Piperlime Retailer Location” means the internet website with the internet
address www.piperlime.com, and any other internet website marketing goods or
services maintained, operated or controlled by, or on behalf of Piperlime, the
division of The Gap, Inc. that operates www.piperlime.com and all retail and
outlet stores located in the United States or Puerto Rico that operate under the
Piperlime brand.

11

--------------------------------------------------------------------------------




“Prime Rate” means during any calendar month, the highest bank prime loan rate
as published in the Wall Street Journal in its “Money Rates” section on the last
Business Day of the immediately preceding calendar month.
“Prior Agreement” has the meaning set forth in the Recitals.
“Private Label Account” means an Account with respect to which a Private Label
Credit Card has been issued.
“Private Label Credit Card” means a credit card [***] bearing a Retailer’s name
or logo and issued by Bank under the Program, which (i) evidences the right of a
Cardholder and, if the Cardholder has so designated, any authorized user(s), to
make Private Label Retailer Purchases and Private Label Non-Retailer Purchases,
and (ii) may include the Best Customer Program.
“Private Label Non-Retailer Purchase” means the full amount charged to a
Cardholder for the purchase of “Goods and/or Services” (including applicable
sales taxes) through any of the “Retailer Locations” (as such terms are defined
in the other Credit Card Program Agreements) financed on a Private Label
Account, as well as the full amount charged to a Cardholder on a Private Label
Account for the purchase of goods and/or services from each of the entities
participating in the Program pursuant to Section 13.02. For the avoidance of
doubt, the term “Private Label Non-Retailer Purchase” shall not include any cash
or quasi-cash transaction occurring on a Private Label Account.
“Private Label Program” has the meaning given in Section 2.01(a).
“Private Label Retailer Purchase” means the full amount charged to a Cardholder
for the purchase of Goods and/or Services (including applicable sales taxes)
through any of the Retailer Locations financed on a Private Label Account. For
the avoidance of doubt, the term “Private Label Retailer Purchase” shall not
include any cash or quasi-cash transaction occurring on a Private Label Account.
“Program” means, collectively, the Private Label Program and the Co-brand
Program established by Bank pursuant to this Agreement and made available to
qualified customers of Retailers to make Purchases.
“Program Credit Policy” means the policies, procedures, strategies, guidelines
and implementation procedures for the issuance of Credit Cards and the extension
of credit thereunder, including all Account credit decisioning activities
(including application decisioning criteria/procedures, score cutoff strategies,
judgmental decisioning policies/procedures, and line assignment strategies) and
Account management activities (including authorizations, line management, fraud,
collections and delinquency management, and plastic reissue strategies).
“Program Documents” shall have the meaning given to it in Section 3.01 hereof.
“Program Execution Committee” shall have the meaning given to such term in
Section 3.09(a) hereof.

12

--------------------------------------------------------------------------------






“Program P&L” means, for any Program Quarter or any Program Year or portion
thereof, the Program net income or loss as computed in accordance with Exhibit
D, plus the “Program” (as defined in the other Credit Card Program Agreements)
net income or loss for the other Credit Card Programs, as computed in accordance
with Exhibit D.
“Program Purchase Date” means the first Business Day following the expiration or
earlier termination of the Operation Period.
“Program Quarter” means each consecutive three Bank fiscal month period within
each Program Year.
“Program Year” means each period of time set forth below (it being agreed that
each referenced date reflects the beginning or end of a Bank fiscal month and
that such dates are subject to change if Bank alters its fiscal months, provided
that Bank shall provide such advance notice to Retailers of any such change as
is reasonably practicable):
•
February 3, 2014 through February 1, 2015

•
February 2, 2015 through January 31, 2016

•
February 1, 2016 through February 5, 2017

•
February 6, 2017 through February 4, 2018

•
February 5, 2018 through February 3, 2019

•
February 4, 2019 through February 2, 2020

•
February 3, 2020 through January 31, 2021

•
February 1, 2021 through January 30, 2022

•
January 31, 2022 through May 8, 2022.

With respect to any Program Year consisting of less than twelve full Bank fiscal
months, any amounts payable or otherwise to be determined pursuant to this
Agreement based on a Program Year, shall be ratably reduced as applicable.
“Quarterly Gain Sharing Statement” means a statement showing the Program
Year-to-date calculation of the Program P&L and the Gain Sharing Payment through
the end of the applicable Program Quarter, as calculated on a pro forma basis in
accordance with Exhibit D.
“Retailer(s)” means, jointly and severally, each of the entities set forth on
Schedule 8.03(h), and their respective successors and permitted assigns.
“Retailer Change of Control” means any of the following events: (i) any person
or group of persons deemed to be a single person within the meaning of Section
13 of the Securities

13

--------------------------------------------------------------------------------




Exchange Act of 1934 (other than Donald and Doris Fisher, their issue and trusts
and partnerships created for their benefit and the benefit of their issue where
Donald or Doris Fisher or one or more of their issue are the trustees of such
trusts and control any such partnerships) shall acquire beneficial ownership of
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities of The Gap, Inc.; (ii) individuals who, as of the date hereof,
constitute the Board of Directors of The Gap, Inc. (the “Incumbent Board”) shall
cease to constitute at least a majority of such Board, provided that any
individual becoming a director subsequent to the date hereof whose election or
nomination for election by The Gap, Inc. was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board; (iii)
the stockholders of The Gap, Inc. shall approve a reorganization, merger or
consolidation (each a “Reorganization”), in each case through which all or
substantially all the persons who were the respective beneficial owners of the
voting securities of The Gap, Inc. immediately prior to such Reorganization do
not beneficially own, following such Reorganization, directly or indirectly,
more than fifty percent (50%) of the combined voting power of the then
outstanding voting securities, as a result of such Reorganization; (iv) any
Retailer (other than The Gap, Inc.) shall cease to be a direct or indirect
wholly-owned subsidiary of The Gap, Inc. unless such Retailer is dissolved or
merged into another direct or indirect wholly-owned subsidiary of The Gap, Inc.;
or (v) all or substantially all of the assets or property of any Retailer shall
be sold or otherwise disposed of in one transaction or in a series of related
transactions to an entity which is not either The Gap, Inc. or a direct or
indirect wholly-owned subsidiary of The Gap, Inc.
“Retailer Locations” means (i) all Stores located in the United States or Puerto
Rico; (ii) all Approved Alternate Sites; (iii) all Internet Sites; and (iv) all
Catalogs.
“Retailers Gain Sharing Percentage” shall mean, for any Program Year, [***].
“Service Level Failure” means Bank’s failure to meet an individual performance
standard set forth in Schedule 9.02(h)(ii) in any given calendar month.
“Solvent” means, as to any person, (a) that the present fair salable value of
such person’s assets is in excess of the total amount of its liabilities, (b)
that such person is presently generally able to pay its debts as they become
due, and (c) that such person does not have unreasonably small capital to carry
on such person’s business as theretofore operated and/or the business in which
such person is about to engage. The phrase “present fair salable value” of a
person’s assets is intended to mean that value which could be obtained if the
assets were sold within a reasonable time in arm’s-length transactions in an
existing and not theoretical market.
“Stores” means all standard, non-temporary Gap-branded retail and outlet stores.
“Strategic Operating Council” shall have the meaning given to such term in
Section 3.08(a) hereof.
“Tender Items” means those tender items: (i) sold at Retailer Locations but not
included as Net Domestic Sales, including without limitation gift card
purchases, taxes on Net Domestic Sales (other than applicable sales taxes on Net
Domestic Sales) and non-merchandise sales, or (ii) sold at “Retailer Locations”
(as such term is defined in the other Credit Card Program

14

--------------------------------------------------------------------------------




Agreements) but not included as “Net Domestic Sales” (as such term is defined in
the other Credit Card Program Agreements), including without limitation gift
card purchases, taxes on “Net Domestic Sales” (other than applicable sales taxes
on “Net Domestic Sales”) and non-merchandise sales.
“Termination Notice Date” means the first date on which either party hereto
shall deliver a notice of non-extension under Section 11.01 or a notice of
termination under Section 11.02 to the other party hereto.
“Termination Period” shall have the meaning given in Section 3.11(a).
“UCC” means the Uniform Commercial Code of Utah as in effect from time to time.
“Unit” means a device selected by Retailers, reasonably acceptable to Bank and
capable of electronically transmitting Credit Card Applications to Bank.
Section 1.02    Miscellaneous. As used herein, (i) all references to the plural
number shall include the singular number (and vice versa); (ii) all references
to the masculine gender shall include the feminine gender (and vice versa);
(iii) all references to “herein,” “hereof,” “hereunder,” “hereinbelow,”
“hereinabove” or like words shall refer to this Agreement as a whole and not to
any particular section, subsection or clause contained in this Agreement, unless
any such section, subsection or clause is specifically listed in connection with
such words; and (iv) all references to “including” shall mean “including, but
not limited to”. References herein to any document including, without
limitation, this Agreement shall be deemed a reference to such document as it
now exists, and as from time to time hereafter the same may be amended.
References herein to a “person” or “persons” shall be deemed to be references to
an individual, corporation, limited liability company, partnership, trust,
unincorporated association, joint venture, joint-stock company, or any other
form of entity. All other undefined terms contained herein shall, unless the
context indicates otherwise, have the meanings provided for by the UCC to the
extent the same are used or defined therein.
ARTICLE II
ESTABLISHMENT AND PROMOTION OF PROGRAM


Section 2.01    Commencement of Program; Retailers to Honor Credit Cards.    
(a)    Pursuant to the terms and conditions of this Agreement, Retailers and
Bank hereby (i) continue to make credit available during the Operation Period
(up to such credit limits as Bank may from time to time establish and modify) to
qualified customers of Retailers for the financing of Private Label Retailer
Purchases, Private Label Non-Retailer Purchases and Cross-Shopping Purchases in
accordance with the terms of this Agreement (collectively, the “Private Label
Program”), and (ii) continue to make credit available during the Operation
Period to qualified consumers for the financing of Co-brand Retailer Purchases
and Co-brand Non-Retailer Purchases in accordance with the terms of this
Agreement (collectively, the “Co-brand Program”). On or about the date of this
Agreement, Bank Parent shall have executed the Bank Parent Guaranty and The Gap,
Inc. shall have executed the Gap Guaranty.

15

--------------------------------------------------------------------------------






(b)    Retailers will promote the Program and permit customers to apply for
Credit Cards in all Retailer Locations, and shall maintain the Credit Card
Application process as an integrated part of the Units at the point of sale.
Subject to Section 8.04(d) hereof, at all times after the Effective Date:
(i)    Retailers shall accept Credit Cards for Private Label Retailer Purchases
and for Co-brand Retailer Purchases, subject to, and in accordance with, the
Operating Procedures.
(ii)    Bank and Retailers shall allow the use of any Private Label Credit Card
as a method of payment at (x) the “Retailer Locations” (as such term is defined
in the other Credit Card Program Agreements) to facilitate cross-shopping by
Cardholders and (y) those entities participating in the Program pursuant to
Section 13.02.
(iii)    Retailers shall accept any “Credit Card” (as such term is defined in
the other Credit Card Program Agreements) as a method of payment for
Cross-Shopping Purchases at all Retailer Locations, subject to, and in
accordance with, the Operating Procedures. The Indebtedness, Charge Slip, Credit
Slip and all related Charge Transaction Data with respect to each such
Cross-Shopping Purchase shall be subject to the provisions of this Agreement, as
more particularly set forth herein.
(iv)    Retailers shall not allow amounts charged to an Account or a
Cross-Shopping Account, as applicable, to exceed the amount of the cash selling
price (including taxes and delivery charges but excluding any down payment or
deposit or redeemed reward certificate) of the related Goods and/or Services.
(c)    During the Operation Period, and provided no Default or Event of Default
shall have occurred and be continuing, with respect to each applicant under the
Program who applies for credit at a Retailer Location located within the United
States or Puerto Rico, who is a resident of the United States or Puerto Rico,
and who qualifies for credit under the standards unilaterally established by
Bank, subject to the provisions of Section 4.02, Bank will open an Account,
issue to such applicant a Credit Card, activate such applicant’s Credit Card in
accordance with the Operating Procedures and grant credit to such applicant for
any Purchases. The terms and conditions upon which a Cardholder may use the
Credit Card and upon which Bank may extend credit to a Cardholder shall be
governed by the Credit Card Agreement between the Cardholder and Bank.
(d)    Retailers agree to participate in the Program and to actively support and
promote the Program in order to encourage the establishment and use of Accounts.
Retailers will honor any valid Credit Card issued by Bank as a method of payment
for purchases at all Retailer Locations.
Section 2.02    Bank to Extend Credit.
(a)    During the Operation Period and subject to (i) the terms of this
Agreement, (ii) the credit limits applicable to each Account and (iii) the terms
and conditions in the Credit Card Agreements, Bank shall extend credit to
Cardholders for personal, family or household purposes in amounts set forth as
the total for any Private Label Retailer Purchases, Private Label

16

--------------------------------------------------------------------------------




Non-Retailer Purchases, Co-brand Retailer Purchases and Cross-Shopping Purchases
reflected in Charge Transaction Data received and accepted by Bank during the
Operation Period.
(b)    Under no circumstances shall Bank be required to advance funds in respect
of Charge Transaction Data submitted to it by any Retailer, if, after giving
effect to such advance, the then-outstanding aggregate Indebtedness with respect
to all Accounts would exceed the Credit Review Point then in effect. If on any
date such aggregate Indebtedness with respect to all Accounts equals or exceeds
[***] of the Credit Review Point then in effect, Bank shall promptly so advise
Retailers and within one hundred and twenty (120) days of such date, Bank shall
give Retailers written notice of its election of one of the following options:
(i)    Bank may, in its sole discretion, increase the Credit Review Point to an
amount Bank deems acceptable, but in any event [***]. If Bank elects this
option, then Bank’s written notice to Retailers shall include the amount of the
increased Credit Review Point.
(ii)    Bank may elect not to increase the Credit Review Point to the amount
required by Section 2.02(b)(i); in such event, Retailers, acting collectively,
shall be entitled to terminate this Agreement in accordance with the provisions
of Section 11.02(c).
Notwithstanding notice by Bank to Retailers that the aggregate Indebtedness with
respect to all Accounts equals or exceeds [***] of the Credit Review Point then
in effect, Bank shall continue to extend credit, in accordance with the terms
hereof, up to the Credit Review Point (or, if Bank elects to increase the Credit
Review Point, up to such increased Credit Review Point). If the aggregate
Indebtedness with respect to all Accounts equals or exceeds the Credit Review
Point then in effect, Bank shall promptly so advise Retailers. For the avoidance
of doubt, all Indebtedness attributable to Co-brand Accounts (including
Indebtedness relating to Co-brand Non-Retailer Purchases, as well as all cash
and quasi-cash transactions on Accounts) shall be included in the calculations
in respect of Indebtedness and the Credit Review Point under this Section 2.02.
(c)    Each Retailer hereby agrees that Bank may refuse to advance credit to a
Cardholder if such advance would cause the then-outstanding aggregate
Indebtedness with respect to all Accounts to exceed the Credit Review Point, and
Bank may refuse to increase the Credit Review Point.
(d)    The parties acknowledge and agree that references to Indebtedness in this
Section 2.02 shall include “Indebtedness” attributable to (and as defined in)
each other Credit Card Program, it being their intention that the Credit Review
Point shall relate to all the Credit Card Programs in the aggregate.
Section 2.03    Retailers’ Promotion of Program.
(a)    During the Operation Period, each Retailer agrees to actively promote the
Program including, without limitation,
(i)    integrating private label and co-branded bankcard credit into Retailers’
company strategy, strategic marketing plans, operations and training programs;

17

--------------------------------------------------------------------------------






(ii)    providing proper training to its employees in the use and marketing of
the Program to its customers;
(iii)    establishing goals and objectives relative to the promotion of the
Program and/or providing compensation in respect thereof for its employees who
have a responsibility or opportunity to promote the Program (provided, that Bank
shall have the right to review and approve any such employee incentive related
to the Program solely with respect to compliance with Applicable Law);
(iv)    offering value to prospective Cardholders to promote the creation of
Accounts and the use of Credit Cards; and
(v)    at Retailers’ discretion, providing various rewards, training and
incentives to Bank employees active in the support of the Program, subject to
Bank’s reasonable approval, to encourage their familiarity with Retailers’
operations, merchandise and culture.
(b)    Retailers shall include Program information and/or actual Credit Card
Applications and Credit Card Agreements in their Catalogs, if any. In their
reasonable discretion, Retailers shall include Program information and/or actual
Credit Card Applications and Credit Card Agreements in their general and
specialized advertising brochures. Retailers shall make Credit Card Applications
and Credit Card Agreements conspicuously available at all Retailer Locations
(other than Catalogs), provided, that Retailers shall not be required to make
Credit Card Applications and Credit Card Agreements available at Approved
Alternate Sites unless the Operating Procedures developed for such sites
specifically require that such documents be made available. No Account
Documentation shall be publicly distributed or publicly disseminated without the
prior written consent of Bank. Retailers may not, without Bank’s prior written
consent, use Bank’s name or logo type (or the name or logo type of any Affiliate
of Bank) in any advertisement, press release or promotional materials. In the
event Bank elects to offer credit-based promotions, such election is not
intended to be and will not be construed to be an approval of any materials used
by Retailers in advertising or soliciting participation in such promotions.
(c)    Retailers will use commercially reasonable efforts to ensure that all
materials provided to customers are the correct and most recent materials
provided by Bank.
Section 2.04    Rewards Program.
(a)    Retailers shall maintain a Cardholder rewards program relating to the
Program and Credit Card acquisition and use at Retailer Locations, “Retailer
Locations” (as such term is defined in the other Credit Card Program Agreements)
and Non-Retailer Locations (the “Cardholder Rewards Program”). For the avoidance
of doubt, the Cardholder Rewards Program shall include both the Private Label
Program and the Co-brand Program and shall include any Cardholder participating
in “Cardholder Rewards Program” established under the Prior Program Agreement.
(b)    Retailer shall cause the initial value proposition available to
Cardholders under the Cardholder Rewards Program to be: (i) [***] of Private
Label Retailer Purchases; (ii) [***] on Private Label Non-Retailer Purchases;
(iii) [***] of Co-brand Retailer Purchases; (iv)

18

--------------------------------------------------------------------------------




[***] of Co-Brand Non-Retailer Purchases at “Retailer Locations” (as such term
is defined in the other Credit Card Program Agreements) and purchases of goods
and/or services from any entity participating in the Program pursuant to Section
13.02 to the extent financed on a Co-brand Account; (v) [***] of Co-brand
Non-Retailer Purchases at Non-Retailer Locations other than “Retailer Locations”
(as such term is defined in the other Credit Card Program Agreements), and (vi)
a discount to Cardholders on the date of enrollment of [***] enrollment
discount. All other initial terms and conditions of the Cardholder Rewards
Program shall be those in effect immediately prior to the Effective Date.
(c)    Following the Effective Date, the parties shall work together in good
faith to develop a new value proposition for the Cardholder Rewards Program. In
furtherance of the foregoing, the parties shall create and implement a testing
protocol to assess the viability and Cardholder acceptance of different value
propositions, as well as the costs and benefits of the proposed changes and the
projected impact on Program economics, and each party shall reasonably consider
the results of such testing. For clarity, prior to implementing any change to
the value proposition for the Cardholder Rewards Program as set forth in 2.04(b)
(or any modifications thereto as contemplated by this Section 2.04(c)), unless
they otherwise agree, the parties shall first engage in the foregoing testing
process. If at any time the parties are unable to agree upon a testing protocol
or changes to the value proposition following the requisite testing, [***].
Following implementation of such changes, at the first meeting of the Strategic
Operating Council after the six-month anniversary of such implementation, Bank
shall present evidence to the Strategic Operating Council regarding the Program
economics (including Account attrition and acquisition rates, Cardholder Rewards
Program reward accrual and redemption rates, and the impact to the overall
profitability of the Program) during such six-month period, compared to the
Program economics during the corresponding six-month period for the immediately
preceding calendar year, which the Strategic Operating Council shall review and
evaluate in good faith. Each of Bank and Retailers shall cause their respective
constituencies on the Strategic Operating Council to meet within sixty (60) days
after the expiration of such six (6) month period to conduct such review and
evaluation. If:
(i)    the Strategic Operating Council reasonably determines that such changes
have had a material adverse effect on the Program economics, or
(ii)    Bank reasonably makes such a determination in the event the Strategic
Operating Council deadlocks on the issue; and either
(A)    Retailers are unwilling to revise the Cardholder Rewards Program to
reinstate the terms and conditions applicable to the Cardholder Rewards Program
immediately prior to the implementation of the changes described in this Section
2.04(c) (the “Prior Rewards Terms”); or
(B)    the parties are otherwise unable to mutually agree on any additional
changes to mitigate such material adverse effect on the Program economics,
then Bank shall have the right [***]. If, for any reason, Bank elects not to
exercise the termination right set forth in Section 11.02(l) notwithstanding a
valid right to do so, the provisions of clause (i) of Section 10.03(f) shall
cease to apply for the remainder of the

19

--------------------------------------------------------------------------------




Operation Period; provided, that the parties shall discuss in good faith a
revised approval rate under the circumstances. The parties acknowledge and agree
that if Bank decides to [***].
(d)    During the course of the Operation Period, the Program P&L will include
the cost of [***]. Retailers will bear such costs for any additional changes to
the Cardholder Rewards Program after the first one.
(e)    In addition to any other amounts spent by Retailers under Section 2.03 to
promote or support the Program, Retailers shall expend such commercially
reasonable amounts as are deemed necessary or appropriate by Retailers to
support the Cardholder Rewards Program and to promote it to Cardholders and
customers. Any of such costs relating to marketing the Cardholder Rewards
Program shall be subject [***].
(f)    Retailers shall: (i) comply with the terms and conditions of the
Cardholder Rewards Program as provided to Cardholders; (ii) be responsible for
all aspects of the Cardholder Rewards Program not specifically allocated to Bank
in Section 2.04(g) below, including the [***], and communicate the fact of such
responsibility to Cardholders; (iii) at the option of Retailers, in their sole
discretion, elect to permit the combination of benefits accrued under the
Cardholder Rewards Program with benefits accrued under rewards programs offered
under the other Credit Card Programs; (iv) notwithstanding the termination of
the Operation Period, honor all rewards certificates issued under the Cardholder
Rewards Program to Cardholders, subject to the terms and conditions of such
certificates (including any general limitations on the use of such certificates
for the purchase of certain Goods and/or Services); (v) notify Cardholders
reasonably in advance of Retailers’ intention, as of or after the termination of
the Operation Period, to (x) suspend the accrual of benefits under the
Cardholder Rewards Program, and (y) terminate the utility of accrued benefits
that have not been exchanged for a rewards certificate; and (vi) otherwise
operate such program in compliance with Applicable Law (including, in the case
of breakage, applicable escheatment or other unclaimed property laws and all
applicable Network Rules).
(g)    Bank shall manage and administer the Cardholders Rewards Program, which
shall include those cardholders identified periodically by Retailers as being
participants in the Best Customer Program, and provide reward points tracking
and servicing functionality tied to the Accounts to support the Cardholder
Rewards Program. Bank shall implement the Cardholder Rewards Program changes as
outlined in Schedule 2.04(g)-1 within the timeframes specified in Schedule
2.04(g)-1. Bank shall provide to Retailers not later than the monthly meeting of
the Program Execution Committee, a rewards summary in the form set forth in
Schedule 2.04(g)-2. Bank shall also, at its own cost and expense, provide
Retailers with the ability to include printable redemption certificates as part
of the second page of a Cardholder’s monthly billing statement; provided, that
Retailers shall, at their own cost and expense, have the option of including
redemption certificates as inserts in the Cardholder’s monthly billing
statement. If Retailers choose to implement their own Cardholder Rewards
platform, then the parties will discuss in good faith a process to transition
the Cardholder Rewards Program administration and management to Retailers, and
the removal of costs associated with administering and managing the Cardholder
Rewards Program from the Program P&L.
Section 2.05    Bank’s Contribution to Funding Expenses.

20

--------------------------------------------------------------------------------






(a)    On the first Business Day after the first full calendar month after the
Effective Date and continuing on the first Business Day of each month thereafter
until the end of the Operation Period, provided there exists no Default or Event
of Default on any such date, Bank shall credit to a record maintained on the
books of Bank an amount equal to [***]. Such record is referred to herein as the
“Marketing Fund”. Except for the right to require Bank to make payments from
such account to the extent agreed to in accordance with Section 2.05(b) hereof,
Retailers have no right, title or interest in or to the Marketing Fund or in and
to any amounts which have been credited thereto. As used in this Section,
“Affiliate Net Credit Card Sales” means, with respect to any Affiliate of The
Gap, Inc. participating in the Program pursuant to Section 13.02 and for any
period, the aggregate amount of all purchases from such Affiliate financed on
Private Label Accounts or Co-brand Accounts during such period (as reflected in
the charge transaction data received by Bank in accordance with Section 13.02)
less the aggregate amount of all credits resulting from the return to such
Affiliate of (or other adjustments in connection with) products or services
financed on Accounts during such period (as reflected in such charge transaction
data).
(b)    [***]. Specific marketing promotions and the related expenses within such
categories will be mutually-agreed upon by Bank and Retailers. Bank and
Retailers shall not unreasonably withhold consent for marketing promotion
proposals made under this Section; provided, that Retailers acknowledge and
agree that they may not request reimbursement from the Marketing Fund for [***].
In addition, the parties shall allocate a mutually-agreed amount from the
Marketing Fund for use in testing marketing initiatives. If the amount of
Retailers’ invoices for mutually-agreed marketing promotions exceeds the amount
of available funds in the Marketing Fund, Bank will provide partial
reimbursement of such invoices up to the amount of available funds in the
Marketing Fund. [***]. Solely in the instance of an Event of Default, as of the
Termination Notice Date the determination as to whether (and on what) to spend
[***].
Section 2.06    Change in Network.
(a)    The Network as of the Effective Date for all Co-brand Credit Cards shall
be Visa USA, Inc. If at any time during the Operation Period Retailers give or
receive notice of termination of their Promotional Agreement with Visa USA, Inc.
relating to the Co-brand Program (the “Gap Visa Agreement”), or such Gap Visa
Agreement otherwise terminates for any reason, then Retailers shall promptly
notify Bank of such termination or notice of termination. [***].
(b)    If Retailers deliver notice as described in Section 2.06(a) in connection
with the Gap Visa Agreement, then Retailers, acting collectively, shall select a
replacement Network. In such case, the Retailers shall have the right to manage
the Retailers’ relationship with the Network with respect to the Program,
including by negotiating [***] provided by the Network; provided that, the
Retailers shall not make any [***] in participating in the Network, including
with respect to any [***], and in any event no such agreement shall purport to
bind the Bank in any way. [***]. Without limiting the foregoing, in connection
with any agreement or arrangement between Retailers and the Network selected by
Retailers pursuant to this 2.06 (whether the initial Network or a replacement
therefor), unless the Bank has separately entered into an agreement with such
Network that provides [***].

21

--------------------------------------------------------------------------------




(c)    If Retailers exercise their right to change the Network, Retailers and
Bank shall establish a mutually agreeable timeline for transitioning the
Accounts, which timeline shall allow for a period of no more than [***] from the
date Bank and Retailers agree on a conversion plan to complete the transition;
provided, that if the conversion date falls within the Blackout Period, then the
conversion would be completed [***]. Retailers shall use commercially reasonable
efforts to negotiate [***]. Notwithstanding anything to the contrary in this
Section 2.06, if the replacement Network is [***], then the parties shall
discuss in good faith revised documentation for the Program that provides the
parties with a [***]. If Bank is unwilling to enter into such revised Program
documentation within one hundred and twenty (120) days after having received the
notice described in Section 2.06(a), then either Retailers or Bank [***].
(d)    The parties also acknowledge and agree that during any conversion to a
replacement Network, Bank’s responsibilities under those performance
measurements labeled “A”, “B”, “H”, “I”, and “L” on Schedule 9.02(h)(ii) (and
Retailers’ corresponding remedies with respect thereto) shall be waived for a
period of ninety (90) days after the initiation of the conversion (as reasonably
determined by the parties); provided, that Bank shall nonetheless use its
commercially reasonable efforts to meet such requirements during such period.
Section 2.07    Mobile Wallet and Alternative Networks.
(a)    Subject to the provisions of Section 8.05, Retailers shall have the right
to offer, sponsor, promote or endorse any Mobile Wallet (including MCX);
provided, that (A) [***] of any consumer open end credit product hosted in such
Mobile Wallet in a manner that is [***], and (B) Retailers [***] of Retailers
(through [***] provided by Retailers) [***] any consumer open end credit product
hosted in such Mobile Wallet [***] that is [***] pursuant to [***]; provided,
further, Retailers shall not be [***] any Mobile Wallet solely because such
Mobile Wallet includes [***] that allows a member [***] or [***] by such Mobile
Wallet; provided, that such Mobile Wallet is not co-branded with any mark owned,
licensed or controlled by any Retailer and Retailers do not sponsor, promote or
endorse such Mobile Wallet application feature or functionality. To the extent
any Retailer elects to offer, sponsor, promote or endorse a Mobile Wallet, at
Retailer’s written request, Bank shall use commercially reasonable efforts to
include all Accounts in such Mobile Wallet and access any associated alternative
network (“Mobile Wallet Integration”); provided, that (i) the data security,
system authorization, technological and operational aspects of such Mobile
Wallet and alternative network comply with Applicable Law, (ii) Mobile Wallet
operators agree to permit the participation of Bank and the Accounts in such
Mobile Wallet (collectively, the “Mobile Wallet Agreements”) on commercially
reasonable terms, (iii) the parties agree to a mutually acceptable allocation of
the economic impact thereof between Retailers and Bank (including providing for
the cost of ongoing operation and maintenance of the Accounts in such Mobile
Wallet as Program expenses) [***] and (iv) Retailers commit to develop and
implement the corresponding point-of-sale systems enhancements; and (v)
Retailers will negotiate in good faith with the Mobile Wallet operator for
Accounts to be included in such Mobile Wallet. The parties shall cooperate in
good faith to adopt a reasonable timeframe for completion of the Mobile Wallet
Integration, based on Retailers’ recommendations and an assessment of the work
necessary to complete such Mobile Wallet Integration, within 30 days of Bank’s
receipt of Retailers’ notice to implement the Mobile Wallet Integration.

22

--------------------------------------------------------------------------------






(b)    Notwithstanding anything in this Section 2.07, Bank shall not be required
(i) to allow Private Label Accounts to be used to make purchases from persons
other than Retailers and Retailers’ Affiliates or to obtain cash advances; (ii)
to make any Mobile Wallet the exclusive means for authorizing or settling
transactions on the Co-brand Accounts; (iii) to maintain any Accounts in any
Mobile Wallet if the Mobile Wallet operators materially violate the Mobile
Wallet Agreements and fail to cure such violation in accordance with such Mobile
Wallet Agreements; or (iv) to participate in any Mobile Wallet (or related
network) to the extent that such participation causes Bank to breach any
Applicable Law, or any requirement of the Network. Bank will negotiate in good
faith with any such Network for the Accounts to be included in the applicable
Mobile Wallet.
(c)    Subject to the provisions of Section 8.05, nothing in this Agreement
shall limit or restrict the ability of any Retailer to [***], upon Retailers’
reasonable advance written notice to Bank, the parties agree to test the
operational and economic performance and consumer adoption of any such
Alternative Network pursuant to a mutually agreed timeframe and to reasonably
consider the results of any such test.
ARTICLE III
ADMINISTRATION OF PROGRAM
Section 3.01    Preparation of Documents; Other Expenses.
(a)    Bank shall provide Retailers with the form and content of Credit Card
Applications, Credit Card Agreements, Credit Cards and credit card mailers
(collectively, the “Program Documents”) for the Private Label Program and the
Co-brand Program, it being acknowledged and agreed that the Program Documents
for the Private Label Program and the Co-Brand Program shall, as of the
Effective Date, not be altered relative to the Program Documents that were in
use immediately preceding the Effective Date. Bank, after conferring in good
faith with Retailers, shall establish the nature and quantities of any such
documents, and Bank will not unreasonably withhold its consent to changes
requested by Retailers with respect to such documents. All Program Documents and
all other documents, advertisements or promotional materials which are
distributed to or displayed in the presence of any Cardholder or customer of a
Retailer and which are used by Retailers in connection with the Program shall
clearly disclose that Bank is the creditor on the Accounts and is extending
credit directly to Cardholders.
(b)    Bank shall be responsible for: (i) the costs of [***].
(c)    Retailers shall be solely responsible for the costs and expenses [***].
(d)    Bank and Retailer shall reasonably cooperate to maintain the paperless
Credit Card Application processing system across all Retailer Locations.
(e)    Subject to the reimbursement provisions of this Agreement, each of the
parties hereto shall be liable for the payment of all sums due third parties
retained by such party in the performance of its obligations hereunder.

23

--------------------------------------------------------------------------------




Section 3.02    Account Administration; Credit Criteria. Bank, in its sole
discretion, shall determine and administer the Program Credit Policy, and may
modify the Program Credit Policy from time to time. Notwithstanding anything to
the contrary contained herein, Bank shall not administer the Program Credit
Policy in a manner that discriminates against Retailers and shall maintain the
Program Credit Policy consistent with its credit policies for its other
similarly situated programs, in each case subject to the performance attributes
of Cardholders and applicants and the performance of the Program. Bank will
provide written notice to Retailers prior to making any changes to the Program
Credit Policy which, in Bank’s reasonable opinion, could reasonably be expected
to have a material effect on the Program unless there are exigent circumstances
where Bank is required to act quickly (e.g. relating to fraud), in which case
Bank will notify Retailers of such changes as soon as is practical.
Section 3.03    Ownership of Accounts, Etc. Unless and until Retailers shall
purchase the Accounts pursuant to Section 11.03 hereof (at which point Bank
shall make available to Retailers at no cost, the Account Documentation
described in this Section which is then in the Bank’s possession, provided that
Bank may retain copies of such Account Documentation and shall have reasonable
access to the originals after the purchase), Bank shall be the sole and
exclusive owner of all Accounts and Account Documentation. Bank shall be
entitled to receive all payments made by Cardholders on Accounts and Retailers
acknowledge and agree that they have no right, title or interest in any of the
foregoing and no right to any payments made by Cardholders on Accounts or any
proceeds in respect of the Accounts.
Section 3.04    Ownership and Use of Customer List and Cardholder List.
(a)    Information Shared by Bank Pursuant to Private Label Exception.
(i)    Subject to any limitations imposed from time to time by Applicable Law,
Bank shall transmit to Retailers, pursuant to Section 502(e)(1)(B) of the GLBA
(15 U.S.C. § 6802(e)(1)(B)), the information identified in Schedule 9.02(h)(iii)
with respect to both new and existing Cardholders in a batch format on a weekly
basis (“GLBA Protected Data”). Bank shall identify Program Consumer Information
provided under this 3.04(a) as GLBA Protected Data to Retailers prior to or upon
transmission.
(ii)    Retailers shall identify all GLBA Protected Data received pursuant to
Section 3.04(a)(i), so as to distinguish it from all other data collected and
stored by Retailers. Retailers shall not combine or use GLBA Protected Data with
any other data collected or stored by Retailers, except as permitted by Section
3.04(c).
(iii)    Retailers shall use GLBA Protected Data solely for maintaining or
servicing the Accounts, including by marketing Account promotions or rewards to
Cardholders in connection with the Program or to otherwise encourage Cardholders
to use their Accounts.
(b)    Information Shared by Bank Pursuant to Consumer Election.
(i)    Bank shall comply with the privacy requirements and limitations of the
GLBA, including providing Cardholders with any required notice and opportunity
to limit Bank’s sharing of information with nonaffiliated third parties.

24

--------------------------------------------------------------------------------






(ii)    Notwithstanding anything to the contrary in this Section 3.04(b), Bank
shall transmit to Retailers Program Consumer Information consisting of the
information contained in Schedule 9.02(h)(iii), in a batch format and on a
weekly basis (except as otherwise set forth in such Schedule), relating to
Cardholders who do not elect to opt out of the sharing with nonaffiliated third
parties under the GLBA (“Non-GLBA Protected Data”). Bank shall identify Program
Consumer Information provided to Retailers under this Section 3.04(b) as
Non-GLBA Protected Data prior to or upon transmission. If so requested by
Retailers, Bank agrees to discuss in good faith the possibility of deploying a
Cardholder opt-in process in those states where Applicable Law so requires.
(iii)    Retailers shall identify Non-GLBA Protected Data so as to distinguish
it from GLBA Protected Data.
(c)    Information Shared by Bank for Servicing.
(i)    As set forth in the immediately succeeding sentence, Bank shall provide
appropriate information pursuant to Section 502(e)(1)(C) of the GLBA (15 U.S.C.
§ 6802(e)(1)(C)), permitting Retailers to access such Program Consumer
Information as reasonably necessary for Retailers to display Account information
through internet, mobile, tablet, in-store or other channels in order to use
such servicing data to assist Cardholders (“Servicing Data”). The specific
content of such information shall be mutually determined and shall be provided
through a mutually agreeable medium. Retailers shall not retain any Servicing
Data after use, and shall dispose of such Servicing Data in a manner consistent
with Section 3.04(k) below.
(ii)    Bank shall reasonably consider requests by Retailers regarding
modifications to Bank’s systems or procedures to provide the Servicing Data,
subject to mutually agreeable timing and allocations of cost with respect
thereto.
(iii)    Retailers shall use or disclose Servicing Data solely for Cardholder
servicing activities, including those at the point of sale, as shall be agreed
to by Bank and Retailers from time to time.
(d)    [***].
(e)    Information Collected by Retailers.
(i)    The parties shall provide consumers with application materials under
which the consumer provides information to both Retailers and Bank; provided,
however, that (A) Bank may modify such application materials with the written
approval of Retailers, which approval shall not be unreasonably withheld (except
that Bank may modify any such materials without Retailers’ consent, but with
reasonable prior notice to Retailers, for the purpose of making the materials
comply with Applicable Law); (B) such collection and use of information by
Retailers shall not be permitted to the extent that it results in any party
violating Applicable Law.
(ii)    The parties agree that (A) Retailers may not use, disclose [***] or
retain any income or financial information collected by Retailers from consumers
in connection

25

--------------------------------------------------------------------------------




with the Credit Card Application process, except to the extent that any such
information is collected by Retailers pursuant to a common customer relationship
form that is distinguishable, such as through disclosures or a physically
separate form, from the Credit Card Application, and (B) Bank shall not be
required by this Section 3.04(e) to transfer any such information to Retailers.
For the avoidance of doubt, nothing in this Section 3.04(e) shall limit Bank’s
obligations to transfer information to Retailers pursuant to any other provision
of this Agreement.
(iii)    Bank acknowledges that Retailers may desire to modify its POS or other
systems to better accommodate the ability to collect information from consumers
in connection with the Credit Card Application process as contemplated by this
Section 3.04(e), and Bank shall reasonably consider requests from Retailers with
respect to implementing changes to Bank’s systems that are required as a result
of such changes to Retailers’ systems, subject to mutually agreeable timing and
allocations of cost with respect thereto.
(iv)    Notwithstanding anything in this Agreement, information collected and
retained by Retailers as provided in this Section 3.04(e) shall be Retailer
Independent Information (although Bank shall also own such information to the
extent that Bank receives it in connection with a Credit Card Application) and
may use it to the extent Bank may use Program Consumer Information. To the
extent that Retailers’ existing Retailer Independent Information is the same as
the Cardholder information that Bank shares with Retailers under Section
3.04(a), so long as Retailers can show that Retailers obtained the same data
from a source other than directly from Bank or the Program, then the parties
agree that Bank’s sharing of such Cardholder information with Retailers will not
alter in any way the characterization of any such existing Retailer Independent
Information.
(v)    The parties agree that (A) nothing in this Agreement shall prevent
Retailers from collecting consumer information outside of the Program as part of
a common customer relationship form used to initiate a consumer’s application
for a product or service offered by Retailers or one of Retailers’ partners or
affiliates and (B) any such information collected shall be deemed Retailer
Independent Information. In the event Retailers decide to offer a common
customer relationship form, Bank shall use commercially reasonable efforts to
support Retailers’ efforts to convert the current Credit Card Application form
to a Retailer customer relationship form, subject to mutually agreeable timing
and allocations of cost with respect thereto.
(f)    Limitations on Sharing and Use of Information. Notwithstanding anything
in this Agreement:
(i)    Bank shall not be required to transmit the name or other identifying
characteristic of a merchant to Retailers for each transaction, but shall
provide Retailers with reasonable information about the category of merchants to
which such merchant belongs (i.e., the Network merchant category code and
descriptor); provided, however, [***], Bank agrees to notify Retailers promptly
if the Network imposes any limitation on such information sharing.

26

--------------------------------------------------------------------------------






(ii)    Retailers shall not use or knowingly permit the use of any Program
Consumer Information obtained from Bank, in whole or in part, for the purpose of
determining a consumer’s eligibility for consumer credit, employment, or any
other purpose specified in Section 604 of the Fair Credit Reporting Act.
(g)    Ownership and Use of Retailer Independent Information and Program
Consumer Information. The parties recognize that the Cardholders are customers
of both parties and, thus, that each party has certain ownership and use rights
in the information relating to Cardholders. The parties acknowledge that the
same or similar information may be included in Retailer Independent Information
(as defined below) and Program Consumer Information (as defined below) and, to
the extent that information is both Retailer Independent Information and Program
Consumer Information (A) Retailers shall retain its ownership and use rights in
such Retailer Independent Information, and (B) Bank shall retain its ownership
and use rights in such Program Consumer Information, subject to the limitations
set forth in this Agreement.
(h)    Retailer Independent Information.
(i)    Nothing in this Section 3.04 is intended to grant Bank ownership rights
in any Customer List, and Retailers, to the extent permitted by Applicable Law,
may use, sell, license, sublicense, lease, sublease or otherwise disclose the
contents of any Customer List as they may elect in their sole discretion;
provided, however, that to the extent that such Customer List includes any
information received from Bank, such list may only be used in compliance with
all Applicable Laws and as permitted by this Agreement. For clarity, Retailers
shall not include in any Customer List any GLBA Protected Data received pursuant
to Section 3.04(a)(i).
(ii)    All information about a Retailer customer provided by Retailers to Bank
for purposes of marketing the Private Label Program and/or the Co-brand Program
shall be referred to as “Retailer Marketing Information.” The parties agree that
for purposes of the California “Shine the Light” law (Cal. Civ. Code § 1798.83,
as in effect from time to time) and other Applicable Law, Retailers and Bank
shall be deemed to be jointly sponsoring the Private Label Program and the
Co-brand Program to Retailers’ customers. Subject to mutually agreeable timing
and allocations of cost with respect thereto, within a reasonable time period
after request by Retailers, the Credit Card Agreement shall include a mutually
agreed upon statement that Retailers disclose Retailer Marketing Information to
Bank, and Bank receives Retailer Marketing Information from Retailers, in
connection with promoting the Credit Card.
(iii)    Retailers may collect transaction documentation and information (other
than Account numbers) pertaining to Credit Card transactions occurring at
Retailer Locations to the extent permitted by Applicable Law, and by the Network
Rules (in the case of Co-brand Credit Cards).
(iv)    For purposes of this Agreement “Retailer Independent Information” means
Retailer Marketing Information that Retailers obtain independently from
consumers and other information on Retailers’ customers that Retailers obtain
independently of the Program. The parties agree and acknowledge that (i)
Retailers shall own Retailer Independent Information and (ii) Retailers shall be
entitled to use and disclose any Account

27

--------------------------------------------------------------------------------




transaction information generated at a Retailer Location that Retailers collect
at the point of sale and retain in Retailers’ systems in the same manner
permitted by this Agreement as if such information was Retailer Independent
Information.
(v)    Bank shall keep all Retailer Independent Information confidential, and
Bank may not use or disclose Retailer Independent Information for any purpose
other than (A) to perform its obligations or enforce its rights with respect to
the Program; (B) as expressly permitted by this Agreement; (C) pursuant to a
subpoena, summons or other order requesting information that is issued through
any governmental authority; (D) by Bank to a bank regulatory agency; (E) to a
third party transferee that complies with the requirements of Section 14.17
(Third Parties), or (F) as otherwise required by Applicable Law.
(i)    Program Consumer Information.
(i)    [***]. Prior to the date on which Retailers buy the Accounts or the Final
Liquidation Date, Retailers shall limit their use of the Cardholder List to: (i)
promotion of non-financial products and services sold by Retailers in a manner
that honors the information sharing opt out selections of Cardholders as
reflected in the coding provided to Retailers by Bank, and (ii) promotion and
administration of the Program. At no time during the Operation Period shall Bank
sell, license, sublicense, lease, sublease or disclose the Cardholder List or
the Customer List to any person other than to Retailers, to a permitted assignee
hereunder, or to a third-party engaged pursuant to Section 14.17 hereof to
perform services in connection with the Program. Except as otherwise provided in
Section 11.03(g), or at such time as Retailers have acquired the Accounts
pursuant to Section 11.03, Retailers shall not sell, license, sublicense, lease,
sublease, or disclose the Cardholder List to any person other than to a
third-party engaged pursuant to Section 14.17 hereof to perform services in
connection with the Program without Bank’s prior written consent (which consent
may not be unreasonably withheld by Bank).
(ii)    Bank is the owner of all information that is provided to Bank by Credit
Card applicants or Cardholders, or by third parties in connection with
processing a Credit Card Application or servicing an Account, including any
transaction information obtained by Bank in processing transactions with Credit
Cards or on Accounts. Bank is also the owner of all information it receives in
its capacity as the issuer and/or processor of Credit Cards used at Retailer
Locations. The information described in this Section 3.04(ii), and the
information derived therefrom, is referred to as “Program Consumer Information”.
(iii)    Neither party nor its Affiliates shall sell Program Consumer
Information, except that Bank may sell Program Consumer Information in the
ordinary course in connection with the sale of written-off Accounts or as part
of a sale of the Accounts to Retailers or Retailers’ designee or in connection
with the exercise of Bank’s rights under Section 11.06 (Liquidation of Accounts)
and except as provided in Section 14.10 (Securitization/Participation).
(iv)    Neither party nor its Affiliates, shall use or disclose Program Consumer
Information for any purpose other than (A) as permitted by this Section 3.04(i),
(B) to perform its obligations or enforce its rights with respect to the
Program; (C) as expressly permitted by this Agreement; (D) pursuant to a
subpoena, summons or other order requesting information that is issued through
any governmental authority; (E) by Bank to a bank regulatory

28

--------------------------------------------------------------------------------




agency; or (F) as otherwise required by Applicable Law; provided, however, that
so long as Retailers comply with its obligations under Section 3.04(j) and
Section 8.05 (Additional Negative Covenant of Retailers), Retailer may use
Program Consumer Information to the extent permitted by Applicable Law, the
Program Privacy Policy and Retailer’s privacy policy.
(v)    Bank, or Bank through its authorized agents and independent contractors
(including third party service providers), shall be entitled to (A) use Program
Consumer Information for internal business and risk modeling and other
non-marketing purposes; provided, however, that to the extent such modeling
entails Bank [***]; provided, further, that Bank shall not provide to a
participant in another Bank program copies of any analysis that separately
identifies Retailers’ data and associates such data with Retailers, and (B)
rent, disclose or use Program Consumer Information as otherwise permitted under
this Agreement.
(vi)    Except as provided in Section 3.04(j) and Section 3.04(e)(ii),
Retailers, or Retailers through its authorized agents and independent
contractors (including third party service providers), shall be entitled to use
and disclose Program Consumer Information: (A) to market Goods and/or Services;
(B) in connection with the Retailers or Retailers’ designee’s purchase of
Accounts (if any) to the extent otherwise permitted under this Agreement and (C)
in connection with Retailers’ participation in the Program and the exercise of
Retailers’ rights under this Agreement, including its right to [***].
(vii)    The parties’ intent is to share Program Consumer Information to the
full extent permitted by Applicable Law. Upon Retailers’ request, if Applicable
Law restricts the ability of Retailers to directly disclose to a third party
Program Consumer Information received from Bank pursuant to this Section 3.04,
but Applicable Law permits Bank to disclose such Program Consumer Information to
such third party, Bank agrees to work in good faith with Retailers to develop a
means by which Bank can provide Retailers with the benefit of Program Consumer
Information (e.g., pro-privacy marketing); provided, however, that (A) such use
and disclosure complies with the limitations of this Agreement, and all
requirements imposed by Applicable Law and the Program Privacy Policy, (B)
Retailers take full responsibility for, and pay all costs and expenses of,
Bank’s activity in providing such benefits, and (C) Bank has no reasonable
objection to participating with the applicable third party. Nothing in this
Agreement is intended to restrict a purchaser of the Accounts pursuant to
Section 11.03 (or Retailers) from collecting information about individuals
(including Cardholders) after acquiring the purchased assets in connection with
a new credit card program operated by such purchaser, or the use or disclosure
of such information or any information acquired as part of the purchased assets
to the extent consistent with Applicable Law. The “Program Privacy Policy” means
the privacy policy that governs the Program as of the Effective Date, which will
be administered by Bank. The Program Privacy Policy may be amended from time to
time by Bank after consultation with and the approval of Retailers, which
approval will not be unreasonably withheld; provided that Bank may amend the
Program Privacy Policy at any time without the prior approval of, but with
reasonable prior notice to, Retailers to the extent required by Applicable law.
(viii)    Notwithstanding anything to the contrary in the Agreement, neither
Bank nor any Retailer shall have any obligation to provide the other with any
information or data purchased by such party from a third party to help analyze
consumer characteristics.

29

--------------------------------------------------------------------------------




(j)    Additional Limitations. Except as otherwise provided in this Agreement,
the following terms and conditions shall apply:
(i)    Retailers shall not use or disclose, and shall prevent its Affiliates and
agents from using or disclosing, at any time before the later of (x) the date
the Accounts are purchased pursuant to Section 11.03 (if Retailers exercise such
right), or (y) the Final Liquidation Date, any Program Consumer Information with
respect to an Account, other than Account transaction information that is
obtained by Retailers from Retailer Locations and retained by Retailers:
(A)    for marketing purposes if the marketing refers to the Cardholder
relationship, the Program or any Accounts or Credit Cards (other than to promote
usage of the Program, Accounts or Credit Cards in connection with the sale of
goods or services being marketed), and encourages or suggests that any Accounts
or Credit Cards be replaced, terminated or not used or that any outstanding
balances of any Accounts be repaid or transferred, or encourages the use of
another consumer open end credit product; or
(B)    for the purpose of, or in any way related to, Retailers (or any other
person) marketing, advertising, soliciting or otherwise assisting the
origination of, or encouraging consumers to obtain, any consumer open end credit
product.
(ii)    Subject to Section 3.04(j)(iii), nothing in Section 3.04(j)(i) shall
prohibit Retailers from utilizing Retailer Independent Information (that may
also constitute Program Consumer Information) that:
(A)    is contained in a general database maintained by Retailers and used
solely for modeling purposes or marketing Goods and/or Services other than
consumer open end credit;
(B)    if Retailers exercise the purchase option set forth in Section 11.03, (1)
is used at any time prior to the consummation of such purchase solely for the
purpose of preparing for the launch of a new consumer open end credit card
program, without any contact or communication with Cardholders until after the
consummation of such purchase and (2) is not used by Retailers at any time prior
to the consummation of such purchase to pre-screen or in any way solicit any
Cardholder with respect to any credit product; or
(C)    is name and address information maintained by Retailers in a general
database as long as the user of such information is unable to determine any
information related to the individual’s participation in the Program, including
such individual’s status as a Cardholder, and the use does not refer to the
Cardholder relationship, the Program or any Accounts or Credit Cards.
For the avoidance of doubt, nothing herein shall prevent Retailers after the
termination of the Operation Period from using the swipe or use of a Credit Card
at a Retailer Location to access name and address and Retailer Independent
Information within a general database and making a credit offer based on such
Retailer Independent Information provided Retailers apply

30

--------------------------------------------------------------------------------




the same process to all credit cards swiped and/or used at a Retailer Location
and Cardholders are not evaluated or treated differently than holders of other
credit cards accepted by Retailers in any way.
(iii)    For avoidance of doubt, nothing in this Section 3.04, including any
right of Retailers to use or disclose information, shall permit or authorize any
act or omission by Retailers that is prohibited by Section 8.05 (Additional
Negative Covenant of Retailers), Section 11.05(a) (Rights upon Termination or
Expiration of Operation Period) or Section 11.06 (Liquidation of Accounts).
(k)    Data Security.
(i)    Each party shall implement appropriate administrative, technical, and
physical safeguards to protect the security, confidentiality, and integrity of
all customer and/or Cardholder information contemplated by this Section 3.04 in
accordance with all Applicable Laws. In addition, each Retailer and Bank,
respectively, will, as appropriate, use reasonable measures designed to properly
dispose of all records containing personally identifiable information relating
to Cardholders, whether in paper, electronic, or other form, including adhering
to policies and procedures that require the destruction or erasure of electronic
media containing such personally identifiable information so that the
information cannot practicably be read or reconstructed.
(ii)    Each Retailer and Bank shall notify the other party immediately
following discovery or notification of any actual or threatened breach of
security of the systems maintained by such Retailer and Bank, respectively. The
party that suffers the breach of security (the “Affected Party”) agrees to take
action immediately, at its own expense, to investigate the actual or threatened
breach, to identify and mitigate the effects of any such breach and to implement
reasonable and appropriate measures in response to such breach. The Affected
Party also will provide the other party with all available information regarding
such breach to assist that other party in implementing its information security
response program and, if applicable, in notifying affected Cardholders. For the
purposes of this clause (iii), the term “breach of security” or “breach” means
the unauthorized access to or acquisition of any record containing personally
identifiable information relating to a Cardholder, whether in paper, electronic,
or other form, in a manner that renders misuse of the information reasonably
possible or that otherwise compromises the security, confidentiality, or
integrity of the information.
Section 3.05    In-Store Payments.
(a)    Subject to Section 3.05(b), Retailers’ standard policy shall be that
Retailers will not accept any In-Store Payments. Retailers shall make available
to Cardholders at all Retailer Locations the address to be used for making
payments on Accounts directly to Bank provided, that Retailers need not make
such address available at Approved Alternate Sites if the Operating Procedures
developed for such sites so provide. However, in the event that a Retailer
accepts any In-Store Payment (prior to an agreement to allow acceptance of
In-Store Payments contemplated in Section 3.05(b)), such Retailer agrees that it
shall receive and hold such payment in trust and as agent for the Cardholder and
shall promptly (but not later than one (1) Business Day after receipt thereof)
deliver same to Bank in the form received together with such

31

--------------------------------------------------------------------------------




endorsements or other documents of assignment as may be necessary to permit Bank
to receive the benefit thereof to the same extent as if payment had been made
directly to Bank.
(b)    Following a written request from Retailers, and only in accordance with
procedures and systems interfaces approved by Bank, Retailers may, on Bank’s
behalf, accept payments on Accounts by Cardholders or any person acting on
behalf of a Cardholder at Stores. Upon such request Bank and Retailers will use
commercially reasonable efforts to establish and/or modify the necessary systems
interfaces, terms and procedures, in order to permit Retailers to accept
In-Store Payments. If Bank in its good faith judgment believes that Retailers’
continued acceptance of In-Store Payments is detrimental to Bank’s interest,
Bank may discontinue its authorization for Retailers to accept In-Store Payments
upon thirty (30) days written notice to Retailers, whereupon Retailers will
cease accepting In-Store Payments. Retailers agree not to promote or advertise
the availability of In-Store Payments to Cardholders, and will only accept an
In-Store Payment if a Cardholder initiates a request at a Store.
Section 3.06    Inserts; Statement Messages.
(a)    Retailers, acting collectively, may elect to provide to Bank (at the
address so stated by Bank and using Bank’s insert requirements as outlined in
the specifications provided to Retailers from time to time) up to [***] inserts
per billing statement generated by Bank in respect of each Private Label Account
and up to [***] inserts per billing statement generated by Bank in respect of
each Co-brand Account (all such Retailer-provided inserts, “Retailer Inserts”).
Retailers are solely responsible for the costs of producing such Retailer
Inserts, subject to payment or reimbursement from the Marketing Fund to the
extent agreed to in accordance with Section 2.05(b). Bank shall have prior
approval for any Retailer Inserts [***]. Unless otherwise agreed to by the
parties, Bank and Retailers shall use one (1) of the [***] inserts for each
Co-brand Account billing statement to market strategies designed to promote the
use of Co-brand Credit Cards for Co-brand Non-Retailer Purchases (each such
insert shall be subject to the mutual agreement of both parties and the cost of
such inserts shall be applied against the Marketing Fund). Retailers are
responsible for the proper delivery, size and weight requirements of all
Retailer Inserts and for the supply of the related insert stock, all in
accordance with Bank’s specifications. The insertion service by Bank will be at
no cost to Retailers as long as all insert requirements set forth in the
specifications have been met by Retailers provided, however, that if the
Retailer Inserts cause the postage payable to exceed the postage otherwise
payable by Bank, then Retailers shall reimburse Bank for such excess postage
cost. At Retailers’ request, and subject to Bank’s ability to comply in
accordance with its standard segmentation capabilities, Bank shall distinguish
among customer groups and distribute Retailer Inserts accordingly.
Notwithstanding the foregoing, any insert required by Applicable Law shall take
precedence over any or all Retailer Inserts. Bank shall be responsible for all
costs associated with any inserts required by Applicable Law or due to a change
in credit card terms and conditions as described in Section 3.02 hereof. [***].
Retailer Inserts will not be included in any billing statement unless Retailers
shall have provided such Inserts to Bank at least [***] (or such longer time as
Bank may from time to time specify) prior to the scheduled mailing date for such
insert. Notwithstanding anything to the contrary, Retailers may provide Bank
with a final Retailer Insert to be included in the first billing statement sent
to Cardholders after the last day of the Operation Period, the content of which
shall be subject to the prior approval of Bank, which approval shall be limited
to compliance with Applicable Law and shall not be unreasonably withheld. Such

32

--------------------------------------------------------------------------------




final insert must be provided to Bank not less than [***] prior to the scheduled
mailing date for such insert.
(b)    Subject to Applicable Law and Bank’s ordinary course statement message
requirements, during the Operation Period, Bank shall make available to
Retailers, acting collectively, a space for a message to be provided by
Retailers on each billing statement generated by Bank in respect of Active
Accounts sent to Cardholders during such month. If more than one space is
available for a message on each such billing statement, then Bank agrees to
grant Retailers the option of utilizing such additional space for additional
messages. Any such messages shall be included at no charge to Retailers. Bank
may elect to include one or more of its own messages on any billing statement
which messages shall be submitted to Retailers for their prior review and
comment, provided that any message which, in Bank’s reasonable judgment is
necessary or desirable to comply with Applicable Law shall not be delayed by
Retailers’ review. Bank agrees to use reasonable efforts to advise Retailers if
billing statement messages will not be available to Retailers during any period.
Bank shall have prior approval for any billing statement message, [***].
Notwithstanding anything herein to the contrary, billing statement messages will
not be included on any billing statement unless Retailers shall have provided
the text of such requested statements to Bank at least fifteen (15) days (or
such longer time as Bank may from time to time specify) prior to the scheduled
mailing date for such billing statement.
Section 3.07    Gain Sharing.
(a)    Within five (5) Business Days of the end of each fiscal month, and within
forty-five (45) days of the end of each Program Year and the expiration or
termination of the Operation Period, as applicable, The Gap, Inc. shall provide
Bank with a statement and accounting of the amount of Net Domestic Sales (each a
“Net Domestic Sales Statement”) for the applicable fiscal month or Program Year.
Such Net Domestic Sales Statements shall be certified by an officer of The Gap,
Inc. to be correct and calculated in accordance with generally accepted
accounting principles. Within five (5) Business Days of the end of each fiscal
month, and within forty-five (45) days after the end of each Program Year and
the expiration or termination of the Operation Period, as applicable, The Gap,
Inc. shall provide Bank with a statement and accounting of the aggregate Tender
Items for the applicable fiscal month or Program Year. Within (A) fifteen (15)
days of the end of each of the first three (3) Program Quarters of each Program
Year, and (B) forty-five (45) days of the end of each Program Year, and the
expiration or termination of the Operation Period, as applicable, Bank shall
provide The Gap, Inc. with a year-to-date statement of the amount of Net Credit
Card Sales for the applicable Program Year, which statement shall be certified
by an officer of Bank to be correct.
(b)    Within ten (10) Business Days after Bank’s receipt of the Net Domestic
Sales Statement in accordance with Section 3.07(a), Bank shall provide Retailers
with a Monthly Gain Sharing Statement, a Quarterly Gain Sharing Statement or an
Annual Gain Sharing Statement, as applicable, prepared as a combined single
calculation for all of the Credit Card Programs, in accordance with Exhibit D.
In the event of the termination of the Operation Period less than one month
subsequent to the delivery of such a Gain Sharing Statement, Bank shall provide
Retailers with a statement covering such subsequent period. (Such statements,
together with Monthly Gain Sharing Statements, Quarterly Gain Sharing Statements
and Annual Gain Sharing

33

--------------------------------------------------------------------------------




Statements are referred to herein collectively as “Gain Sharing Statements”).
Each Gain Sharing Statement shall be certified by an officer of Bank to be
correct and calculated in accordance with Exhibit D. In addition, subject to
Applicable Law, Bank shall provide Retailers with at least [***] prior to making
any accounting method change used to calculate the values in Exhibit D, and will
provide to Retailers an explanation of the accounting method change as well as
the projected impact of any such change. If requested by Retailers, Bank will
provide a certification that the accounting method change [***]. The foregoing
does not include [***].
(c)    Coincident with the delivery of each Quarterly Gain Sharing Statement and
the Annual Gain Sharing Statement, as applicable (or at such later time as
directed in writing by Retailers, provided that such a deferral of payment would
not have an adverse impact on Bank) Bank shall pay to The Gap, Inc. for its own
account and for the account of its Affiliates, or to such other entity as
directed in writing by Retailers, the amount computed as described in this
Section 3.07(c) (“Gain Sharing Payment”) if such amount is a positive number.
The Gain Sharing Payment for each Program Quarter of each Program Year shall be
equal to the following:
(i)    For the first such Program Quarter, the Gain Sharing Payment will be
calculated as follows: [***].
(ii)    For the second such Program Quarter, the Gain Sharing Payment will be
calculated as follows: [***].
(iii)    For the third such Program Quarter, the Gain Sharing Payment will be
calculated as follows: [***].
(iv)    For the fourth such Program Quarter, the Gain Sharing Payment will be
calculated as follows: [***].
(v)    [***].
All of the quantities contemplated in clauses (i) through (iv) above shall be
computed in accordance with Exhibit D. In no event shall any Retailer be
obligated to make any payment to Bank under this Section 3.07 except as provided
in Section 3.07(f) in the case of an overpayment.
(d)    The other Credit Card Program Agreements will contain gain sharing
provisions similar to those contained in this Section 3.07. Retailers
acknowledge that, for any Program Quarter, Bank will pay only one combined Gain
Sharing Payment to The Gap, Inc. based on the consolidated results under all
Credit Card Programs that are in effect during all or part of such Program
Quarter, and that the payment of such combined “Gain Sharing Payment” shall
constitute the payment of the “Gain Sharing Payment” under each of the Credit
Card Program Agreements. Notwithstanding the foregoing, in the event that a
Credit Card Program shall have been terminated during any Program Quarter, the
Gain Sharing Payment, if any, for such Program Quarter shall be prorated as to
the terminated Credit Card Program based on the number of actual days during
such Program Quarter during which such Credit Card Program was in effect. From
and after a Divestiture, the Affiliates of The Gap, Inc. that are the subject of
the Divestiture shall no longer be taken into account for purposes of
calculating the Gain Sharing

34

--------------------------------------------------------------------------------




Payment, but the Non-Divested Retailers shall continue to be taken into account
for such purposes.
(e)    Upon request from The Gap, Inc. and at The Gap, Inc.’s sole cost and
expense, Bank shall cause Bank’s outside accounting firm to review and deliver a
certificate to The Gap, Inc. to the effect that the Gain Sharing Statement was
calculated accurately and in accordance with Exhibit D. The rights set forth
herein shall be in addition to the audit rights of the Retailers set forth in
Section 9.02(g).
(f)    If any Gain Sharing Payment is a negative amount, Retailers shall pay to
Bank the lesser of (1) the absolute value of any such amount, or (2) the amounts
already paid to Retailers pursuant to Section 3.07(c) for the Program Year to
date, within 15 days of Retailers’ receipt of the Gain Sharing Statement;
provided, that if Retailers do not timely make such payment, Bank shall have the
right to set off the applicable amount from settlement amounts otherwise due to
Retailers under section 5.01. In addition, if, within forty-five (45) days after
the end of any of the first three Program Quarters or one hundred twenty (120)
days after the applicable Program Year end, Bank or Retailers discover that (i)
any Gain Sharing Statement provided during such Program Quarter or Program Year,
as applicable, contains any material errors, or (ii) as a result of the
quarterly payments being made to Retailers pursuant to Section 3.07(c), Bank
either over- or under-paid Retailers and, in either case, such discovery
indicates that the amount of the Gain Sharing Payment (or the lack thereof) for
such Program Quarter or Program Year, as applicable, was incorrect, then Bank
and Retailers agree in good faith to recalculate the Gain Sharing Payment,
including to correct any such errors. Bank shall pay to The Gap, Inc. any
shortfall determined in the Gain Sharing Payment upon such recalculation, within
15 days of determining the amount of the shortfall and The Gap, Inc. shall
refund to Bank any overpayment of the Gain Sharing payment upon such
recalculation within 15 days of determining the amount of the overpayment.
(g)    The amount of credit reserves Bank may take into account in determining
the Program P&L (i.e., that may be included as an expense of Bank) as of any
date and for any Program Year (or portion thereof) shall be [***]:
(vi)    [***].
(vii)    [***].
(viii)    [***].
(h)    [***].
(i)    [***].
(j)    [***].
(k)    [***].
(l)    The parties acknowledge and agree that, notwithstanding anything in this
Agreement to the contrary, the Gain Sharing Payment payable by Bank to Retailers
for the

35

--------------------------------------------------------------------------------




Program Year ending February 2, 2014, shall be governed by Section 3.07 of the
Prior Agreement.
Section 3.08    Strategic Operating Council
(a)    Bank and Retailers shall establish a policy council for the Program in
order to help facilitate strategic alignment among Bank and Retailers (the
“Strategic Operating Council”). The Strategic Operating Council shall meet once
each Program Year or such other times as either party may reasonably request,
and shall be responsible for, among other things: (i) establishing the annual
Program operating plan, (ii) establishing the Program priorities, (iii)
developing an annual action plan with respect to the strategic direction of the
Program and reviewing such annual action plan quarterly, (iv) reviewing from
time to time the marketing plan developed by Bank and Retailers, (v)
establishing sub-committees as needed, (vi) reviewing the financial performance
of the Program in relationship to the annual Program operating plan, including
without limitation reviewing forecasts of the Amount Available For Gain Sharing,
the Discount Rebate, and the Non-Retailer Discount Rebate, (vii) reviewing any
material underwriting changes proposed by Bank, (viii) discussing the current
competitive environment, (ix) reviewing new product innovations, (x) discussing
issues arising under Section 6.01 hereof, (xi) discussing customer satisfaction
ratings and the performance measurements of Bank set forth on Schedule
9.02(h)(ii), and (xii) any and all other matters requiring the review and/or
approval of the Strategic Operating Council as provided by this Agreement. Bank
shall schedule each meeting of the Strategic Operating Council, and the parties
will jointly develop an agenda in advance.
(b)    The Strategic Operating Council shall consist of a minimum of ten (10)
members. Bank, on the one hand, and Retailers, on the other hand, shall each
have the right to designate one-half of the members of the Strategic Operating
Council, with such members to include individuals with the titles (or
equivalents thereof if such titles are subsequently revised) set forth on
Schedule 3.08(b), as such schedule may be amended from time to time. Any member
of the Strategic Operating Council may be removed, with or without cause, by the
party designating such member. Any vacancy on the Strategic Operating Council
shall be filled by the party who designated the vacating member. All meetings of
the Strategic Operating Council shall require a quorum consisting of not less
than six members, at least three of whom shall be designees of Bank and at least
three of whom shall be designees of Retailers, with representation from each
Credit Card Program. The Strategic Operating Council shall not approve any
matter before it unless and until a majority of the Bank’s members of the
Strategic Operating Council and a majority of the Retailers’ members of the
Strategic Operating Council both approve such matter.
(c)    Unless otherwise agreed by the members of the Strategic Operating
Council, the Strategic Operating Council shall prepare, approve and maintain
written minutes of each of its meetings, including, without limitation, the
results of each vote. Meetings of the Strategic Operating Council may be
conducted by telephone conference call in which all participants can communicate
with each other. No member of the Strategic Operating Council designated by Bank
shall have any personal liability to any Retailer or any of their Affiliates for
acts or omissions as a member of the Strategic Operating Council and no member
of the Strategic Operating Council designated by Retailers shall have any
personal liability to Bank or any of its Affiliates for acts or omissions as a
member of the Strategic Operating Council.

36

--------------------------------------------------------------------------------




(d)    By agreement of a majority of the Strategic Operating Council members
representing Bank and Retailers, respectively, the Strategic Operating Council
may adopt rules for its membership and operation that differ from those set
forth in this Section 3.08. Any such agreement shall be recorded in the minutes
of the Strategic Operating Council.
(e)    Meetings held by the Strategic Operating Council pursuant to this Section
3.08 may be held concurrently with meetings of each “Strategic Operating
Council” (as such term in defined in the other Credit Card Program Agreements)
established pursuant to the other Credit Card Program Agreements. Any member of
the Strategic Operating Council also may serve simultaneously as a member of any
other Strategic Operating Council established pursuant to the other Credit Card
Program Agreements.
Section 3.09    Program Execution Committee and Program Management Committee
(a)    Bank and Retailers shall establish a Program execution committee for the
Program in order to monitor monthly program performance and ensure day-to-day
execution of the Program operating and marketing initiatives (the “Program
Execution Committee”). The Program Execution Committee shall meet monthly and
shall be responsible for, among other things: (i) recommending to the Strategic
Operating Council the annual Program operating plan, (ii) recommending to the
Strategic Operating Council the Program priorities, (iii) developing and
executing the marketing plan developed by the parties for any applicable period,
(iv) reviewing the monthly financial performance of the Program in relationship
to the annual Program operating plan, (v) monitoring Program performance and
service standards, (vi) reviewing Bank’s proposed implementation strategy for
solicitation of balance transfers and convenience checks and Co-brand
Non-Retailer Purchase marketing programs (as contemplated by Section 3.12(c)),
(vii) conducting quarterly portfolio diagnostic reviews, (viii) initiating
continual process improvement initiatives for the Program, (ix) considering best
practices presented by Bank with respect to similar credit card programs, and
(x) reviewing semi-annually the competitive environment and competing products.
Bank shall schedule each meeting of the Program Execution Committee, and the
parties will jointly develop an agenda in advance.
(b)    The Program Execution Committee shall consist of a minimum of twelve
members, with at least one member of Bank and at least one member of Retailers
also a member of the Strategic Operating Council. Bank, on the one hand, and
Retailers, on the other hand, shall each have the right to designate one-half of
the members of the Program Execution Committee, with such members to include
individuals with the titles (or equivalents thereof if such titles are
subsequently revised) set forth on Schedule 3.09(b), as such schedule may be
amended from time to time. Any member of the Program Execution Committee may be
removed, with or without cause, by the party designating such member. Any
vacancy on the Program Execution Committee shall be filled by the party who
designated the vacating member. All meetings of the Program Execution Committee
shall require a quorum consisting of not less than six members, at least three
of whom shall be designees of Bank and at least three of whom shall be designees
of Retailers, with representation from each Credit Card Program. The Program
Execution Committee shall not approve any matter before it unless and until a
majority of the Bank’s members of the Program Execution Committee and a majority
of the Retailers’ members of the Program Execution Committee both approve such
matter.

37

--------------------------------------------------------------------------------




(c)    Unless otherwise agreed by the members of the Program Execution
Committee, the Program Execution Committee shall prepare, approve and maintain
written minutes of each of its meetings, including, without limitation, the
results of each vote. Meetings of the Program Execution Committee may be
conducted by telephone conference call in which all participants can communicate
with each other. No member of the Program Execution Committee designated by Bank
shall have any personal liability to any Retailer or any of their Affiliates for
acts or omissions as a member of the Program Execution Committee and no member
of the Program Execution Committee designated by Retailers shall have any
personal liability to Bank or any of its Affiliates for acts or omissions as a
member of the Program Execution Committee.
(d)    By agreement of a majority of the Program Execution Committee members
representing Bank and Retailers, respectively, the Program Execution Committee
may adopt rules for its membership and operation that differ from those set
forth in this Section 3.08. Any such agreement shall be recorded in the minutes
of the Program Execution Committee.
(e)    Meetings held by the Program Execution Committee pursuant to this Section
3.09 may be held concurrently with meetings of each “Program Execution
Committee” (as such term in defined in the other Credit Card Program Agreements)
established pursuant to the other Credit Card Program Agreements. Any member of
the Program Execution Committee also may serve simultaneously as a member of any
other Program Execution Committee established pursuant to the other Credit Card
Program Agreements.
(f)    Bank and Retailers shall establish a Program Management Committee for the
Program to monitor the strategic initiatives and progress on technology
initiatives and overall team performance. The Program Management Committee shall
meet monthly and shall be responsible for, among other things: (i) review of the
strategic plan and milestones, (ii) developing priorities and communicating
those to such parties, (iii) reviewing any issues that have been escalated from
the Program Execution Committee, (iv) reviewing the monthly financial
performance of the Program in relationship to the annual Program operating plan
and any deviations, (v) reviewing the technology plan developed and executed by
the Technology Advisor (as defined in section 3.09(h)), (vi) reviewing the
results of the semi-annual staffing review forum (as contemplated by Section
9.02(a)(viii)), (vii) reviewing staffing needs and discussing any staffing
changes, and (viii) initiating continual process improvement initiatives for the
Program. Bank shall schedule each meeting of the Program Management Committee,
and the parties will jointly develop an agenda in advance.
(g)    The Program Management Committee shall consist of a minimum of four
members, with at least one member of Bank and at least one member of Retailers
also a member of the Strategic Operating Council. Bank, on the one hand, and
Retailers, on the other hand, shall each have the right to designate one-half of
the members of the Program Management Committee, with such members to include
individuals with the titles (or equivalents thereof if such titles are
subsequently revised) set forth on Schedule 3.09(g), as such schedule may be
amended from time to time.
(h)    Bank will designate one person to be accountable for meeting Bank’s
commitments to Retailers on [***] and will provide monthly updates at the
Program

38

--------------------------------------------------------------------------------




Management Committee meeting and as requested by Retailers. [***] will present
the plan once each Program Year no later than at the 4th monthly meeting of the
Program Management Committee. Once Retailers approve the plan, which approval
shall not be unreasonably withheld, [***]. If Bank fails to deliver [***];
provided, that Bank shall have no obligation to [***] to the extent [***] caused
by (i) Retailers’ failure to fulfill any responsibility or obligation allocated
to it under the applicable plan or which is otherwise necessary for Bank to
deliver such improvement, or (ii) Retailers’ change in strategy [***]. Retailers
may [***], committed to by Bank under an approved plan and not delivered timely
by Bank. [***]. Retailers acknowledge and agree that Retailers’ sole remedy for
Bank failing to deliver on any [***] as stated above for any year shall be
[***]. The other Credit Card Program Agreements will contain provisions similar
to those contained in this Section 3.09. [***].
Section 3.10    Network Rules. Each of Bank and Retailer acknowledges and agrees
that the Co-brand Program shall be operated in accordance with the Network
Rules. If and to the extent any of the terms and conditions contained in this
Agreement conflict with such Network Rules, said terms and conditions shall
generally be deemed to supersede the Network Rules, as between the parties
hereto. If however, compliance with this Agreement would directly conflict with
the Network Rules and the conflicting provision has not been worked out between
Bank and the Network, the parties will convene and negotiate in good faith among
themselves and with the Network to resolve the conflict; provided that if a
resolution cannot be reached after a good faith effort, this Agreement shall be
deemed modified to the extent necessary to comply with such directly conflicting
Network Rules. The parties further acknowledge and agree that, in the event of
any such modification, the modified terms of this Agreement shall preserve, to
the extent practicable, the rights and obligations of the parties as
contemplated by this Agreement. If either party becomes aware of any material
inconsistency between the Network Rules and this Agreement, such party shall
timely advise the other party of any such inconsistency.
Section 3.11    Interchange Regulation.
(a)    If, at any time after the Effective Date, the weighted average
interchange rate received by Bank in respect of Co-brand Non-Retailer Purchases
(other than Co-brand Non-Retailer Purchases made at “Retailers”, as such term is
defined in the other Credit Card Program Agreements, and at the entities
described in Section 13.02 hereof) for any calendar quarter [***], then Bank and
Retailers shall engage in good faith discussions for at least [***] as to the
[***]. If a new Network is introduced during the Operation Period, then Bank
will establish a new Benchmark Rate. The new Benchmark Rate will be provided by
the new Network as of the conversion date to the new Network, which rate shall
be the average interchange rate for the past 12 months for the product card type
used for the Program (e.g., classic, preferred, signature, elite, etc.). One
year after the conversion to a new Network, Bank will determine a new Benchmark
Rate by determining the weighted average interchange rate for the Co-brand
Non-Retailer purchases (other than the Co-brand Non-Retailer Purchases made at
“Retailers” as such term is defined in the other Credit Card Program Agreements
and at the entities described in Section 13.02).
(b)    During the period following the applicable Termination Notice Date until
the Program is terminated pursuant to Section 11.02(k) (the “Termination
Period”), [***]. As used

39

--------------------------------------------------------------------------------




in this Section, the following terms shall have the following meanings:
“Interchange Threshold Amount” shall mean, for each day during the Termination
Period, an amount equal to [***].
(c)    The determination of (i) whether an Interchange Threshold Event has
occurred, (ii) the Benchmark Rate pursuant to clause (ii) of Section 3.11(a),
and (iii) the Daily Weighted Average Interchange Rate shall be reasonably
determined by Bank, and Bank shall provide to Retailers such data in support of
such determination as Bank is reasonably able to provide without violating
Network Rules or the confidentiality provisions of any other applicable
agreement or directive.
Section 3.12    Ancillary Product Solicitation.
(a)    Bank (or its designees) may solicit holders of Co-branded Credit Cards
for and offer to such Cardholders (or arrange for a third party to solicit
and/or provide) Debt Protection Products in (i) the “welcome kit” materials
provided to such Cardholders, (ii) the call-to-activate telephone call made by
such Cardholder; and (iii) inbound customer service calls by such Cardholders to
Bank’s customer service center; provided, that Bank shall make no more than four
(4) such offers to any Cardholder in the calendar year during which such
Cardholder is issued his or her Credit Card following approval of a Credit Card
application, and no more than three (3) offers to such Cardholder in any
calendar year thereafter; and provided, further that Retailers shall have the
right to approve in writing the “look and feel” and placement of any
solicitation materials included in the “welcome kit”, and the script for any
call-to-activate or customer service call solicitations, with such approvals not
to be unreasonably withheld.
(b)    [***].
(c)    Except for the solicitations set forth in Section 3.12(a), Bank (and its
designees) shall not solicit (or arrange for a third party to solicit and/or
provide) any other financial or non-financial products and services, unless
Retailers have approved such solicitations in writing.
(d)    Bank shall present all proposals for balance transfer and/or convenience
check offers to the Strategic Operating Council for review and evaluation. Bank
shall not make balance transfer and/or convenience check offers to Cardholders,
unless the Strategic Operating Council has approved such offers in writing,
including the “look and feel”, frequency, duration and scope of such balance
transfer and/or convenience check offers, with such approval not to be
unreasonably withheld. With respect to any such offer, Bank and Retailers shall
agree on the percentage of the credit line of any Credit Card that can be used
for such balance transfer.
(e)    Bank may not use the Licensed Marks (or any other names or marks of
Retailers) in the solicitation of any of the products or services contemplated
by this Section 3.12 without the express written consent of Retailers, and Bank
shall follow any guidelines provided by Retailers in respect thereof.

40

--------------------------------------------------------------------------------






ARTICLE IV
OPERATING PROCEDURES


Section 4.01    General. Retailers shall follow all applicable Operating
Procedures relative to the Program including, but not limited to, procedures for
distributing Credit Card Applications, seeking authorization for the
establishment of Accounts, seeking authorization for the financing of any
Private Label Retailer Purchase, Co-brand Retailer Purchase or Cross-Shopping
Purchase, handling credit transactions with Cardholders and transmitting Charge
Transaction Data. The Operating Procedures being used by the parties immediately
prior to the Effective Date will be the initial Operating Procedures as of the
Effective Date, and the parties shall work together in good faith to update such
Operating Procedures within forty-five (45) days after the Effective Date, which
updated Operating Procedures shall be deemed incorporated by reference hereto as
Exhibit A. Thereafter, the Operating Procedures may be amended from time to time
by Bank in its sole discretion, provided, however, Bank shall provide Retailers
with not less than 120 days prior written notice of material modifications to
the Operating Procedures, and under no circumstances shall Bank amend the
Operating Procedures during the Blackout Period; provided that in any event,
Bank shall have the right to amend the Operating Procedures as required under
Applicable Law upon notice to Retailers, which notice shall be provided at the
earliest feasible time. Upon receipt of any such notice, Retailers may request
that the proposed modifications be reconsidered and Bank agrees to confer in
good faith with Retailers to determine if such proposed changes can be made in a
manner which would impose less costs or administrative inconvenience upon
Retailers while achieving the same effect. Notwithstanding any provision set
forth herein or in the Operating Procedures, Retailers shall have the right to
offer, in their sole discretion, any discounts on Private Label Retailer
Purchases and Co-brand Retailer Purchases made by a Cardholder in connection
with such Cardholder’s enrollment in the Program.
Section 4.02    New Cardholder Account Establishment Procedures; Conversion.
(a)    During the Operation Period, and provided no Default or Event of Default
shall have occurred and be continuing, all Credit Card Applications will be
reviewed by Bank for approval and credit line assignment and Bank shall issue a
Co-branded Credit Card or a Private Label Credit Card to any new applicant that
meets the qualification criteria of its then-current Program Credit Policy.
Retailers acknowledge and agree that Bank intends to issue a Co-brand Credit
Card to any applicant satisfying the Program Credit Policy. Bank agrees to
confer in good faith with Retailers regarding the standard form(s) of notice to
be sent to new Credit Card applicants who have been declined credit under the
Program.
(b)    Bank and Retailer acknowledge and agree that the Program shall be
structured to offer to potential Cardholders [***], subject to credit approval
and the creditworthiness of such potential Cardholders, [***]. Accordingly, the
parties agree that the offering of Credit Cards shall be structured as set forth
in [***] attached hereto.
Section 4.03    Purchase Authorization Procedures. Retailers shall obtain
authorizations for all Private Label Retailer Purchases, Co-brand Retailer
Purchases and Cross-Shopping Purchases in accordance with the Operating
Procedures. Without otherwise limiting the foregoing, Bank and Retailers
acknowledge and agree that so long as Visa USA, Inc. is the

41

--------------------------------------------------------------------------------




Network for the Program (or until such time as the parties and the Network
otherwise agree), authorizations for Co-brand Retailer Purchases and
Cross-Shopping Purchases involving Co-brand Credit Cards shall be routed through
the Network’s “Visa Net” system to Bank and back through such system to
Retailers, but such authorizations shall not be routed through Network
interchange. A diagram setting forth the foregoing is set forth in Schedule
4.03. Each of Bank and Retailers shall take such actions and do such things as
are necessary or desirable to implement such authorization system, including
system connectivity and coding changes. As of the Effective Date, the foregoing
authorization structure shall be applied to the entities participating in the
Program pursuant to Section 13.02, other than Gap Canada (the transaction data
for which, until subsequently agreed to by the parties, shall be processed
through the Network). For each entity participating in the Program pursuant to
Section 13.02 after the Effective Date, it is the intention of the parties that
the Visa Net authorization structure shall apply, subject to (i) the provisions
of clauses (x) and (y) of Section 13.02 and (ii) Retailers’ rights set forth in
Sections 2.06 and 2.07.
Section 4.04    Procedures for Uncollectible Receivables. Bank may engage a
third party to recover uncollectible receivables and/or may transfer such
uncollectible receivables to a third party. Uncollectible receivables are
defined according to Bank’s write-off policy (e.g., cardholders delinquent in
payment for six months, deceased, bankrupt, fraudulent, or address unknown). Any
third party engaged by Bank to perform such services shall commit to adhere to
all federal and state regulations regarding fair collections and credit
practices. To the extent Retailers identify any customer service issues relating
to the use of any such third parties, Retailers and Bank shall discuss and
attempt to resolve such issues in good faith.
Section 4.05    Location of Customer Service.
(a)    Bank will provide all customer service from servicing sites in the United
States (including Puerto Rico), Canada, Mexico, India and the Philippines;
provided that, until Retailers shall otherwise agree in writing, no more than
[***] of customer service volume shall be provided from outside of the United
States (including Puerto Rico), Canada and Mexico; and provided, further, that
customer service volume shall be provided from Canada, Mexico and Puerto Rico
only as required to provide customer service in French or Spanish, respectively,
or as required in accordance with Bank’s disaster recovery and call volume
overflow practices. Notwithstanding the above, Bank shall be able to provide
customer service from outside of the United States (including Puerto Rico),
Canada and Mexico in excess of [***] in limited and extraneous circumstances to
respond to unusual call volume without being in breach of this Section 4.05. At
such time, Bank will notify Retailers of such unusual call volume and its
response.
(b)    Bank shall maintain a dedicated toll-free number exclusively for use by
those Cardholders qualifying for the Best Customer Program. At such time as
Retailers establish the Best Customer Program, Retailers shall identify to Bank
the criteria by which Cardholders qualify for the Best Customer Program, and
Bank shall maintain, update periodically, and provide to Retailers, a list of
the Cardholders participating in the Best Customer Program. Bank shall then make
available the above-referenced dedicated toll-free number for customer service
calls made by qualifying Cardholders and shall initially route all such calls to
Bank’s customer service sites within the United States (including “work-at-home”
customer service providers

42

--------------------------------------------------------------------------------




located within the United States) and then, as language preferences and call
volume dictate, to Bank’s customer service sites in Canada and Mexico. If at any
time Bank’s customer service sites within the United States are required to
initiate disaster recovery or overflow procedures, and also in connection with
after-hours servicing, such calls may be directed to India or the Philippines.
Notwithstanding anything in this Section to the contrary, the allocation of
Cardholders to servicing sites in North America contemplated in this Section
4.05(b) shall not affect the agreed-upon allocation of aggregate customer
service volume between North American and non-North American servicing sites, as
set forth in Section 4.05(a).
Section 4.06    Alternate Sites. If after the Effective Date, any Retailer
elects to make Goods and/or Services available for purchase at an Alternate Site
and desires to allow Cardholders to charge such purchases to their either their
Private Label Accounts or their Co-brand Accounts, Retailers shall notify Bank
that they desire to designate such Alternate Site individually or together with
all other Alternate Sites of substantially the same character or type as an
“Approved Alternate Site” or “Approved Alternate Sites” for purposes of this
Agreement. Upon receipt of such notice, Bank and Retailers shall confer in good
faith to establish appropriate Operating Procedures for such Alternate Site or
Sites. Such Operating Procedures may include, without limitation, an election to
include or exclude such Alternate Site or Sites from the calculation of approval
and authorization standards included in Section 10.03(f) and an election to
provide and process Credit Card Applications and Credit Card Agreements at such
Alternate Site or Sites. If Operating Procedures reasonably acceptable to all
parties are developed, such Alternate Site or Sites shall thereafter constitute
an “Approved Alternate Site” or “Approved Alternate Sites” for all purposes of
this Agreement. “Approved Alternate Sites” shall have such promotional and other
obligations as set forth in their respective Operating Procedures.
ARTICLE V
SETTLEMENTS, SERVICE FEES, REBATES AND ADJUSTMENTS; NETWORK TRANSACTION PAYMENTS
Section 5.01    Settlement Procedures.
(a)    All Charge Transaction Data will be electronically transmitted to Bank in
accordance with the Operating Procedures using an electronic communication
system established between Retailers and Bank to facilitate the operation of the
Program. Transaction data for Private Label Credit Cards and Co-brand Credit
Cards used at Affiliates participating in the Program pursuant to Section 13.02
shall be submitted to Bank in the manner set forth in Section 13.02. Retailers,
or an agent of Retailers, will retain copies of all Charge Slips.
(b)    Upon receipt, verification and processing of any Charge Transaction Data
by Bank during the Operation Period, subject to Section 5.01(c), Bank will remit
in respect of such Charge Transaction Data, an amount equal to the sum of
(i) the total Private Label Retailer Purchases, Co-brand Retailer Purchases and
Cross-Shopping Purchases identified in such Charge Transaction Data and the
total Affiliate Purchases identified in the transaction data provided pursuant
to Section 13.02, less (ii) the total amount reflected on any Credit Slips
included in such Charge Transaction Data and the total amount reflected on any
Affiliate Credit Slips included in the transaction data provided pursuant to
Section 13.02, plus [***]. Each remittance hereunder

43

--------------------------------------------------------------------------------




shall be made for the account of all Retailers and shall be disbursed as shown
on the attached Schedule 5.01(b) (or as the parties hereto may otherwise agree
from time to time). As used herein, “Discount Rebate” shall mean [***].
(c)    Anything in the foregoing paragraph to the contrary notwithstanding, and
without limiting any other right of Bank hereunder, upon the occurrence and
during the continuation of an Event of Default, if Bank in good faith believes
that Retailers’ breach is likely to result in monetary damages to Bank, then
Bank shall have the right to cease remitting settlement payments to Retailers
under the preceding paragraph, and to withhold such settlement payments until
the amount so withheld equals a reasonable estimate of its damages based on the
applicable Event of Default, which amount Bank shall communicate to Retailers
(the “Reserve Amount”).  The Reserve Amount must be set aside in a separate
account and clearly marked as a reserve account in connection with this
Agreement. Once Bank has withheld the Reserve Amount, Bank shall continue to
remit settlement payments to Retailers.  If, within the sixty (60) day period
immediately following the date on which Bank withholds the Reserve Amount (but
without otherwise modifying any provision of Section 11.02 herein), Bank shall
fail or elect not to give Retailers a notice of termination based upon the
occurrence of the underlying Event of Default, Bank shall (i) be deemed to have
waived any right to terminate this Agreement based on such Event of Default, and
(ii) immediately pay to Retailers the Reserve Amount.
(d)    Bank will transfer funds via wire transfer to accounts identified on the
attached Schedule 5.01(b) (or to such other accounts as the parties hereto may
agree to designate from time to time). Each such transfer of funds shall be for
the account of all Retailers regardless of any contrary designation in the name
or ownership of any such account. If Charge Transaction Data is received by
Bank’s processing center before 9:00 a.m. (Atlanta, Georgia time) on a Business
Day, Bank will initiate such wire transfer by 2:00 p.m. (Atlanta, Georgia time)
on the same Business Day. In the event that the Charge Transaction Data is
received after 9:00 a.m. (Atlanta, Georgia time), then Bank will initiate such
transfer by 2:00 p.m. (Atlanta, Georgia time) on the next Business Day.
(e)    Retailers acknowledge that Bank may microfilm (or copy using any other
reasonable method) all Account Documentation and destroy all original Account
Documentation in the ordinary course of business consistent with legal
requirements. To the extent required, Retailers consent to the making of such
copies and the destruction of the corresponding original documents. However,
Bank acknowledges that Bank is the recordkeeper of the Credit Card Agreements
and is responsible for and obligated to maintain original records in respect of
Accounts in accordance with all legal and regulatory (including tax)
requirements.
Section 5.02    Non-Retailer Discount Rebate. Within [***] after the end of each
calendar month during the Operation Period Bank shall pay to The Gap, Inc., for
its own account and the account of the other Retailers, an amount equal to the
product of [***]. For purposes of this Section 5.02, Co-brand Non-Retailer
Purchases shall not include any purchases financed on Accounts at any “Retailer
Locations”, as such term is defined in the other Credit Card Program Agreements,
or at any Affiliates participating in the Program pursuant to Section 13.02.

44

--------------------------------------------------------------------------------






Section 5.03    Prepaid Postage Requirement. If as a result of a change in
Applicable Law, Bank is obligated to include a return envelope with prepaid
postage in any billing statement provided to a Cardholder, the cost thereof
shall be paid by [***].


Section 5.04    Credit Card Applications Submitted by Phone. To the extent
reasonably practicable, Retailers shall electronically submit Credit Card
Applications to Bank via the Units. Credit Card Applications may, however, be
submitted via telephone or mail where circumstances warrant (e.g., if Bank
notifies a store associate to call the credit center for processing by
telephone, Bank’s application network is not operable or a Store Unit is not
operable); provided, that Retailers shall discourage store associates from using
the telephone to transmit Credit Card Applications except in the case of such
circumstances.
Section 5.05    Network Transactions; Payments.
(a)    Co-brand Retailer Purchases, and all Cross-Shopping Purchases and
Affiliate Purchases made on a “Co-Brand Credit Card” (including as such term is
defined in the other Credit Card Program Agreements) shall be direct settled
with Bank in accordance with Section 5.01. Authorizations with respect to all
such purchases shall be effected as set forth in Section 4.03.
(b)    All purchases at Non-Retailer Locations financed on Co-brand Accounts,
other than such purchases at “Retailers” (as such term is defined in the other
Credit Card Program Agreements), shall be settled through the Network pursuant
to the terms and conditions of the Network system and the terms and conditions
of any applicable agreement between the applicable retailer and its
merchant/acquiring bank.
ARTICLE VI
CREDIT TERMS; LOSSES ON ACCOUNTS; SECURITY
Section 6.01    Credit Terms. Any amendments or modifications to the Initial
Cardholder Terms or any other terms and conditions relating to the Credit Card
Agreements shall be [***]. Retailers acknowledge that Co-brand Accounts and
Private Label Accounts may be subject to different financial and/or other credit
terms. Notwithstanding anything in this Agreement to the contrary, Bank shall
have the discretion to adjust on a case-by-case basis the finance charges or
other Cardholder terms applicable to any single Cardholder if warranted by risk.
For the avoidance of doubt, the preceding sentence shall not give Bank the right
to revise or amend Schedule 1.01(b) hereto.
Section 6.02    Losses on Accounts. Except for (i) losses incurred in respect of
Accounts charged back pursuant to Section 7.01 or 7.02 hereof; and (ii) losses
incurred after the Accounts are purchased by Retailers in accordance with
Section 11.03 hereof, all credit losses on Accounts shall be borne solely by
Bank.
Section 6.03    Grant of Security Interest; Precautionary Filing. The parties
hereto agree that the transactions contemplated herein shall constitute a
program for the extension of consumer credit and service by Bank to customers of
Retailers. Nothing herein is intended to provide for the direct extension of
credit to Retailers by Bank. Notwithstanding the foregoing, both (i) against the
possibility that it is determined that Article 9 of the UCC applies or may apply
to the transactions contemplated hereby, and (ii) to secure payment of and
performance by

45

--------------------------------------------------------------------------------




Retailers of any and all indebtedness, liabilities or obligations now existing
or hereafter arising pursuant to this Agreement, including indebtedness,
liabilities and obligations that may be deemed to exist in the event of the
applicability of Article 9 of the UCC to, and any recharacterization of, any
transactions contemplated hereby, each Retailer hereby grants to Bank a first
priority continuing security interest in and to all of such Retailer’s right,
title and interest, if any, now owned or existing or hereafter acquired or
arising in, to and under the following property (in each case, existing at any
time, past, present or future) (collectively, the “Bank Property”): (A) all
Accounts, Account Documentation and Indebtedness; (B) all deposits, credit
balances and reserves on Bank’s books (excluding amounts owing to the Retailers
from the Marketing Fund) relative to Accounts; and (C) all proceeds of the
foregoing. Retailers, jointly and severally, represent and warrant that no
Retailer has, on or before the date of this Agreement, granted any Potentially
Competing Security Interest or signed any Potentially Competing Financing
Statement other than any security interest or financing statement that has
lapsed or been terminated. Each Retailer agrees that it will not, on or after
the date of this Agreement, grant any Potentially Competing Security Interest or
sign any Potentially Competing Financing Statement unless the secured party
thereunder first signs an intercreditor agreement with Bank disclaiming such
secured party’s interest in the Bank Property. Any such intercreditor agreement
shall be in form and substance acceptable to Bank. As used herein, “Potentially
Competing Security Interest” means any security interest in favor of any person
that attaches to any of the Bank Property or that would attach to such property
if, contrary to the intent of the parties hereto, any Retailer was determined to
have any rights therein. As used herein, “Potentially Competing Financing
Statement” means any financing statement in favor of any person that covers any
of the Bank Property or that would cover any such property if, contrary to the
intent of the parties hereto, any Retailer was determined to have any rights
therein. Each Retailer authorizes Bank to file UCC financing statements,
including amendments, in order to perfect such security interests, and Retailers
further agree to cooperate fully with Bank as Bank may otherwise reasonably
request in order to give effect to the security interests granted by this
Section 6.03. Each Retailer agrees to provide Bank with not less than thirty
(30) days prior written notice of any change in location of its executive
offices or principal place of business or any change of its corporate name and,
notwithstanding the foregoing, no such change shall be effected before such
Retailer shall have supplied Bank with signed copies of all filings and shall
have taken all actions as Bank may reasonably determine to be necessary or
appropriate to preserve and maintain at all times the perfection and priority of
the security interests granted or purported to be granted to Bank hereunder.
Unless Bank shall have otherwise consented in writing, no Retailer shall create,
assume or suffer to exist any lien on any of its right, title or interest under
this Agreement or in the proceeds thereof. Notwithstanding any other provision
hereof, Bank shall have no lien on, or security interest in, any Account on or
after Retailers’ exercise of the purchase option described in Section 11.03,
except for Accounts excluded from purchase in accordance therewith, and Bank
agrees to cooperate fully with Retailers in order to promptly file any UCC or
comparable termination statements required in order to effect the foregoing.
Section 6.04    Returns of Merchandise. In the ordinary course of its business,
each Retailer may settle or adjust any dispute or claim, grant any discount,
credit, or allowance, or accept any return of Goods (collectively, an
“Adjustment”). At the time of making any Adjustment, such Retailer shall make
reasonably diligent efforts to determine whether the related purchase was
financed under a Credit Card Agreement. If such Retailer knows or in the
exercise of reasonable diligence should know that an Adjustment relates to a
purchase financed under a

46

--------------------------------------------------------------------------------




Credit Card Agreement, such Retailer shall (a) make the Adjustment by providing
the Cardholder with a Credit Slip evidencing a credit to be given on its
Account; (b) notify Bank of such credit; and (c) provide Bank with a Credit Slip
properly identifying the related Account within one (1) Business Day of the date
on which such credit is given. The amount of all such credits shall be deducted
from the daily settlement amounts paid under Section 5.01 hereof. If there are
insufficient Charge Slips included in the Charge Transaction Data to permit the
deduction of such credits under Section 5.01, Retailers shall pay to Bank an
amount equal to any credit given within one (1) Business Day of the date on
which such credit is given.
ARTICLE VII
CHARGEBACK


Section 7.01    Bank’s Right to Chargeback Retailer Purchases. Bank shall have
the right, at its option, to charge back any Indebtedness relating to a Private
Label Retailer Purchase, Co-brand Retailer Purchase or Cross-Shopping Purchase
if with respect to such Indebtedness or the related transaction:
(a)    Any presentment warranty made by a Retailer pursuant to Section 8.01
proves to have been false or inaccurate in any respect;
(b)    The Cardholder asserts any claim or defense against Bank as a result of
any act or omission of any Retailer allegedly in violation of Applicable Law
provided any such claim or defense constitutes a bona fide claim or defense
presented by the Cardholder in good faith in the reasonable opinion of Bank
after due inquiry;
(c)    The Cardholder refuses to pay all or any portion of its Account alleging
dissatisfaction with Goods or Services received, a breach of any warranty or
representation made by any Retailer in connection with the transaction, or an
offset or counterclaim against Bank based on an act or omission of any Retailer,
provided any such dispute constitutes a bona fide claim presented by the
Cardholder in good faith in the reasonable opinion of Bank after due inquiry;
(d)    The Cardholder fails to pay any Indebtedness under an Account when due
and Retailers are not able to demonstrate to Bank’s reasonable satisfaction that
Retailers complied with all applicable Operating Procedures relating to such
Indebtedness and the related transaction;
(e)    Bank has remitted any amount to a Retailer pursuant to Section 5.01(b)
with respect to a Purchase on Account where Bank did not authorize the charging
of such Purchase to the Cardholder’s Account in accordance with the Operating
Procedures;
(f)    Except in the case of Absentee Transactions, the Cardholder disputes all
or any portion of Indebtedness under an Account and Retailers cannot supply Bank
with a legible copy of the related Charge Slip signed by the Cardholder within
twenty-one (21) days of Bank’s written request; or
(g)    In the case of any Absentee Transaction and without limiting any other
right of chargeback contained in this Section 7.01, (i) the Cardholder or any
other person disputes all or any portion of Indebtedness under an Account
(including, without limitation, a dispute in

47

--------------------------------------------------------------------------------




which the Cardholder asserts that the Cardholder did not make or authorize the
purchase in dispute or did not receive the ordered product or a dispute in which
any person asserts that such person’s name, social security number or other
identifying information was used to make any purchase or open an Account on
which such purchase was made and that such person did not make or authorize the
purchase or open the Account in dispute); and (ii) Retailers (x) cannot supply
Bank, within twenty-one (21) days of Bank’s request, with a delivery receipt or
other written proof of delivery from the carrier in form reasonably acceptable
to Bank evidencing the delivery of the product to such Cardholder’s “bill-to”
address for his or her Account, or (y) with respect to a Private Label Retailer
Purchase or Co-brand Retailer Purchase for which a Credit Card has been issued,
or with respect to any Cross-Shopping Purchase, Retailer failed to employ the
“CVC2” procedures established by Bank, or Retailers employed such procedures but
did not obtain a match.
Section 7.02    Chargeback of Co-brand Non-Retailer Purchases. Chargeback rights
and procedures relating to Co-brand Non-Retailer Purchases shall be governed by
the terms and conditions of the Network Rules. Bank shall have no other
chargeback rights against Retailers with respect to Co-brand Non-Retailer
Purchases, except Bank shall have the right to charge back any Indebtedness on
any Non-Retailer Purchase (as well as any such Indebtedness resulting from cash
advances, balance transfers or convenience checks) (i) involving any fraud by an
employee of Retailers (including contractors and agents engaged by Retailers)
relating to the corresponding Co-brand Account, or (ii) with respect to which
any Retailer did not comply with the Operating Procedures in connection with the
opening the corresponding Co-brand Account. For the avoidance of doubt, nothing
in this Section shall be deemed to limit Bank’s chargeback rights under the
other Credit Card Program Agreements with respect to Co-brand Non-Retailer
Purchases at any “Retailer Locations” as such term is defined in the other
Credit Card Program Agreements. To the extent Bank asserts a chargeback right
under clause (i) above and Retailers pay Bank the amount of the asserted
chargeback, Bank shall be deemed to have waived its right to assert a
corresponding claim for such amount under Section 12.01.
Section 7.03    Limitation of Chargeback. Bank shall use commercially reasonable
efforts to inquire into the circumstances surrounding any Cardholder dispute
giving rise to a chargeback to any Retailer and, in connection with any
chargeback, shall provide Retailers with a brief description of the basis on
which such Account is being charged back. Upon request from a Retailer received
by Bank within twenty-one (21) days of Bank’s notice of a chargeback, Bank shall
provide such Retailer with any documentation obtained from the Cardholder during
any inquiry in respect of such chargeback and shall consider in good faith any
objections that Retailers may have with respect to such chargeback. In its
reasonable discretion, Bank may compromise and settle any claim made by any
Cardholder in respect of his Account or any related Indebtedness. No such
compromise or settlement will impair Bank’s rights to charge back under Sections
7.01 or 7.02 hereof provided that the amount Bank will be entitled to charge
back to Retailers following any such compromise or settlement is limited to the
amount of the Indebtedness on the Account being charged back after taking into
account all amounts actually received by Bank from Cardholder in compromise or
settlement thereof.
Section 7.04    Exercise of Chargeback. If Bank exercises its right of
chargeback in accordance with this Agreement, Bank may set-off amounts charged
back against any sums due any Retailer or, if there are insufficient Charge
Slips included in the Charge Transaction Data to permit the deduction of such
chargebacks under Section 5.01 or if no such Charge Transaction

48

--------------------------------------------------------------------------------




Data is transmitted to Bank under Section 5.01, Bank may demand payment from any
Retailer for all or any portion of the amount to be charged back.
ARTICLE VIII
WARRANTIES AND COVENANTS OF RETAILERS


Section 8.01    Presentment Warranties. Each Retailer represents and warrants to
Bank with respect to each Account and Cross-Shopping Account and the related
Charge Slips and Charge Transaction Data (and the following shall be deemed
restated, renewed and reaffirmed each time Bank receives Charge Transaction Data
from any Retailer relative to an Account):
(a)    That the Charge Slip represents a bona fide sale by a Retailer of the
Goods and/or Services described in such Charge Slip, that the Charge Slip has
not been included in any Charge Transaction Data previously transmitted to Bank,
and that Retailer has delivered all the Goods and fully performed all the
Services listed on such Charge Slip (except to the extent that any of following
will be subsequently delivered or performed: (i) Goods purchased through an
Absentee Transaction, (ii) Goods retained by Retailer for alteration services;
and (iii) alteration services);
(b)    That a Retailer has shipped all the Goods listed on such Charge Slip
which were purchased through an Absentee Transaction;
(c)    Except in the case of an Absentee Transaction, that the Charge Slip is
signed and that the signature on the Charge Slip is similar to the signature on
the Credit Card or the signature on another item of valid identification
examined by a Retailer;
(d)    Except in the case of an Absentee Transaction, that the Charge Slip has
not been materially altered after being signed by the Cardholder and, other than
with respect to the Cardholder’s signature, is not illegible, inaccurate or
incomplete;
(e)    That the transaction did not involve a cash advance or Goods or Services
not listed on the Charge Slip and only Goods and Services sold by a Retailer are
the subject of the transaction;
(f)    That the transaction was conducted by a Retailer in accordance with the
Operating Procedures;
(g)    That none of the Goods and/or Services listed on such Charge Slip is an
extended warranty;
(h)    To the extent permitted by Applicable Law and Network Rules, that the
Account number of the Cardholder, or Cross-Shopping Account of a Cross-Shopping
Cardholder, as the case may be, has been accurately printed on the corresponding
Charge Slip;
(i)    That no Retailer has nor will, either directly or indirectly, take or
grant or purport to take or grant any right or security interest in such Charge
Slip or any related Credit Slip to or from any third party (other than to Bank);

49

--------------------------------------------------------------------------------




(j)    That the transactions giving rise to the Charge Transaction Data were
conducted by Retailers in accordance with Applicable Law pertaining to the sales
of Goods and/or Services by Retailers;
(k)    That, to the knowledge of any Retailer, there is no fact, nor any claim
or defense of a Cardholder or Cross-Shopping Cardholder, that would impair the
validity, enforceability, or collectibility of the obligation of the Cardholder
evidenced by the Charge Slip; and
(l)    That the Goods and/or Services were sold by a Retailer in the ordinary
course of business to Cardholders, and that to the knowledge of any Retailer,
Cardholders purchased such Goods and/or Services for personal, family or
household purposes.
Section 8.02    Account Covenants. Until the Final Liquidation Date, Retailers
covenant to do the following with respect to each transaction involving an
Account or the Program:
(a)    Retailers shall respond to, and cooperate with, Bank promptly in
connection with the resolution of disputes with Cardholders;
(b)    Retailers shall maintain a policy for the exchange and return of Goods
and adjustments for Services rendered or not rendered that is in accordance with
Applicable Law and shall promptly deliver a Credit Slip to the Cardholder and
include credit for such return or adjustment in the Charge Transaction Data in
accordance with the terms of this Agreement and the Operating Procedures in the
event the return/exchange has been authorized in accordance with Retailers’
policies;
(c)    Retailers shall not seek or obtain any special agreement or condition
from, nor discriminate in any way against, Cardholders as a class in a manner
which would adversely affect any Cardholders;
(d)    Retailers shall comply with all Retailers’ warranties, if any, with
respect to Goods and Services sold under an Account;
(e)    Retailers shall do nothing to prevent an Account from being valid and
legally enforceable against any Cardholder otherwise obligated in respect
thereof; and
(f)    Retailers, collectively, shall identify a single employee with
appropriate authority for Bank to contact to address all matters relating to
functional aspects of the Program.
Section 8.03    General Representations and Warranties. To induce Bank to
originate Accounts and permit Purchases thereon, each Retailer, jointly and
severally, makes the following representations and warranties to Bank, and each
of which shall be deemed to be restated and remade on each date on which Bank
originates any Account or extends any credit hereunder:
(a)    Each Retailer (i) is duly organized, validly existing, and in good
standing under the laws of the state of its organization, (ii) is duly qualified
and in good standing under the laws of each jurisdiction where its ownership or
lease of property or the conduct of its business requires such qualification;
(iii) has the requisite power and authority and the legal right to own and
operate its properties, to lease the properties it operates under lease, and to
conduct

50

--------------------------------------------------------------------------------




its business as now conducted and as it is contemplated to be conducted
hereafter; (iv) has all necessary licenses, permits, consents, or approvals from
or by, and has made all necessary notices to, all governmental authorities
having jurisdiction, to the extent required for such current ownership and
operations or for such further operations as are proposed to be conducted; and
(v) is in compliance with its organizational documents.
(b)    The execution, delivery, and performance of this Agreement and all
instruments and documents to be delivered by each Retailer hereunder and the
execution, delivery and performance of the Gap Guaranty: (i) are within its
power; (ii) have been duly authorized by all necessary and proper corporate,
partnership or membership action; (iii) do not and will not contravene any
provisions of its organizational documents; (iv) do not and will not violate any
law or regulation or any order or decree of any court or governmental
instrumentality; (v) do not and will not conflict with or result in the material
breach of, or constitute a material default under any indenture, mortgage, deed
of trust, lease, agreement, or other instrument to which it is a party or by
which it or any of its assets or property are bound; and (vi) do not require any
filing or registration with or the consent or approval of any governmental body,
agency, authority, or any other person which has not been made or obtained. This
Agreement has been duly executed and delivered by each Retailer and constitutes
a legal, valid, and binding obligation of such Retailer, enforceable against
such Retailer in accordance with its terms. The Gap Guaranty has been duly
executed and delivered by The Gap, Inc. and constitutes the legal, valid and
binding obligation of The Gap, Inc. enforceable against The Gap, Inc. in
accordance with its terms.
(c)    The Gap, Inc. and each other Retailer is Solvent.
(d)    Neither The Gap, Inc. nor any other Retailer is in default with respect
to any material contract, agreement, lease or other instrument to which it is a
party which default could have a material adverse impact on The Gap, Inc. or on
any other Retailer or any Retailer’s ability to perform under this Agreement or
on The Gap, Inc.’s ability to perform the Gap Guaranty. Neither The Gap, Inc.
nor any other Retailer has received any notice of default under any material
contract, agreement, lease or other instrument which default could have a
material adverse impact on The Gap, Inc. or on any other Retailer or on any
Retailer’s ability to perform under this Agreement or on The Gap, Inc.’s ability
to perform the Gap Guaranty.
(e)    No contract, agreement, lease, or other instrument to which The Gap, Inc.
or any other Retailer is a party or by which The Gap, Inc. or any other Retailer
is bound, and no provision of Applicable Law could materially and adversely
affect the financial condition, business, operations, property or prospects of
The Gap, Inc. or any other Retailer.
(f)    All information furnished by each Retailer to Bank for purposes of or in
connection with this Agreement or any information hereafter furnished by any
Retailer to Bank, is and will be true and correct in all material respects and
no such information omits to state a material fact necessary to make the
information so furnished not misleading. There is no fact known to any Retailer
which the Retailer has not disclosed to Bank which could materially and
adversely affect the financial condition, business, operations, property, or
prospects of The Gap, Inc. or any other Retailer.

51

--------------------------------------------------------------------------------






(g)    No Default or Event of Default has occurred and is continuing.
(h)    The state of organization, chief executive office and principal place of
business of each Retailer is accurately set forth on Schedule 8.03(h) hereto.
The correct legal name of each Retailer is set forth on Schedule 8.03(h) hereto.
Such name, together with the Licensed Marks are the only names under which
Retailers currently conduct or have heretofore conducted business. Each Retailer
owns the Licensed Marks used by such Retailer or has received all necessary
authority from the owner(s) of any Licensed Mark to use such Licensed Marks in
connection with the Program and to license the use of such Licensed Marks to
Bank as herein provided.
(i)    There are no actions, suits or proceedings existing or pending before any
court, arbitrator or governmental administrative body or agency, or, to the
knowledge of any Retailer, threatened against The Gap, Inc. or any other
Retailer, which could affect the validity or enforceability of this Agreement or
the Gap Guaranty or which could have a material adverse effect on the ability of
any Retailer to perform its obligations hereunder or on the ability of The Gap,
Inc. to perform its obligations under the Gap Guaranty.
Section 8.04    Additional Affirmative Covenants of Retailers. Until the Final
Liquidation Date (except as set forth below), unless Bank shall otherwise
consent in writing, Retailers will:
(a)    Comply in all material respects with all Applicable Law applicable to
Retailers, their business, or their properties including, without limitation,
all laws, regulations, rules and orders relating to (i) descriptions of Goods
and/or Services, pricing, and charges, (ii) Retailers’ sales material or
practices, including, but not limited to, the sales order forms, sales invoices,
promotional and advertising materials and similar forms or (iii) actions or
omissions (at the point-of-sale or otherwise) of any Retailer or its employees,
agents or representatives except where any failure to comply with such
Applicable Law would not have a material adverse effect on any Retailer or on
any Retailer’s ability to perform this Agreement or on Bank’s ability to collect
any Indebtedness.
(b)    Promptly upon receipt, deliver to Bank copies of any communications
relating to an Account received from a Cardholder or from any governmental or
regulatory authority.
(c)    Permit Bank, at Bank’s sole cost and expense, from time to time, during
normal business hours and upon reasonable notice, to visit the corporate offices
and facilities of each Retailer, to discuss the Program with Retailers and their
respective officers, directors and employees, to examine the books and records
of Retailers relating to transactions submitted for settlement under the Program
or to have the same examined by Bank’s attorneys and/or accountants, subject to
applicable privacy laws and other Applicable Law and Retailers’ privacy
policies, as provided to Bank, and to audit general security procedures relative
to Cardholder data. In connection therewith, Retailers agree, subject to
applicable privacy laws and other Applicable Law, to make data regarding the
Program available to Bank and in connection therewith to permit Bank to make
copies of such documentation, provided that after the Operation Period, Bank’s
audit rights will be limited to general security procedures relative to
Cardholder data.

52

--------------------------------------------------------------------------------




(d)    During the Operation Period, (i) Maintain a direct link from the Internet
Site(s) to an on-line credit center webpage hosted and maintained by Bank
(“Credit Center Site”), (ii) permit Cardholders to make Private Label Retailer
Purchases, Co-brand Retailer Purchases and Cross-Shopping Purchases on-line and
to charge such purchases to their Accounts on the Internet Site(s), at the
Piperlime Retailer Location and at the Athleta Retailer Location; (iii) maintain
and operate the Internet Site(s), the Piperlime Retailer Location and the
Athleta Retailer Location so that all Absentee Transactions processed through
such site(s) will be accepted on a secure basis; and (iv) promote the Program on
the Internet Site(s). Retailers will cooperate with Bank in operating and
maintaining the Credit Center Site, such that, as systems permit, the Credit
Center Site will permit Retailers’ customers to view their bills and to submit
customer service inquiries directly to Bank, each online, and to permit
Retailers’ customers to apply for Credit Cards. Retailers shall not honor Credit
Cards or submit Charge Transaction Data to Bank for the purchase of any Goods
and/or Services from a Retailer where the Account information necessary to
effect the purchase is provided through an Internet Site unless and until such
Internet Site is maintained and operated as provided in the first sentence of
this Section 8.04(d). All authorizations for on-line Private Label Retailer
Purchases, Co-brand Retailer Purchases and Cross-Shopping Purchases will be
separately tagged with a unique store-of-sale number.
(e)    Pay when due any sales taxes relating to the sale of Goods and/or
Services; cooperate with Bank and its affiliates to develop, if feasible, a
commercially reasonable reporting system to provide Bank with a monthly
electronic file of all sales taxes paid, identified by Account (provided that
Bank shall be solely responsible for all costs and expenses of developing any
such reporting system and for preparing any such report); cooperate with Bank
and its Affiliates (at Bank’s sole cost and expense) to recover any sales tax
charged to an Account which has been written off by Bank and its Affiliates;
and, pay to Bank the amount of any refund received from any state or locality
with respect thereto (provided, that all such payments shall be reflected on the
applicable Gain Sharing Statements computed in accordance with Exhibit D).
(f)    Train store associates to maximize usage of Bank’s automated voice
response unit line.
(g)    Cooperate with Bank to evaluate, and to the extent technically feasible,
to implement mutually agreeable online fraud prevention procedures for
Cardholders making Private Label Retailer Purchases, Co-brand Retailer Purchases
and Cross-Shopping Purchases through (a) an Internet Site, (b) the Piperlime
Retailer Locations, and (c) the Athleta Retailer Locations.
(h)    Maintain during the Operation Period systems to electronically transfer
the work and home telephone numbers for each applicant under the Program to Bank
through Units.
(i)    Maintain during the Operation Period an enhanced process to identify the
first purchase financed on an Account where the Credit Card Application was not
submitted for processing in a Store, but where such first purchase occurs in a
Store.
(j)    Use commercially reasonable efforts, including training and managing of
sales associates, to ensure that the Credit Card Agreement is provided to each
prospective Cardholder

53

--------------------------------------------------------------------------------




before a Private Label Retailer Purchase, Co-brand Retailer Purchase or a
Cross-Shopping Purchase is processed to such Cardholder’s Account.
(k)    Subject to Applicable Law, until the expiration of the Operation Period,
as soon as legally permitted to do so (taking into account any nondisclosure or
confidentiality agreements), advise Bank of any signed commitment or letter of
intent regarding any transaction which if consummated would give rise to a
Divestiture and, in any event, immediately advise Bank of the consummation or
occurrence of any Divestiture. In connection with any Divestiture, at Bank’s
request, Retailers shall facilitate communications between Bank and any acquirer
in any such transaction (by making introductions and otherwise cooperating in
such arrangements) to afford Bank the opportunity the enter into a private label
credit card and/or a co-branded bankcard agreement with such acquirer.
(l)    As soon as commercially practicable, and to the extent technically
feasible and legally compliant, develop and implement systems to capture and
transmit to Bank at the time a Credit Card Application is submitted, e-mail
address(es), cell phone number(s) and authorized user information obtained from
such application.
(m)    Retailers will permit Bank, during the Operation Period, and hereby
authorize Bank, to audit and monitor the administration and promotion of the
Program through anonymous requests to open or utilize credit card accounts under
the Program and by other means. Retailers agree to cooperate with Bank to ensure
ongoing security and protection of applicant and cardholder data and to ensure
that the Program complies with Applicable Law, including prohibitions on unfair,
deceptive or abusive practices. With respect to Program compliance, such
cooperation shall include, without limitation, ensuring that credit-related
advertising and other disclosures comply with Bank provided models and that
Retailers’ associates are properly trained to offer credit fairly and without
discriminating against any applicant. Retailers will, and will cause their
vendors, agents and subcontractors to, provide access to such information and
resources as are reasonably necessary to confirm compliance and data security,
and will make such required changes as reasonably recommended by Bank with
regard to data security and compliance with Applicable Law.
Section 8.05    Additional Negative Covenant of Retailers.
(a)    Except with respect to the Program [***], during the Operation Period, no
Retailer shall originate or assist in the origination of any consumer open end
credit product that may be used to purchase Goods and/or Services with respect
to any individual that such Retailer knows or should know has a postal mailing
addresses in the United States or Puerto Rico. For purposes of this
Section 8.05(a), “assist” means (i) marketing or allowing marketing at Retailer
Locations, (ii) providing any Retailer’s customer names or lists for use in
marketing, (iii) using any mark owned, licensed or controlled by any Retailer or
allowing such marks to be used in connection with marketing, (iv) using any mark
owned, licensed or controlled by any Retailer or allowing such marks to be used
on any consumer open end credit product that may be used to purchase Goods
and/or Services; and (v) providing an advertisement on an Internet Website that
includes a promotion for origination of a consumer open end credit product
except as provided in Section 8.05(c)(ii). [***]. For purposes of this
Section 8.05(a), “marketing” means any Retailer’s or any other Person’s
marketing, advertising or soliciting the origination of, or

54

--------------------------------------------------------------------------------




encouraging individuals to obtain, any consumer open end credit product that may
be used to purchase Goods and/or Services.
(b)    Except as set forth in the following sentence, Retailers will not promote
more favorably than the Program any co-sponsored, non-branded program which
provides customers of Retailers with benefits based on using another credit card
issuer’s credit card to make purchases at Retailer Locations (and Retailers
shall not promote any such program at any Retailer Locations). [***].
(c)    Nothing in this Section 8.05 or in this Agreement shall limit or restrict
the ability of Retailers to:
(i)    promote, originate, or assist in the origination of debit cards, gift
cards, prepaid cards, stored value cards (including such cards with incidental
credit features), secured card products, whether or not such products bear any
Licensed Marks, including any Gift Products or Loyalty Cards;
(ii)    host online banner advertisements that solicit consumer open end credit
applications or offer promotions for the origination of consumer open end credit
that do not bear any mark owned, licensed or controlled by any Retailer;
provided, however, that consumers cannot apply for such consumer open end credit
products directly on an Internet Site;
(iii)    accept any and all forms of payment at any time and location and in any
medium and display customary acceptance identification at any Retailer
Locations; or
(iv)    offer, sponsor, promote or endorse any Mobile Wallet to the extent
contemplated by Section 2.07.
(d)    For the avoidance of doubt, except as set forth in Sections 8.05(a),
8.05(b) and 8.05(e), nothing in this Agreement limits or restricts the ability
of Retailers to promote, originate, assist in the origination of, or offer any
financial products that may be used to purchase Goods and/or Services.
(e)    Except for consumer open end credit products subject to Section 8.05(a),
Retailers shall have the right to enter into negotiations with third parties
regarding the provision of products or services that may be used to purchase
Goods and/or Services; provided, that if Retailers conduct an RFP, Bank will be
included in any RFP process for such products or services on substantially
similar terms (unless Bank expressly declines to participate). In no event shall
Retailers be obligated to first enter into discussions with Bank to provide such
products or services prior to entering into negotiations or discussions with
other third parties.
(f)    Notwithstanding Section 8.05(a) or any other provision of this Agreement
(except Section 14.15), Retailers shall have the right to:
(i)    confer at any time, during or after the Operation Period, regarding any
matter with any potential alternative issuer of a private label credit card or a
co-branded credit card or Mobile Wallet; and

55

--------------------------------------------------------------------------------




(ii)    enter into any agreement at any time, during or after the Operation
Period, with such an issuer for the issuance of any open end private label or
co-brand product, provided that such agreement does not take effect during the
Operation Period; and
(iii)    during the Operation Period and subject to Applicable Law and Section
2.01(d) hereof, promote to any customers, sponsor communications to any
customers, solicit any customers for, permit solicitation of any customers for
or make available to any customers (and to take the same types of actions with
respect to any holders of Accounts that have no purchase activity for the prior
twelve (12) Billing Periods on the Credit Cards any instrument described in
Section 8.05(c)(i).
(g)    Nothing in this Section 8.05 shall preclude Retailers from accepting a
Gap-branded private label credit or charge card or a co-branded bankcard as a
method of payment at a Retailer Location or an Alternate Site where such credit
or charge card has been issued to the cardholder under a private label credit
program or a co-branded bankcard program that is only available to persons with
postal mailing addresses outside of the United States and Puerto Rico.
(h)    [***]
(i)    [***]
(ii)    [***].
ARTICLE IX
WARRANTIES AND COVENANTS OF BANK


Section 9.01    Representations and Warranties of Bank and Bank Parent. To
induce Retailers to participate in the Program and to promote the extension of
credit thereunder, Bank and Bank Parent make the following representations and
warranties to Retailers, each of which shall be deemed to be restated and remade
on each date on which Bank originates Accounts or extends credit hereunder:
(a)    Bank (i), as of the date of this Agreement, is a federal savings bank
duly organized, validly existing, and in good standing under the laws of the
United States; (ii) has the requisite corporate power and authority and the
legal right to own, pledge, mortgage, and operate its properties, to lease the
properties it operates under lease, and to conduct its business as now conducted
and as it is contemplated to be conducted hereafter; and (iii) is in compliance
with its charter documents. Bank Parent (i), as of the date of this Agreement,
is a Delaware corporation duly organized, validly existing and in good standing
under the laws of the state of its organization, (ii) has the requisite
corporate power and authority and the legal right to own, pledge, mortgage, and
operate its properties, to lease the properties it operates under the lease, and
to conduct its business as now conducted and as it is contemplated to be
conducted hereafter, and (iii) is in compliance with its organizational
documents.
(b)    As of the date of this Agreement, Bank is subject to regulation and
examination by the Office of the Comptroller of the Currency.

56

--------------------------------------------------------------------------------






(c)    The execution, delivery, and performance of this Agreement and all
instruments and documents to be delivered by Bank hereunder, and the execution,
delivery and performance of the Bank Parent Guaranty, respectively: (i) are
within Bank’s and Bank Parent’s corporate powers; (ii) have been duly authorized
by all necessary and proper corporate action; (iii) do not and will not
contravene any provision of Bank’s or Bank Parent’s charter documents,
certificate of incorporation or bylaws, as the case may be; (iv) do not and will
not violate any law or regulation or an order or decree of any court or
governmental instrumentality to which Bank or Bank Parent is subject; (v) do not
and will not conflict with or result in the material breach of, or constitute a
material default under, any indenture, mortgage, deed of trust, lease,
agreement, or other instrument to which Bank or Bank Parent is a party or by
which Bank, Bank Parent or any of their assets or property are bound; and (vi)
do not require any filing or registration by Bank or Bank Parent with or the
consent or approval of any governmental body, agency, authority, or any other
person which has not been made or obtained. This Agreement has been duly
executed and delivered by Bank and constitutes the legal, valid, and binding
obligation of Bank, enforceable against Bank in accordance with its terms. The
Bank Parent Guaranty has been duly executed and delivered by Bank Parent and the
Bank Parent Guaranty constitutes the legal, valid and binding obligation of Bank
Parent enforceable against Bank Parent in accordance with its terms.
(d)    Each of Bank Parent and Bank is Solvent.
(e)    Neither Bank nor Bank Parent is in default with respect to any material
contract, agreement, lease or other instrument to which it is a party which
default could have a material adverse impact upon Bank or on Bank Parent or on
Bank’s or Bank Parent’s ability to perform under the Agreement or on Bank
Parent’s ability to perform the Bank Parent Guaranty. Neither Bank nor Bank
Parent has received any notice of default under any material contract,
agreement, lease or other instrument which default could have a material adverse
impact on Bank or Bank Parent or on any of Bank’s or Bank Parent’s ability to
perform under this Agreement or on Bank Parent’s ability to perform the Bank
Parent Guaranty.
(f)    No contract, agreement, lease, or other instrument to which Bank or Bank
Parent is a party or by which Bank or Bank Parent is bound, and no provision of
any Applicable Law could materially and adversely affect the financial
condition, business, operations, property or prospects of Bank or Bank Parent.
(g)    All information furnished by Bank or Bank Parent to Retailers for
purposes of or in connection with this Agreement or any information hereafter
furnished by Bank or Bank Parent to Retailers, is and will be true and correct
in all material respects and no such information omits to state a material fact
necessary to make the information so furnished not misleading. There is no fact
known to Bank or Bank Parent which party has not disclosed to a Retailer which
could materially and adversely affect the financial condition, business,
operations, property, or prospects of Bank or Bank Parent.
(h)    No Bank Termination Event, or event which but for the passage of time
would be a Bank Termination Event, has occurred and is continuing.
(i)    There are no actions, suits or proceedings existing or pending before any
court, arbitrator or governmental administrative body or agency, or, to the
knowledge of Bank or

57

--------------------------------------------------------------------------------




Bank Parent, threatened against Bank or Bank Parent which could affect the
validity or enforceability of this Agreement or the Bank Parent Guaranty or
which could have a material adverse effect on the ability of Bank or Bank Parent
to perform its obligations hereunder or on the ability of Bank Parent to perform
its obligations under the Bank Parent Guaranty.
Section 9.02    Bank Covenants. During the Operation Period, unless Retailers
otherwise consent in writing:
(a)    Bank will provide appropriate levels of staffing and will provide
appropriate training to its employees to permit Bank to fully perform its
obligations hereunder. Without limiting the foregoing:
(i)    Bank will provide [***] account managers for the Credit Card Programs
covering the following [***], with competencies and required skills to be
mutually agreed upon by Bank and Retailers;
(ii)    Bank will provide no less than [***] personnel dedicated to the Credit
Card Programs, [***]; provided, that Retailers shall have the right to propose
to Bank (x) certain efficiency changes in the use and number of such personnel,
and (y) such additional staffing as needed to appropriately support the Program,
which proposals Bank shall consider in good faith; provided, that if Bank
chooses not to implement Retailers’ proposed changes, Bank will provide
Retailers with a detailed explanation of Bank’s reasons therefor;
(iii)    Bank will provide customer service through [***] customer service
representatives;
(iv)    Bank will provide a [***] line to a supervisor at Bank’s customer
service center for use by Retailers’ customer service center;
(v)    Collections will be conducted either by a group of Bank employees
servicing specialty retailer accounts or by third parties engaged by Bank;
(vi)    Bank will provide MIS support and support for all other technical
aspects of the Program through a single individual designated by Bank whose
identity may change from time to time;
(vii)    To address a specific Cardholder inquiry, on an exception basis only,
managers or other senior customer service personnel will be available on a
timely basis to review, at Retailers’ request, credit and other customer service
decisions made by Bank’s customer service representatives to ensure that such
decisions comply with all applicable governmental credit regulations and Bank
policy; and
(viii)    Bank will provide Retailers with opportunities to interview candidates
for key program positions to be filled after the Effective Date (including the
positions set forth on Schedule 3.09(b)) prior to Bank’s assigning such
individuals to perform Bank’s obligations under this Agreement and will
participate in a semi-annual forum to review staffing provided by Bank and will
present the results of each forum to the Program Management Committee. If
Retailers express concerns over the performance of an individual in a key

58

--------------------------------------------------------------------------------




program position, Bank shall reasonably consider such concerns, subject to
Applicable Law as well as Bank’s policies and procedures.
(b)    Bank will develop and review customer service scripts with Retailers.
Bank agrees to consider in good faith all suggested changes requested by
Retailers to such customer service scripts. Retailers acknowledge that such
scripts are used only as guidelines by Bank employees and that Bank employees
are authorized to deviate from the customer service script guidelines where
necessary or appropriate to provide normal, courteous customer service.
(c)    On the same day that a Cardholder notifies Bank of a lost or stolen
Credit Card, Bank will close such Cardholder’s Account (for purposes of
processing further Purchases on Account) and simultaneously open a new Account
in the name of such Cardholder.
(d)    Bank will refund Cardholder credit balances on Accounts provided (i) such
credit balance exceeds one dollar ($1.00); (ii) such Account is not in dispute;
and (iii) such credit balance has remained unchanged for at least forty-five
(45) days. All such refunds shall be made within thirty (30) days after the
first day on which all of the conditions set forth in the preceding sentence
have been satisfied.
(e)    Bank will provide limited on-site support as mutually agreed by the
parties for the opening of new Retailer Locations which Retailers designate as
“flagship” or otherwise exceptional stores. Such on-site support shall be
provided [***] by at least one of Bank’s full time marketing employees, account
executives, or their respective designees.
(f)    [***].
(g)    Bank will permit Retailers, at Retailers’ sole cost and expense, from
time to time, during normal business hours and upon reasonable notice, to visit
the offices and facilities of Bank, to discuss the Program with Bank and its
officers, directors and employees and, subject to applicable privacy laws and
other Applicable Law, to examine the books and records relating to settlement
payments made by Bank to Retailers under the Program or to have the same
examined by Retailers’ attorneys and/or accountants and to audit general
security procedures relative to Cardholder data. In connection therewith, Bank
agrees, subject to applicable privacy laws and other Applicable Law and Bank
Privacy Policy, as provided to Retailers, to make data regarding the Program
available to Retailers and in connection therewith to permit Retailers to make
copies of such documentation. Bank will permit a customer service liaison of
Retailers to periodically visit Bank’s customer service center during normal
business hours upon reasonable notice to discuss various service aspects of the
Program, including, but not limited to, store performance, best practice
sharing, customer concerns, and waiver of late fees for customers who are
delinquent.
(h)    Bank Reporting.
(i)    Bank will provide Retailers with the reports set forth on Schedule
9.02(h)(i) hereto, which Retailers and Bank may mutually amend from time to time
pursuant to Section 9.02(h)(iv), within the timeframes set forth therein.

59

--------------------------------------------------------------------------------






(ii)    Bank will provide Retailers with the performance standard reporting
relative to the performance measurements set forth on the attached Schedule
9.02(h)(ii) at the monthly Program Execution Committee meetings contemplated
under Section 3.09(a).
(iii)    Bank will provide Retailers with a [***] masterfile with the data
fields set forth on Schedule 9.02(h)(iii). Each [***] masterfile may only
include information that has changed since the last masterfile. The provisions
of this Agreement, including Section 3.04(g), will apply to the masterfile.
(iv)    Bank will provide additional reporting with respect to the Program
reasonably requested by Retailers, subject to any contractual restrictions
applicable to Bank, Applicable Law, and reasonable cost, scope, and timeframe
considerations.
(v)    Bank will provide Retailers with marketing campaign reporting [***] as
agreed by the parties. In addition, Bank will provide to Retailers a complete
report of each campaign within [***] of the completion of each applicable
campaign.
(i)    Bank will comply in all material respects with Applicable Law in the
conduct of its business, or with respect to its properties, except where the
failure to comply with Applicable Law would not have a material adverse effect
on Bank or on Bank’s ability to perform this Agreement.
(j)    Bank’s computer for processing authorizations will provide fault-tolerant
back-up performance capability. In the event the Bank’s primary data center is
inoperable, Bank will promptly (and, in any event, within seven days) transfer
processing to alternate backup sites, which sites will be capable of fully
processing Retailers’ transaction volumes.
(k)    Bank’s technical support staff will provide initial acknowledgement and
response within [***] of initial notification by Retailers of an interruption to
Bank’s capabilities to process electronic authorizations from any Retailer
Location due to a malfunction or “downtime” of Bank’s host or Visa Authorization
Processing equipment. When Retailer Locations are off-line with Bank due to any
such malfunction or “downtime”, Bank’s technical support staff will communicate
to the General Manager of Gap Inc. Direct (to an e-mail address most recently
provided by Retailers to Bank in writing, as the same may be amended from time
to time in writing) the status of the problem investigation and resolution every
[***] until such Retailer Locations are back on-line.
(l)    Bank will establish an automated voice response unit line which will be
maintained and operated in a manner similar to Bank’s automated voice response
lines for other premier specialty retail clients.
(m)    Bank will cooperate with Retailers and their Affiliates (at Retailers’
sole cost and expense) in the recovery from any state or locality of sales tax
charged to an Account which has been charged back to a Retailer pursuant to
Section 7.01 hereof and thereafter written off by Retailers.
(n)    Bank will cooperate with Retailers to evaluate, and to the extent
technically feasible, to implement mutually agreeable online fraud prevention
procedures for Cardholders

60

--------------------------------------------------------------------------------




making Purchases through an Internet Site, through the Piperlime Retailer
Location or through the Athleta Retailer Location.
(o)    Bank will cooperate with Retailers to implement, as soon as commercially
practicable and to the extent technically feasible, an enhanced process to
identify the first Private Label Retailer Purchase or Co-brand Retailer Purchase
on an Account where the Credit Card Application was not submitted for processing
in a Store, but where such first purchase occurs in a Store.
(p)    Not later than the [***], Bank shall prepare and deliver to the Program
Execution Committee a written report pertaining to the “Program Performance” in
the immediately preceding [***] as outlined in Schedule 9.02(h)(i). Bank will
make available representatives to explain to the Program Execution Committee any
variations during such [***] in actual performance to annual Program operating
plan.
(q)    Prior to the Bank’s implementation of its rights pursuant to Section
11.02(f) hereof, Bank shall use commercially reasonable efforts to give
Retailers advance notice of any Change in Law as defined in Section 11.02(f).
(r)    If there shall be a Divestiture then, (i) subject to Applicable Law and
the consent of the Retailers (x) all Non-Divested Retailers party to this
Agreement shall continue to process Cross-Shopping Purchases in accordance with
this Agreement; and (y) if Bank continues to own the Accounts (including as
defined in the other Credit Card Program Agreements) originated by the
Retailer(s) subject to such Divestiture, within one hundred eighty (180) days
following such Divestiture, (A) Bank and Retailers shall mutually agree on a
group of holders of such Accounts to whom Bank shall provide Private Label
Credit Cards or Co-brand Credit Cards bearing the mark of one or more
Non-Divested Retailers, and (B) Bank shall provide such Credit Cards, with the
costs associated with the provision of such Cards borne equally by the
Non-Divested Retailers and Bank; and (ii) if Bank continues to own the Accounts
(including as defined in the other Credit Card Program Agreements) originated by
the Retailer(s) subject to such Divestiture, then as to such Accounts that have
no purchase activity for the prior eighteen (18) Billing Periods (including as
defined in the other Credit Card Program Agreements), Bank shall have the right,
at its option, to convert such Accounts to (x) Co-brand Accounts or Private
Label Accounts (including as “Co-brand Accounts” and “Private Label Accounts”
are defined in the other Credit Card Program Agreements), (y) another generally
accepted multi-purpose credit card, or (z) another private label card, provided
that the cards referred to in clauses (y) and (z) shall not bear the mark of any
Competing Retailer.
(s)    The following shall apply to Service Level Failures:
(i)    In any 12 consecutive month period, Bank shall [***].
(ii)    In any 12 consecutive month period, Bank shall [***]. Within [***] after
the end of any month in which Bank failed to meet a performance standard set
forth in Schedule 9.02(h)(ii) hereof, Bank will provide Retailers in reasonable
detail the root cause for such failure. [***] days after the end of any month in
which Bank failed to meet a performance standard set forth in Schedule
9.02(h)(ii) hereof, Bank will provide to Retailers a written action plan

61

--------------------------------------------------------------------------------




describing in reasonable detail (i) steps to be taken to cure such failure
within the next [***] and (ii) steps being taken to prevent the reoccurrence of
such failure during the remainder of the Operation Period.
(t)    [***] for the Program shall at all times be consistent with the Deemed
Equity Amount.
(u)    [***].
(v)    [***].
(w)    Within [***] following the completion of each [***] period, as identified
to Bank by Retailers, Bank shall provide Retailers with a completed Co-brand
Credit Card report for such period, in the form set forth in Schedule 9.02(w) as
such schedule shall be amended in the event of any Network change pursuant to
Section 2.06. Notwithstanding anything in this Agreement to the contrary, Bank
hereby acknowledges and agrees that such completed form, together with any
Co-brand Credit Card volume reporting provided by Bank to Retailers, may be
provided by Retailers to the Network; provided, that Retailers shall ensure that
such form and any such Co-brand Credit Card volume information provided by
Retailers to the Network is kept confidential by the Network.
(x)    Bank will use commercially reasonable efforts to provide actionable
strategies for Program and product sales improvement for Retailers’
consideration based on Bank’s ongoing analysis of Cardholder purchase and other
behaviors (both actual and predicted) at both Retailer Locations and
Non-Retailer Locations. Bank shall periodically provide such strategies to the
Program Execution Committee for review and, if appropriate, the parties shall
assess the viability of such strategies (to the extent applicable to the
Program) through the Strategic Operating Council.
(y)    Bank will notify Retailers of any failure by (i) Bank to maintain a
[***].
ARTICLE X
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
Section 10.01    Events of Default. The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder:
(a)    Any Retailer shall fail to pay Bank any amount when due and payable and
the same shall remain unpaid for a period of fifteen (15) days after Bank shall
have made written demand therefor, provided, however that the failure to make a
payment due hereunder shall not constitute an “Event of Default” if the
aggregate amount which Retailers, collectively, have failed to pay is [***] or
Retailers, acting collectively and in good faith, have delivered a written
notice to Bank contesting their obligation to make such payment(s);
(b)    Any Retailer shall materially fail or neglect to perform, keep, or
observe any term, provision, condition, or covenant contained in this Agreement
(other than the covenants contained in the penultimate sentence of Section 6.03
and covenants contained in Section 13.01

62

--------------------------------------------------------------------------------




that is required to be performed, kept, or observed by it and such failure or
neglect shall continue without cure for a period of thirty (30) days after Bank
shall have given written notice thereof;
(c)    Any Retailer shall fail or neglect to perform, keep or observe any term,
provision, condition or covenant contained in the penultimate sentence of
Section 6.03 or in Section 13.01 and such failure or neglect shall continue
without cure for a period of sixty (60) days;
(d)    Any representation, warranty or statement (other than a representation
made pursuant to Section 8.01 hereof), made, delivered or deemed made by any
Retailer or by any officer of a Retailer shall prove not to have been true and
correct in any material respect as of the date when made, delivered or deemed
made and the failure to be true and correct has a material adverse effect on any
Retailer’s ability to perform its obligations hereunder or on The Gap, Inc.’s
ability to perform its obligations under the Gap Guaranty;
(e)    The Gap, Inc. or any other Retailer (i) shall no longer be Solvent; (ii)
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally; (iii) shall make a general
assignment for the benefit of its creditors; or (iv) shall institute or have
instituted against it, any proceeding seeking to adjudicate it a bankrupt or
insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency, or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property; or (v) shall take any corporate action to authorize any of the
actions set forth above in this paragraph(e);
Section 10.02    Bank Remedies.
(a)    If any Event of Default shall have occurred and be continuing, all of the
Retailers’ payment obligations hereunder shall, in Bank’s sole discretion, be
deemed immediately due and payable.
(b)    If any Event of Default shall have occurred and be continuing, Bank shall
have the right to (i) discontinue originating or offering new Accounts; (ii)
discontinue accepting Charge Slips and Charge Transaction Data or otherwise
extending credit; (iii) give notice terminating the Operation Period; and/or
(iv) exercise all such other rights and remedies as Bank may have under this
Agreement, under the Gap Guaranty and under Applicable Law.
Section 10.03    Bank Termination Events. The occurrence of any one or more of
the following events shall constitute a “Bank Termination Event” hereunder:
(a)    Bank shall fail to pay any amount when due hereunder and the same shall
remain unpaid for a period of five (5) days after Retailers, acting
collectively, shall have made written demand therefor provided, however, that
the failure to make a payment due hereunder shall not constitute a “Bank
Termination Event” if the aggregate amount which Bank has failed to pay is [***]
or Bank, acting in good faith, has delivered a written notice to Retailers
contesting its obligation to make such payment(s);

63

--------------------------------------------------------------------------------






(b)    Bank shall materially fail or neglect to perform, keep, or observe any
other term, provision, condition, or covenant contained in this Agreement that
is required to be performed, kept, or observed by it, including Bank’s failure,
in any material respect, to provide accurate reports, and such failure or
neglect shall continue without cure for a period of thirty (30) days after
Retailers, acting collectively, shall have given written notice thereof;
(c)    any representation, warranty or statement, made, delivered or deemed made
by Bank hereunder shall prove not to have been true and correct in all material
respects as of the date when made, delivered or deemed made and such failure to
be true and correct has a material adverse effect on Bank’s ability to perform
its obligations hereunder or on Bank Parent’s ability to perform its obligations
under the Bank Parent Guaranty;
(d)    Bank (i) shall no longer be Solvent; (ii) shall generally not pay its
debts as such debts become due or shall admit in writing its inability to pay
its debts generally; (iii) shall make a general assignment for the benefit of
its creditors; (iv) shall be declared insolvent by an appropriate bank regulator
or have a receiver or conservator appointed to manage the affairs of the
institution; (v) shall institute or have instituted against it any proceeding
seeking to adjudicate it a bankrupt or insolvent or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief, or composition
of it or its debts under any law relating to bankruptcy, insolvency, or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property; (vi) shall have any
restriction placed on its activities by a state or federal bank regulator which
would preclude Bank from performing under this Agreement; or (vii) shall take
any corporate action to authorize any of the actions set forth above in this
subclause (d);
(e)    a Performance Measurement Termination Event shall have occurred during
any period of [***]. For the avoidance of doubt, Retailers’ sole remedies with
respect to any Service Level Failures with respect to the Program shall be the
[***] set forth in Section 9.02(s) [***]. As used in this Section 10.03(e), a
“Performance Measurement Termination Event” shall be deemed to have occurred on
each occasion when [***], and where:
(i)    the failure to meet such performance measurement is not the result of one
of the following: (1) a force majeure event of the sort described in Section
11.04(a) hereof; (2) the failure of any Retailer to comply with the terms of
this Agreement or the Operating Procedures; (3) the submission by telephone of
more than [***] of the Credit Card Applications submitted to Bank in any one
month provided, however, that any Credit Card Applications submitted by phone
shall not be included in the calculation of such [***] if such Credit Card
Application is submitted to Bank by phone (A) when Bank’s application network is
not operable to process applications submitted electronically or (B) more than
[***] after such Credit Card Application is properly received by Bank if Bank
has not responded with a status message such as: “Approved”, “Declined”,
“Awaiting Credit Bureau Processing”, “Queued”, or “Error”; (4) Retailers’
ability to process Credit Card Applications at the point of sale (other than by
telephone or mail) is inoperable or Retailers’ ability to accept Credit Card
Applications through its Internet Site is unavailable; or (5) any other event
which Bank can reasonably demonstrate is beyond Bank’s reasonable control;
provided that Bank shall take reasonable steps to mitigate once Bank becomes
aware of such event and shall inform Retailers promptly, in no

64

--------------------------------------------------------------------------------




event later than [***] after Bank becomes aware of such event, of actions Bank
will take to respond to such event;
(ii)    such Performance Measurement Termination Event has had [***] a material
adverse effect on the Program, on Retailers, or on Retailers’ relationship with
Cardholders; and
(iii)    Retailers, acting collectively, have provided Bank with a written
notice of termination within [***] after Retailers learn of such Performance
Measurement Termination Event.
(f)    at any time after the Effective Date:
(i)    [***]
(ii)    [***]
provided, however, that the events described in this subclause (f) shall only
constitute “Bank Termination Events” if at all times from the Effective Date
through the date on which any such event shall occur (W) the demographic and
economic profile of Retailers’ customer base has been substantially similar to
the demographic and economic profile of customers applying for credit at other
specialty retailers and department stores; (X) Retailers’ management and their
respective employees located in Retailer Locations have actively supported the
Program, have sought to market the Program to all potential Cardholders and have
offered Retailers’ customers incentives for applying for and activating a Credit
Card; (Y) no Retailer has materially altered the mix and quality of Goods and
Services offered at Retailer Locations; and (Z) no external factors of a general
economic nature such as a national or regional recession or other economic
downturn shall have occurred. Bank and Retailers agree that if they develop and
deploy the capability to transact Co-Brand Retailer Purchases and/or Private
Label Retailer Purchases through the use of any mobile phone or other handheld
electronic device (i.e., to use any such device as a method of payment), they
shall discuss in good faith (x) the impact of such transactions on the
authorization rate set forth in Section 10.03(f)(ii), and (y) adjustments
thereto if appropriate. Retailers acknowledge and agree that Retailers’ sole
remedy with respect to this Section 10.03(f) shall be to terminate this
Agreement; provided, that such limitation on remedies shall not apply to Bank’s
obligation to indemnify Retailers for any third-party claims to the extent set
forth in Section 12.02.
Section 10.04    Retailers Remedies.
(a)    If any Bank Termination Event shall have occurred and be continuing, all
of Bank’s payment obligations hereunder shall, in Retailers’ sole discretion, be
deemed immediately due and payable.
(b)    If any Bank Termination Event shall have occurred and be continuing, then
after providing written notice to Bank, Retailers, acting collectively, shall
have the rights to terminate the Operation Period and to exercise their purchase
option in accordance with Sections 11.02 and 11.03 hereof and/or to exercise all
such other rights and remedies as Retailers may have under this Agreement, under
the Bank Parent Guaranty, and under Applicable Law.

65

--------------------------------------------------------------------------------




ARTICLE XI
TERM/TERMINATION
Section 11.01    Operation Period. The Operation Period shall commence on the
Effective Date and shall continue until the date that is the last day of the
fiscal month of April 2022, which is, as of the Effective Date, May 8, 2022 (the
“Initial Term”). Unless Retailers, acting collectively, shall provide written
notice of non-extension to Bank or Bank shall provide written notice of
non-extension to Retailers, in each case, at least twelve (12) months prior to
the expiration of the Initial Term (or, where applicable, the expiration of any
extension term) the Operation Period shall thereafter be extended automatically
for successive 1-year periods, each of which shall expire on the date that is
the last day of the fiscal month of Bank that is closest to the end of any such
twelve (12) month extension period.
Section 11.02    Termination. Notwithstanding anything in Section 11.01 to the
contrary, the Operation Period may be terminated as provided below without need
of any prior judicial declaration:
(a)    Retailers, acting collectively, shall have the right to terminate the
Operation Period in accordance with Section 11.03 hereof upon written notice if
a Bank Termination Event shall occur and be continuing.
(b)    Bank shall have the right to terminate the Operation Period immediately
upon written notice if an Event of Default shall occur and be continuing.
(c)    Retailers, acting collectively, shall have the right to terminate the
Operation Period in accordance with Section 11.03 hereof after Bank makes an
election pursuant to Section 2.02(b)(ii) hereof.
(d)    Retailers, acting collectively, shall have the right to terminate the
Operation Period in accordance with Section 11.03 hereof at any time after Bank
exercises any unilateral right pursuant to Section [***] hereof, if [***].
(e)    As provided in Section 11.04, either Retailers, acting collectively, or
Bank shall have the right to terminate the Operation Period if a force majeure
event shall occur.
(f)    If (i) there is a change in any Applicable Law (including new
interpretations thereof) occurring after the Effective Date (it being agreed
that any new interpretation of, or regulatory guidance with respect to or any
changes in any Applicable Law that exists as of the Effective Date, but which
interpretations, guidance or changes are announced, published, or otherwise
communicated after the Effective Date, shall not be precluded from this Section)
applicable to the operation of Bank or to the Program (each such change, a
“Change in Law”), whether or not such change has gone into effect; (ii) Bank
reasonably determines, in good faith, that such Change in Law has had, or is
reasonably expected to have, a material adverse effect on Program economics
(which material adverse effect, for purposes hereof, shall mean a drop in
Program revenue or an increase in operating expense or fraud losses, in each
case, the amount of which is equivalent to the sum of finance charge income,
late fee income, and other income generated through the Program, but excluding
interchange income, of [***], (iii) Bank has sought to engage Retailers in a
good faith renegotiation of the terms of this Agreement for at

66

--------------------------------------------------------------------------------




least a [***] period from the date on which Retailers first received written
notice from Bank regarding Bank’s request for renegotiation of terms in
connection with a Change in Law and Bank’s proposed changes are designed only to
offset the effect of the Change in Law; and (iv) the parties hereto, using their
commercially reasonable efforts, have not agreed to modifications of the terms
of this Agreement which Bank reasonably believes would be necessary to prevent a
material adverse effect on Program economics resulting from the Change in Law,
then Bank shall have the right to terminate the Operation Period upon written
notice to Retailers. Bank shall provide such notice of termination to Retailers
within [***] period set forth in the foregoing sub-clause (iii). In such event,
the termination will take effect on the later of (x) the date that is [***].
Notwithstanding the foregoing, if in determining the requirements of Applicable
Law, Bank relies on guidance or an interpretation provided to Bank by a
regulatory or governmental authority that is not available to Retailers, then
Bank may provide Retailers, in lieu of an opinion of counsel as otherwise
required below, a written confirmation from an officer of Bank certifying that
Bank has determined that it is obligated to make such changes; provided,
however, that Bank shall disclose such guidance or interpretation to Retailers
to the extent Bank determines it is permitted by Applicable Law to do so;
provided, further, however, that if Bank determines that it may not disclose
such guidance or interpretation to Retailers, Bank shall use its best efforts to
obtain any necessary permission from the relevant regulatory or governmental
authority to share such guidance or interpretation with Retailers in accordance
with Applicable Law.
If, in addition to (i) through (iv) above and following Bank’s engagement of
Retailers pursuant to clause (iii) above, [***].
Upon the request of Retailers, except as set forth above, Bank shall provide to
Retailers (a) a legal opinion in writing from Bank’s regular outside counsel for
credit card matters stating that the Change in Law is directly applicable to
Bank’s credit card business and the Program and describing in detail the changes
to the Program that the Change in Law requires; (b) Bank’s financial and
economic analysis for the current Program Year and pro forma financial and
economic analysis for future Program Years that specifically and comprehensively
addresses the impact of the Change in Law on the Program economics and its
underlying assumptions over the Operation Period, including an assessment of how
and why the material adverse effect is reasonably likely to occur; provided,
that Bank shall give Retailers the opportunity to review Bank’s methodology for
such calculation and, upon Retailers’ request, Bank representatives responsible
for the calculation shall meet with Retailers to respond to Retailers’ questions
and comments; (c) a reasonable written analysis discussing the impact over the
Operation Period of the Change in Law to the Program and Program economics,
including impacts on systems, software, processes, procedures, Retailers’ or
Bank’s employees and any other components of the Program as reasonably requested
by Retailers, and assessing reasonably available measures to mitigate or offset
such impact to the Program and Program economics; (d) a written confirmation
from Bank that any aspect of the Program that Bank asserts fails to comply with
Applicable Law because of a Change in Law shall not be continued in any
similarly situated credit card program operated by Bank after the effective date
of the Change in Law; and (e) a written confirmation from Bank that any change
proposed by Bank in response to such Change in Law above does not discriminate,
including with respect to costs or other operational matters, against Retailers
as a result of Bank failing to apply consistent judgment as it applies
generally, taking into account similar factors it uses, in considering Changes
in Law with respect to its other portfolios.

67

--------------------------------------------------------------------------------






(g)    Bank shall have the right to terminate the Operation Period immediately
if the Gap Guaranty shall cease to be in full force and effect, if Bank has
received any notice purporting to terminate or limit the obligations of The Gap,
Inc. under the Gap Guaranty, if The Gap, Inc. shall have claimed that the Gap
Guaranty is not legally binding and enforceable against The Gap, Inc. in
accordance with its terms, or if The Gap, Inc. has failed to perform any
obligation under the Gap Guaranty.
(h)    Retailers, acting collectively, shall have the right to terminate the
Operation Period in accordance with Section 11.03 hereof if the Bank Parent
Guaranty shall cease to be in full force and effect, if Bank has received any
notice purporting to terminate or limit the obligations of Bank Parent under the
Bank Parent Guaranty, if Bank Parent shall have claimed that the Bank Parent
Guaranty is not legally binding and enforceable against Bank Parent in
accordance with its terms, if Bank Parent has failed to perform any obligation
under the Bank Parent Guaranty, or if Bank fails to cause GECC to provide the
GECC Guaranty pursuant to Section 14.23. If GECC provides the GECC Guaranty
pursuant to Section 14.23, then Retailers, acting collectively, shall have the
right to terminate the Operation Period in accordance with Section 11.03 hereof
if the GECC Guaranty shall cease to be in full force and effect, if Bank has
received any notice purporting to terminate or limit the obligations of GECC
under the GECC Guaranty, or if GECC shall have claimed that the GECC Guaranty is
not legally binding and enforceable against GECC in accordance with its terms.
(i)    If (i) Bank shall have changed the Operating Procedures relative to the
Program as provided in Section 4.01 (other than to effect changes required by
Applicable Law), and (ii) Retailers shall have notified Bank that they object to
such changes; and (iii) Retailers shall have proposed good faith and reasonable
alternatives to such changes that would be acceptable to Retailers to the extent
possible, and (iv) Bank shall have declined to adopt such alternatives, and (v)
the result of Bank’s changes to the Operating Procedures is to impose material
financial costs on the Retailers in order to comply with such Operating
Procedures, then Retailers, acting collectively, shall have the right to
terminate the Operation Period in accordance with Section 11.03 hereof.
(j)    If any limitation on the Retailers’ rights to the Licensed Marks (outside
of the United States, Puerto Rico and Canada) interferes with Bank’s exercise of
its rights under Section 14.09 of this Agreement and Retailers are unable to
obtain the additional rights as may be necessary to permit Bank to fully
exercise its rights under Section 14.09 within a commercially reasonable period
of time, Bank shall have the right to terminate the Operation Period upon thirty
(30) days written notice to Retailers.
(k)    Bank shall have the right to terminate the Operation Period in accordance
with Section 11.03 hereof upon written notice to Retailers, provided that (i)
notice of termination must be delivered within sixty (60) days after the
expiration of the thirty (30) day negotiation period contemplated by Section
3.11(a), and (ii) such notice must have an effective date within such sixty (60)
day period that coincides with the first day of a calendar month. This Agreement
will terminate six (6) months after delivery of such notice of termination.
(l)    Bank shall have the right to terminate the Operation Period in accordance
with Section 2.04(c) hereof upon written notice to Retailers, provided that
notice of termination must

68

--------------------------------------------------------------------------------




be delivered within sixty (60) days after the Strategic Operating Council makes
the determination described in Section 2.04(c)(i), or Bank makes the
determination described in Section 2.04(c)(ii). This Agreement will terminate
six (6) months after delivery of such notice of termination.
(m)    Retailers, acting collectively, shall have the right to terminate the
Operation Period in accordance with Section 2.04(c) hereof upon written notice
to Bank (which notice shall include evidence reasonably establishing the
material adverse change in profitability contemplated by Section 2.04(c)). Any
such notice of termination shall be delivered not more than sixty (60) days
after Bank reduces the Discount Rebate or the Non-Retailer Discount Rebate
pursuant to Section 2.04(c). This Agreement will terminate six (6) months after
delivery of such notice of termination.
(n)    Retailers, acting collectively, or Bank shall have the right to terminate
the Operation Period in accordance with Section 2.06 hereof upon written notice
to the other party, provided that notice of termination must be delivered within
sixty (60) after the expiration of the 120 day negotiation period contemplated
by Section 2.06 without Bank and Retailers reaching the Agreement described in
Section 2.06. This Agreement will terminate nine (9) months after delivery of
such notice of termination.
(o)    Retailers, acting collectively, shall have the right to terminate the
Operation Period in accordance with Section 11.03 hereof if (i) Bank fails to
maintain a [***], or (ii) Bank Parent fails to maintain a [***] at the end of
any [***]; provided, that Retailers must provide a written notice of termination
to Bank within sixty (60) days after Bank has provided notice of such failure
for such [***] pursuant to Section 9.02(y).
(p)    Bank shall have the right to terminate the Operation Period in accordance
with Section 11.03 hereof if a Retailer Change of Control occurs.
(q)    Retailers, acting collectively, shall have the right to terminate the
Operation Period in accordance with Section 11.03 if a Bank Change of Control
occurs
Section 11.03    Effects of Termination; Purchase of Accounts and Termination
Date.
(a)    If the Operation Period is terminated by notice of either party for any
reason, Retailers, acting collectively, shall have the option, exercisable as
provided in this Section 11.03, to purchase or to arrange for the purchase of
all Accounts and the aggregate Indebtedness of all Active Accounts (including
the related bank identification numbers (BINS) included on Co-branded Credit
Cards, subject to any applicable consents required from the Network), subject to
customary exclusions, including without limitation bankruptcy, deceased, fraud,
lost/stolen, charged-off and litigation. The purchase price shall be payable by
wire transfer and shall be an amount equal to [***].
(b)    If the Operation Period is expiring as a result of a notice of
non-extension under Section 11.01 hereof, then the Operation Period shall expire
at the end of the Initial Term (or at the end of the applicable extension term).
Within sixty (60) days after either party notifies the other party of its intent
to terminate or not to renew, Retailers may request in writing, and within
thirty (30) days after Bank’s receipt of such request by Retailers Bank will
deliver to

69

--------------------------------------------------------------------------------




Retailers the information required to be provided pursuant to Section 11.03(g).
If Retailers, acting collectively, exercise the purchase option set forth in
Section 11.03(a) they shall complete the purchase on the Program Purchase Date;
provided, however, that the Program Purchase Date shall be extended as necessary
if Bank, or Retailers’ designated purchaser, each acting in good faith and
working diligently, is delayed in obtaining required regulatory approval for the
transfer of the Accounts, or for the satisfaction of conditions applicable to
the removal of any portion of the Indebtedness subject to a securitization
transaction; and provided, further, that Bank shall in good faith discuss with
any potential acquirer of the Accounts under Section 11.03(a) the possibility of
Bank providing interim servicing on terms and conditions reasonably acceptable
to Bank, but in no event for more than six (6) months following the Program
Purchase Date. Retailers shall exercise their purchase option by giving notice
thereof not later than the one hundred twenty (120) days prior to completing the
purchase.
(c)    If the Operation Period is terminating as a result of a notice of
termination under Section 11.02(a), Section 11.02(c), Section 11.02(d), Section
11.02(h), Section 11.02(i) Section 11.02 (m), Section 11.02(n), Section
11.02(o), Section 11.02(p), or Section 11.02(q) hereof, then the Operation
Period shall be automatically extended until the earlier of [***]. Within sixty
(60) days after notification of termination, Retailers may request in writing,
and within thirty (30) days after Bank’s receipt of such request by Retailers
Bank will deliver to Retailers the information required to be provided pursuant
to Section 11.03(g). If Retailers, acting collectively, exercise the purchase
option set forth in Section 11.03(a), they shall complete the purchase on the
Program Purchase Date, provided, however, that the Program Purchase Date shall
be extended if Bank or Retailers’ designated purchaser, each acting in good
faith and working diligently, is delayed in obtaining required regulatory
approval to transfer of the Accounts or for the satisfaction of conditions
applicable to the removal of any portion of the Indebtedness subject to a
securitization transaction; and provided, further, that Bank shall in good faith
discuss with any potential acquirer of the Accounts under Section 11.03(a) the
possibility of Bank providing interim servicing on terms and conditions
reasonably acceptable to Bank, but in no event for more than six (6) months
following the Program Purchase Date. Retailers shall exercise their purchase
option by giving notice thereof not later than one hundred twenty
(120) days prior to completing the purchase.
(d)    If the Operation Period is terminating as a result of a notice of
termination not described in Section 11.03(c) hereof, then the Operation Period
shall terminate in accordance with the applicable provision, and Retailers,
acting collectively, shall exercise their option to purchase the Accounts (or
arrange for the purchase of the Accounts) as set forth in 11.03(a) by giving
notice of such election not later than the sixtieth (60th) day following the
date on which the Operation Period terminates, which notice shall specify a date
for the purchase of such Accounts which is not longer than the longer of (i) the
remaining period of time prior to the termination of the Operation Period as set
forth in the applicable termination provision, and (ii) ninety (90) days after
the date Retailers first give their notice exercising their option to purchase.
Within sixty (60) days after notification of termination, Retailers may request
in writing, and within fifteen (15) days after Bank’s receipt of such request by
Retailers Bank will deliver to Retailers the information required to be provided
pursuant to Section 11.03(g). If Retailers, acting collectively, exercise the
purchase option set forth in Section 11.03(a), they shall complete the purchase
on the date specified in the notice exercising their option to purchase;
provided, however, that the purchase date shall be extended if Bank, or
Retailers’ designated purchaser,

70

--------------------------------------------------------------------------------




each acting in good faith and working diligently, is delayed in obtaining
required regulatory approval to transfer of the Accounts and for the
satisfaction of conditions applicable to the removal of any portion of the
Indebtedness subject to a securitization transaction; and provided, further,
that Bank shall in good faith discuss with any potential acquirer of the
Accounts under Section 11.03(a) the possibility of Bank providing interim
servicing on terms and conditions reasonably acceptable to Bank, but in no event
for more than six (6) months following the purchase date for the Accounts.
(e)    At all times after Bank receives or delivers a notice of non-extension or
termination in accordance with Sections 11.01 or 11.02 hereof through the
termination of the Operation Period, Bank shall continue to manage the Accounts
on a going concern basis, shall continue to comply with all its obligations
hereunder, and shall act in good faith and, in the event that Retailers elect to
exercise their purchase option, shall use commercially reasonable efforts to
facilitate the completion of the purchase on an expeditious basis and in any
event prior to the expiration of the purchase option, including by providing the
data described in Section 11.03(g) within the times specified therein, by
cooperating with Retailers and their designees with any due diligence of the
Accounts. If Bank receives or delivers a notice of termination in accordance
with Section 11.03(d), then with respect to the period after the termination of
the Operation Period, Bank shall continue to manage and service the Accounts on
a going concern basis, and consistent with past practice, until the earlier of
(i) the date on which the Accounts are purchased in accordance with Section
11.03(d), or (ii) the failure of Retailers to timely provide notice to Bank of
the exercise of its right to purchase the Accounts.
(f)    If any Retailer:
(i)    fails to deliver a notice within the times required by this Section
11.03; or
(ii)    fails to complete a purchase described herein on the date designated for
the closing of such purchase;
then the purchase option described herein shall immediately expire.
(g)    The parties will use commercially reasonable efforts to minimize
transaction costs in connection with the purchase of the Accounts pursuant to
Section 11.03. Following the request from Retailers contemplated by each of
Sections 11.03(b), (c) or (d), Bank will promptly provide Retailers with such
data and information regarding the Program and Accounts as is customarily
provided by credit card issuers to potential purchasers of credit card
portfolios (i.e., sufficient material and portfolio data to run a customary
“first round” RFP and diligence process, and customary “data room” documentation
for the next rounds of due diligence and such other Account data, information
and interviews with Bank, including master file information, on-site due
diligence and access to Bank management as may be reasonably requested by
Retailers), including: (i) specimen copies of Credit Card Applications, Credit
Card Agreements, and Account billing statements then in effect or in use, as the
case may be, as well as any applicable change-in-terms notices applicable such
Credit Card Agreements; and (ii) a file (in a mutually acceptable format)
containing information of the type customarily relied upon by credit card
issuers performing due diligence in connection with a credit card account
portfolio acquisition,

71

--------------------------------------------------------------------------------




but in any event containing at a minimum twenty-four (24) months of Account
payment histories (including delinquency rates and charge-off rates). Bank’s
obligation to produce the foregoing shall be subject in all respects to its
receipt of an executed confidentiality agreement from Retailers (or their
designee) containing commercially reasonable confidentiality arrangements.
Retailers may share the data provided to Retailers under this Section 11.03(g)
with potential purchasers and representatives of Retailers or such potential
purchasers, in each case who have entered into an executed confidentiality
agreement substantially similar to the form attached as Schedule 11.03(g) with
Bank for the sole purpose of evaluating a potential purchase of the Accounts
pursuant to Section 11.03.
Section 11.04    Termination for Force Majeure.
(a)    Sixty (60) days following the giving of notice by any party to the other
parties hereto that its performance hereunder is prevented or materially
impeded, without the ability to cure, by one of the following force majeure
events: acts of God, fire, earthquake, explosion, war, nuclear disaster, act of
terrorism, significant labor unrest (including strikes), riot or material
changes in Applicable Law rendering its performance illegal or impossible, the
Operation Period may be terminated without penalty either by Retailers, acting
collectively, by written notice to Bank, or by Bank by written notice to
Retailers. Such sixty (60) day period may be shortened upon written agreement
executed by duly-authorized officers of each party or if required by Applicable
Law.
(b)    Any failure to perform caused by a force majeure event shall not be
considered a breach of this Agreement during the period of such disability if
the disabled party promptly advises the other party in writing that it is unable
to perform due to such a force majeure event, setting forth: (i) the nature of
the event; (ii) its expected effect(s) and duration; (iii) any expected
development which may further affect performance hereunder; and (iv) the
efforts, if any, which will be made to cure such force majeure or provide
substitute performance.
Section 11.05    Rights upon Termination or Expiration of Operation Period. Upon
any termination or expiration of the Operation Period, Bank shall continue to
own the Accounts unless and until Retailers shall have purchased such Accounts
(or shall have caused such Accounts to be purchased) pursuant to Section 11.03
hereof. As is expressly provided elsewhere in this Agreement, and without
limiting other express provisions of this Agreement, following the expiration or
termination of the Operation Period, Bank shall have no further obligation to
originate Accounts or otherwise extend further credit. Notwithstanding anything
herein to the contrary, however, all indemnities contained herein and Retailers’
obligations under Section 14.15 shall survive the termination of the Agreement
and the Final Liquidation Date. All representations and warranties related to
and the parties’ obligations under Article XII Indemnification shall survive the
termination of this Agreement and the Final Liquidation Date. All other
representations and warranties of this Agreement shall continue in effect until
the Final Liquidation Date. In addition, without limiting any provisions that
expressly survive by their terms, Sections 2.02 (solely to the extent Bank
elects its rights under Section 11.06), 2.04(a), 2.04(b), 2.04(f), 2.04(g),
3.03, 3.04, 3.05, 3.07(g)(iii), 4.01(as applicable to card acceptance), 4.03,
4.04 (solely to the extent Bank elects its rights under Section 11.06), 5.01,
5.05 6.04, 11.03, 11.05, 11.06, and Articles VII and XIV (except as provided
therein) shall continue in effect until the Final Liquidation Date.

72

--------------------------------------------------------------------------------




Section 11.06    Liquidation of Accounts. If the purchase option described in
Section 11.03 expires without having been exercised by Retailers, then Bank
shall have the rights described in this Section 11.06, in addition to and
retaining all other rights it may have under the terms of this Agreement or
Applicable Law, to liquidate the Accounts in any lawful manner which may be
expeditious or economically advantageous to Bank, including, without limitation,
transferring or selling the Accounts to any person other than a Competing
Retailer (with or without a corresponding assignment of Bank’s chargeback and
indemnity rights under this Agreement). Notwithstanding the foregoing, Bank
shall not have the right hereunder to sell or transfer any Accounts to a
Competing Retailer or to issue replacement or substitute cards that do not
include the brand of an interchange network. In connection with such
liquidation, Bank may (i) issue a replacement or substitute interchange
network-branded credit card (which card shall not bear any Licensed Mark), and
(ii) use the Licensed Marks in accordance with the provisions of this Agreement
in communicating with existing Cardholders solely for purposes of billing and
collections, provided that upon Bank’s liquidation of any Account, Bank shall
cease using any Licensed Mark with respect to such liquidated Account. In
addition to the foregoing, upon the termination or expiration of the Operation
Period, unless [***], Bank may require Retailers to continue acceptance of the
existing Credit Cards at Retailer Locations for up to [***] following the
termination or expiration of the Operation Period. Notwithstanding the
foregoing, if Bank exercises its termination rights pursuant to Section 11.02(f)
(change in Applicable Law), then Retailers’ obligation to continue to accept
existing Credit Cards at Retailer Locations shall be [***]. Retailers expressly
agree that in complying with their obligations to accept substitute or
replacement interchange network-branded credit cards or to continue to accept
the existing Credit Cards, Retailers will cooperate with Bank in order to
effectuate any such liquidation, continued acceptance, or replacement or
substitute interchange network-branded card issuance in an orderly manner.
Notwithstanding Bank’s termination rights under this Section 11.06, Bank shall
terminate the purchase utility of all Co-brand Credit Cards not otherwise
previously converted to another credit or charge program as contemplated above
not later than [***] following the later of (x) the date of expiration or
termination of the Operation Period, and (y) the date on which the sale of the
Accounts is irrevocably cancelled (as evidenced by a written statement by the
applicable parties thereto), if Retailers have exercised their purchase rights
in accordance with Section 11.03.
ARTICLE XII
INDEMNIFICATION


Section 12.01    Indemnification by Retailers. Retailers agree to protect,
indemnify, and hold harmless Bank, its Affiliates, and their respective
employees, officers, and directors, from and against any and all Losses, by
whomsoever asserted including, without limitation: (i) the Cardholders or other
persons responsible for the payment of Accounts; (ii) any person or persons who
prosecute or defend any proceedings as representatives of or on behalf of a
class or interest group; (iii) any governmental instrumentality; or (iv) any
other third party, to the extent such Losses arise out of, are connected with,
or result from:
(a)    the Goods and Services (including, without limitation, the sale thereof
and any product liability or warranty claims with respect thereto);

73

--------------------------------------------------------------------------------






(b)    any act, or any omission where there was a duty to act, by a Retailer or
its employees, officers, directors, shareholders, agents, lessees, franchisees
or independent contractors, relating to an Account;
(c)    any breach by a Retailer of any of the terms, covenants, or other
provisions contained in this Agreement;
(d)    any representation or warranty made by a Retailer in this Agreement or in
any other instrument or document delivered by a Retailer to Bank which proves to
have been untrue or incorrect in any material respect as of the date when made
or deemed made hereunder;
(e)    the failure of The Gap, Inc. or any other Retailer to comply with
Applicable Law;
(f)    any advertisements, solicitations or other promotions of the Program; or
(g)    any use by a Retailer of any information contemplated by Section 3.04 or
any breach by a Retailer of the terms, covenants, or other provisions contained
in Section 3.04.
Notwithstanding the foregoing to the contrary, Retailers shall have no
obligation to indemnify Bank or any other person under this Section 12.01 for
any Losses which came solely (i) as a result of Retailers’ use of Program
Documents in the exact form provided by Bank and in the required manner; or (ii)
as a result of Bank’s failure to offer credit terms to Cardholders which comply
with Applicable Law.
Section 12.02    Indemnification by Bank. Bank agrees to protect, indemnify, and
hold harmless The Gap, Inc., the other Retailers, their respective Affiliates,
and their respective employees, officers, and directors, from and against any
and all Losses by whomsoever asserted, including, but not limited to, (i) the
Cardholders or other persons responsible for the payment of Accounts; (ii) any
person or persons who prosecute or defend any proceedings as representatives of
or on behalf of a class or interest group; (iii) any governmental
instrumentality; or (iv) any other third party, to the extent such Losses arise
out of, are connected with or result from:
(a)    any breach by Bank of any of the terms, covenants, or other provisions
contained in this Agreement;
(b)    any representation or warranty made by Bank in this Agreement which
proves to have been untrue or incorrect in any material respect as of the date
when made or deemed made hereunder;
(c)    any act, or omission where there was a duty to act, by Bank or its
employees, officers, directors, shareholders, agents, subservicers, licensees or
independent contractors relating to an Account;
(d)    the failure of Bank to comply with Applicable Law;
(e)    the use of any Program Document in the exact form as provided by Bank and
in the required manner;

74

--------------------------------------------------------------------------------




(f)    Bank’s failure to offer credit terms to Cardholders which comply with
Applicable Law;
(g)    an injury suffered by any employee of Bank on the premises of any
Retailer while such employee was performing his or her duties in connection with
the Program where such injury was not caused, in whole or in part, by the
negligence or willful misconduct of The Gap, Inc., any other Retailer, any
Affiliate of The Gap, Inc. or any other Retailer or any employee, officer,
director, agent, subservicer, licensee or independent contractor of The Gap,
Inc., any other Retailer or any such Affiliate; or
(h)    any use by Bank of any information contemplated by Section 3.04 or any
breach by Bank of the terms, covenants, or other provisions contained in Section
3.04.
Section 12.03    Payment of Indemnified Amounts. After any final judgment or
award shall have been rendered by a court, arbitration board, or administrative
agency of competent jurisdiction and the time for an appeal of such judgment or
award has expired without an appeal being taken by any party, or after any
settlement agreed to by the parties shall have been consummated, the party
seeking indemnification shall forward to the other parties notice of any sums
due and owing by such other parties with respect to such matter and such parties
shall be required to pay all of the sums so owing to the party seeking
indemnification within thirty (30) days after the date of such notice unless
otherwise mutually agreed to in writing by the parties.
Section 12.04    Notice. Each party shall promptly notify the other parties of
any claim, demand, suit or threat of suit of which that party becomes aware
(except with respect to a threat of suit any party might institute against
another party hereto) which may give rise to a right of indemnification pursuant
to this Agreement. The indemnifying party will be entitled to participate in the
settlement or defense thereof and, if the indemnifying party elects or the
indemnified party demands, shall take over and control the settlement or defense
thereof with counsel satisfactory to the indemnified party. In any case, the
indemnifying party and the indemnified party shall cooperate (at no cost to the
indemnified party) in the settlement or defense of any such claim, demand, suit
or proceeding. No claim for which a right to indemnity has been asserted may be
settled by the indemnifying party without the written consent of the indemnified
party, except when the settlement thereof involves the payment of money only (by
a party or parties other than the indemnified party) and for which the
indemnified party is released by the claimant and is totally indemnified by the
indemnifying party.
ARTICLE XIII
CHANGES IN RETAILERS; NEW PROGRAMS


Section 13.01    New Retailers. In the event that The Gap, Inc. or any other
Retailer establishes or acquires any Affiliate that does business using a
Licensed Mark, then, upon the mutual agreement of Retailers and Bank, Retailers
shall cause such Affiliate to execute and deliver to Bank instruments
satisfactory to Bank pursuant to which such Affiliate shall agree to join the
Program and be bound by the terms and conditions of this Agreement. Upon the
execution and delivery of such documents, such Affiliate shall be an additional
“Retailer” for all purposes of this Agreement and each Retailer shall be jointly
and severally liable for all obligations of the “Retailer(s)” hereunder.

75

--------------------------------------------------------------------------------






Section 13.02    Card Acceptance By Certain Parties. During the Operation
Period, Bank shall permit Affiliates of The Gap, Inc. to accept Private Label
Credit Cards and Co-brand Credit Cards for the purchase of goods and services
from such Affiliates, provided that each such Affiliate: (i) accepts
multi-purpose Network-branded credit cards for the purchase of goods and
services; (ii) does not participate in the Program pursuant to Section 13.03;
and (iii) has been included in a notice provided by Retailers to Bank not less
than one hundred twenty (120) days prior to the date Retailers anticipate that
such Affiliate will begin accepting Credit Cards. Retailers shall be responsible
for each such Affiliate’s compliance with, and shall cause each such Affiliate
to comply with, the terms and conditions of this Agreement applicable to the
acceptance of Private Label Credit Cards and Co-brand Credit Cards; provided,
that Retailers shall (x) transmit to Bank the transaction data generated by such
Affiliates with respect to purchases (which transaction data shall be similar in
form and substance to the Charge Transaction Data submitted by Retailers in
respect of Co-brand Retailer Purchases and Private Label Retailer Purchases) and
shall establish with such Affiliate a data transmission interface to receive
purchase transaction data, and (y) be directly responsible for (I) all liability
associated with such purchase transactions (including chargebacks, credits and
any indemnification claims by Bank, in each case to the extent such liability
would otherwise accrue to Retailers hereunder), and (II) receiving on such
Affiliate’s behalf all net settlement funds received from Bank pursuant to
Section 5.01. If any Affiliate participating in the Program pursuant to this
Section 13.02 desires to have its tradename(s) or trademark(s) used in
connection with such participation, Retailers shall make all arrangements and
cause such Affiliates to enter into all such agreements as are necessary or
desirable to enable Bank to use such tradename and trademarks, free of any
claims of infringement. If at any time either Bank or Retailers desires to
terminate the ability of such Affiliate to accept Private Label Credit Cards and
Co-brand Credit Cards as provided for in this Section 13.02, Bank or Retailers,
as the case may be, shall present a proposal setting forth the reasons therefor
to the Strategic Operating Committee for consideration at its next meeting. As
of the Effective Date, Bank acknowledges and agrees that (A) Piperlime Retailer
Locations, (B) Athleta Retailer Locations, and (C) Gap Canada shall be deemed to
have satisfied the conditions set forth in clauses (i) through (iii) above and
shall be permitted to accept Private Label Credit Cards and Co-brand Credit
Cards as contemplated by this Section.
Section 13.03    Programs With New Brands. In the event that any brand of The
Gap, Inc. or its Affiliates, [***].
ARTICLE XIV
MISCELLANEOUS


Section 14.01    Payment Terms and Rights of Set Off and Recoupment. Unless
specifically provided for in another Section of this Agreement, any amount(s)
payable by a Retailer to Bank under this Agreement shall be paid by wire
transfer or check within thirty (30) days of any Retailer’s receipt of an
invoice rendered by Bank. Notwithstanding the foregoing, Bank may at any time
deduct, net against, set-off, recoup, or appropriate and apply, from any amounts
otherwise payable by Bank hereunder (or any money or other property of any
Retailer held by Bank): (i) amounts owing to Bank pursuant to Section 7.01
hereof, and (ii) any other amounts (a) that the parties mutually agree are owing
to Bank from any Retailer hereunder, (b) for which Bank has invoiced Retailers,
and (c) in respect of which Retailers have not remitted payment of the invoice
to Bank within thirty (30) days of delivery. The parties expressly

76

--------------------------------------------------------------------------------




acknowledge that all payment rights between the parties under this Agreement,
including the duty to settle with respect to Charge Transaction Data submitted
by Retailers pursuant to Section 5.01, and the right to chargeback under Article
7, shall be deemed to be a “single integrated transaction” for purposes of
determining recoupment rights hereunder.


Section 14.02    Late Payments. If either party should default in its
obligations to make a payment to the other party hereunder, the defaulting party
agrees to pay interest on the unpaid past due amount from the date such amount
was due until the date such amount is paid in full at a per annum rate equal to
the Prime Rate.


Section 14.03    Assignability. Neither Bank nor any Retailer may assign its
rights or delegate its obligations under this Agreement without the prior
written consent of the other parties, which consent shall not be unreasonably
withheld; provided that either Bank or Retailer may, without such consent,
assign all or part of its rights and delegate its obligations under this
Agreement to an Affiliate, unless such assignment would have a material adverse
impact on the Program; and provided further that Bank may, without such consent,
(a) engage third parties to perform some or all of Bank’s obligations under this
Agreement; (b) securitize all or any portion of the Accounts or any related
rights under this Agreement or sell participation interests therein subject in
each case to Retailers’ purchase rights hereunder; and (c) assign Bank’s
chargeback and indemnity rights to any person acquiring Accounts after the
termination or expiration of the Operation Period.


Section 14.04    Amendment. This Agreement may not be amended except by written
instrument signed by the parties hereto.


Section 14.05    Non-Waiver. No delay by any party hereto in exercising any of
its rights hereunder, or in the partial or single exercise of such rights, shall
operate as a waiver of that or any other right. The exercise of one or more of
any party’s rights hereunder shall not be a waiver of, nor preclude the exercise
of, any other rights or remedies available to such party under this Agreement or
in law or equity.


Section 14.06    Severability. If any provision of this Agreement is held to be
invalid, void or unenforceable, all other provisions shall remain valid and be
enforced and construed as if such invalid provision were never a part of this
Agreement.


Section 14.07    Governing Law. This Agreement and all rights and obligations
hereunder, including, but not limited to, matters of construction, validity and
performance, shall be governed by and construed in accordance with the laws of
the state of Utah without regard to internal principles of conflict of laws.


Section 14.08    Captions. Captions of the Sections of this Agreement are for
convenient reference only and are not intended as a summary of such Sections and
do not affect, limit, modify or construe the contents thereof.


Section 14.09    Use of Licensed Marks and Bank’s Name.


(a)    Subject to the provisions of this Agreement, Retailers hereby grant Bank
a non-exclusive license to (i) use the Licensed Marks worldwide in the creation,
development, liquidation and administration of the Program and (ii) use the
Licensed Marks in the United States and Puerto Rico in the marketing of the
Program. For purpose of the foregoing sentence, mere maintenance of a web site
that can be accessed from locations outside of the United States

77

--------------------------------------------------------------------------------




and Puerto Rico will not be deemed to be “marketing” the Program. To the extent
that limitations on the Retailers’ rights to the Licensed Marks (outside the
United States, Puerto Rico and Canada) might interfere with Bank’s exercise of
its rights under this Section 14.09, the parties agree to confer in advance with
regard to such limitations and Retailers agree to use commercially reasonable
efforts to obtain such additional rights as may be necessary. This license shall
apply only to Bank’s administration of the Program and the discharge of its
obligations under the Agreement, including but not limited to its use in
connection with Cardholder services, adverse action letters, billing statements
and inquiries, credit card applications, agreements, mailers, card carriers, and
matters incidental to collection and recovery. If from time to time prior to the
Final Liquidation Date, a Retailer should change its U.S., Puerto Rico, or
Canadian trademarks, service marks, logos, tradenames, trade dress, and similar
proprietary designations, such Retailers agree to promptly inform Bank thereof
and, at Bank’s election, Bank and Retailers shall cooperate to make the
appropriate changes and additions to the Program Documents and other Account
Documentation in a timely and cost efficient manner.


(b)    Bank’s right to use the Licensed Marks shall be subject to the following
conditions and restrictions:
(i)    All displays of the Licensed Marks shall conform to standards reasonably
set by Retailers and communicated to Bank from time to time for Retailers’ own
displays of the Licensed Marks. From time to time, upon Retailers’ request Bank
will provide Retailers with samples of adverse action notices and other
correspondence then used in connection with Bank’s efforts to collect amounts
due on Accounts for Retailers’ use in training its store and other personnel to
respond to any inquiries that may be received from Cardholders.
(ii)    Bank shall at no time adopt or use, without a Retailer’s prior written
consent, any variation of the Licensed Marks or any word or mark similar to or
likely to be confused with the Licensed Marks.
(iii)    If any materials (including without limitation advertising,
promotional, and collection materials) are prepared by or at the direction of
Bank and contain any Licensed Mark, the Bank shall prior to first publication of
each such piece submit the same to the Retailers for approval in its entirety.
Retailers will affirmatively approve or disapprove such materials in writing
within thirty (30) days of receipt of such submission, provided that if they do
not respond within that time they shall not thereby be in breach hereof, and
shall be deemed to have approved the applicable materials.
(iv)    Bank shall not do anything or commit any act which might materially
prejudice or adversely affect the validity of the Licensed Marks or Retailers’
ownership or license thereof.
(v)    Bank shall, during the term of this Agreement and after termination
hereof, execute such documents as Retailers may request from time to time to
ensure that all right, title and interest in and to the Licensed Marks reside in
Retailers or in Retailers’ Affiliates.

78

--------------------------------------------------------------------------------






(c)    Bank hereby acknowledges the exclusive ownership right, title and
interest in and to the Licensed Marks of Gap (Apparel), LLC and Gap (ITM) Inc.
Any and all goodwill arising from use of the Licensed Marks under this Agreement
shall inure solely to the benefit of Gap (Apparel), LLC and Gap (ITM) Inc. Bank
agrees not to claim any title to the Licensed Marks or any right to use the
Licensed Marks except as permitted by this Agreement. Without limiting the
foregoing, Bank shall have no right to sub-license the use of the Licensed Marks
to any person including any third-party purchaser of the Accounts following the
expiration of the Operation Period except that Bank may sub-license the use of
the Licensed Marks to Bank Affiliates and to third parties engaged by Bank or
its Affiliates to perform services on behalf of the Bank (or its Affiliates)
pursuant to this Agreement but only for the discharge of such services and not
in connection with services performed for any third-party purchaser of Active
Accounts.
(d)    Subject to the provisions of this Agreement, Bank hereby grants Retailers
a non-exclusive license to use Bank’s name to the extent necessary to comply
with the disclosures required by Section 3.01(a) hereof.
Section 14.10    Securitization/Participation.
(a)    Bank may securitize or participate the Accounts and related Indebtedness
subject to any rights which Retailers may have hereunder, including without
limitation, Retailers’ right to purchase the Accounts pursuant to Section 11.03.
(b)    Notwithstanding the foregoing, (i) Bank shall not purport to grant any
rights under this Agreement to a third party in connection with any such
securitization, participation or other financing transaction, nor shall any
third party have any recourse against any Retailer or any of their Affiliates
with respect to any such securitization, participation or other financing
transaction, (ii) Bank shall securitize, participate and enter into other
financing transactions only on terms and conditions that permit such
arrangements to be unwound or that allow removal or substitution of Accounts in
accordance with Section 11.03 in the event that Retailers or their designee
purchases the Accounts pursuant to the terms hereof, and (iii) neither Bank nor
any person who is a party to such securitization, participation, or other
financing transaction involving Accounts or any legal or beneficial interest
therein shall have the right to use any mark owned, licensed or controlled by
any Retailer or otherwise refer to any Retailer or any of their Affiliates in
connection with any securitization, participation, or financing in any
disclosure material other than in accordance with traditional and customary
standards, or as required or advisable under Applicable Law. If any Retailer or
its designee elects to purchase the Accounts at the end of the Operation Period,
Bank shall transfer the Accounts to such Retailer or a third party purchaser
free and clear of all encumbrances; by no later than the Program Purchase Date;
provided, however, that Bank shall have at least one hundred and twenty (120)
days following such Retailer’s or its designee’s notice of election to purchase
the Accounts to obtain a release of the assets subject to purchase pursuant to
Section 11.03 from the securitization or other financing transaction.
Section 14.11    Further Assurances. Each party hereto agrees to execute all
such further documents and instruments and to do all such further things as any
other party may reasonably request in order to give effect to and to consummate
the transactions contemplated hereby.

79

--------------------------------------------------------------------------------




Section 14.12    Entire Agreement. This Agreement is the entire agreement of the
parties with respect to the subject matter hereof and supersedes all other prior
understandings and agreements whether written or oral, including without
limitation the Prior Agreement. Without limiting the generality of the
foregoing, and with respect to those “Accounts” and all related “Indebtedness”
and “Account Documentation” (as such terms are defined in the Prior Agreement)
established or generated under the Prior Agreement, Bank and Retailers each
acknowledges and reaffirms that, such “Accounts”, “Indebtedness” and related
“Account Documentation”, and each party’s rights and obligations with respect
thereto, shall be governed by the provisions of this Agreement, including,
without limitation, the representations, warranties and covenants set forth
herein and the indemnification provisions of Article 12. This Agreement
supersedes the Prior Agreement as of 12:00 a.m. Pacific Time on February 3,
2014.
Section 14.13    Notices. All notices, demands and other communications provided
for in this Agreement shall be in writing or (unless otherwise specified) by
telex or telephonic facsimile transmission and shall be sent by certified mail
or nationally-recognized overnight courier, or delivered to the other party at
the address set forth opposite its name on Schedule 14.13 hereof, or at such
other address as shall be designated by such party in a written notice given to
the other party in accordance with the terms of this Section 14.13. All such
notices and communications if duly given or made, when sent by certified mail,
shall be effective five (5) Business Days after deposit in the mails, when sent
by overnight courier, shall be effective one (1) Business Day after delivery to
such overnight courier, and otherwise shall be effective upon receipt.
Section 14.14    Power of Attorney. Retailers hereby grant to Bank a power of
attorney to sign and endorse any Retailer’s name on checks, drafts, money orders
or other forms of payment in respect of Accounts. The limited power of attorney
conferred hereby is deemed a power coupled with an interest and shall be
irrevocable through the date on which there are no longer any Active Accounts,
upon which it shall automatically be revoked.
Section 14.15    Confidentiality.
(a)    All proprietary and non-public material and information supplied by any
Retailer to Bank or vice versa heretofore or hereafter, or supplied to any
Retailer or Bank by Cardholders or applicants for Credit Cards, including,
without limitation, (i) the pricing and other financial terms of this Agreement;
(ii) information concerning the parties’ marketing plans, objectives, financial
results and employee compensation and benefits, and (iii) information received
by Retailers from access to data bases and other records maintained by Bank is
confidential and proprietary (“Confidential Information”). Notwithstanding the
foregoing, however, Confidential Information shall not include any information
which (i) at the time of disclosure by one party hereto or thereafter is
generally available or known to the public (other than as a result of an
unauthorized disclosure by the other party hereto); (ii) was available to one
party on a non-confidential basis from a source other than the other party
(provided that such source, to the best of such party’s knowledge, was not
obligated to the other party to keep such information confidential); or (iii)
was in one party’s possession prior to disclosure by the other party to it.
(b)    Bank shall have the right to use and disclose Confidential Information in
the performance of its obligations or the exercise of its rights pursuant to
this Agreement.

80

--------------------------------------------------------------------------------






(c)    Except as provided in the last sentence of this Section 14.15(c),
Retailers shall have the right to use and disclose any Confidential Information
in the performance of their obligations or the exercise of their rights pursuant
to this Agreement. For the avoidance of doubt, the parties agree that Retailers
shall have the right to use and disclose any Confidential Information that is
described in Schedule 14.15(c) in the exercise of any of their rights under
Section 8.05 or any other provision hereof. However, Retailers shall not have
the right to use or disclose any other Confidential Information in the exercise
of their rights under that Section, except in connection with Bank products.
Further, if Retailers purchase the Accounts in accordance with Section 11.03,
Retailers shall have the right to disclose such information as is contained in
the assets acquired by Retailers in connection with such purchase, subject to
Applicable Law and the applicable privacy policy.
(d)    Each party shall receive Confidential Information in confidence and not
disclose Confidential Information to any third party (other than a party’s
financial auditors or regulators), except (i) as may be necessary to perform its
obligations or exercise its rights pursuant to this Agreement, (ii) as may be
agreed upon in writing by the other party, or (iii) as otherwise required by
Applicable Law. Each party will use commercially reasonable efforts to ensure
that its officers, employees, and agents take such action as shall be necessary
or advisable to preserve and protect the confidentiality of Confidential
Information. Upon written request or upon the termination of this Agreement,
each party shall destroy or return to the other party all Confidential
Information in its possession or control, subject to each party’s respective
document retention policies with respect to information required to be
maintained by regulatory authorities and subject to Bank’s rights to retain
information and documents necessary to administer and operate the Program.
(e)    Bank shall not issue any press releases relating to this Agreement, or
the contents herein, unless and until Bank has received the prior written
approval of the Retailers for any such press release or form of press release.
No other announcements regarding this Agreement, or the contents herein, shall
be in any press release, conference, advertisement, announcement, professional
or trade publication, mass marketing materials or otherwise to the general
public may be made by Bank without Retailers’ prior written consent, which
consent may be withheld in Retailers’ sole discretion.
Section 14.16    No Partnership. Nothing contained in this Agreement shall be
construed to constitute Bank and any Retailer as partners, joint venturers,
principal and agent, or employer and employee.
Section 14.17    Third Parties. Bank and Retailers each shall have the right to
engage third parties to perform services pursuant to this Agreement, provided
any such third party shall be bound by an appropriate confidentiality agreement.
Notwithstanding the foregoing, this Agreement is not for the benefit of any
third party and shall not be deemed to give any right or remedy to any such
third party. If Bank elects to engage third parties to perform services pursuant
to this Agreement and such third parties fail to perform in accordance with the
standards set forth herein, such failure to perform shall not be deemed to be an
event beyond Bank’s control for purposes of determining if a Bank Termination
Event shall have occurred. If Retailers engage any third party that will have
access to any non-public personal information about any applicant or Cardholder
obtained in connection with the Program, Retailers will ensure

81

--------------------------------------------------------------------------------




that (a) such third-party’s employees have been appropriately trained to
properly fulfill Retailers’ obligations hereunder; and (b) such third party
signs a written contract in which such third party agrees to (i) restrict its
use of Cardholder and applicant information to the use specified therein (which
use shall be consistent with Retailers’ rights hereunder), (ii) comply with
Applicable Law and the Bank Privacy Policy, and (iii) implement appropriate
administrative, technical, and physical safeguards to protect any Cardholder or
applicant information. Retailers’ engagement of any third party will not relieve
Retailers of Retailers’ obligations hereunder, and Retailers will be responsible
for the acts and omission of any such third party as though such acts and
omissions were those of Retailers.
Section 14.18    Multiple Counterparts. This Agreement may be executed in any
number of multiple counterparts, all of which shall constitute but one and the
same original. For purposes of the execution of this Agreement, fax signature
pages shall be treated in all respects as original signature pages.
Section 14.19    Rights in Technology. Retailers and their Affiliates shall own
exclusively: (i) any and all technology owned by any Retailer or any of their
Affiliates at the time that such technology is provided for use in establishing,
developing or administering the Program (the “Retailer Technology”); (ii) any
and all changes or other modifications made by any Retailer or any of their
Affiliates to the Retailer Technology (the “Retailer Owned Modifications”); and
(iii) any and all new technology created by any Retailer or any of their
Affiliates in connection with establishing, developing or administering the
Program (the “Retailer Created Technology”). Bank and its Affiliates shall own
exclusively: (A) any and all technology owned by Bank or any of its Affiliates
at the time that it is provided for use in establishing, developing or
administering the Program (the “GE Technology”); (B) any and all changes or
other modifications made by Bank or any of its Affiliates to the GE Technology
(the “GE Owned Modifications”); and (C) any and all new technology created by
Bank or any of its Affiliates in establishing, developing or administering the
Program (the “GE Created Technology”).
Section 14.20    Cross-License of Technology. Retailers grant to Bank and each
Bank Affiliate a non-exclusive, royalty-free, fully paid up, non-assignable,
non-sublicensable, worldwide right and license to use the Retailer Technology,
Retailer Owned Modifications and the Retailer Created Technology in Object Code
to the extent necessary or convenient to comply with the licensee’s obligations
under the Agreement. Bank grants to Retailers a non-exclusive, royalty-free,
fully paid up, non-assignable, non-sublicensable, worldwide right and license to
use the GE Technology, GE Owned Modifications and the GE Created Technology in
Object Code to the extent necessary or convenient to comply with the licensee’s
obligations under the Agreement. This license shall expire at the end of the
Operation Period. Upon the expiration of this license affected by such
termination, each licensee party shall return to the licensor party (or, at the
licensor party’s option, shall destroy) the licensor’s technology then in the
licensee’s possession or control. “Object Code” means the computer software code
generated by a compiler or assembler that has been translated from the source
code of a program. Neither party shall have any right to reverse engineer,
decompile or disassemble the technology licensed to it hereunder. The limited
licenses granted under this Section 14.20 are AS IS and without any express or
implied warranty of any kind. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
EACH LICENSING PARTY DISCLAIMS ANY EXPRESS OR IMPLIED

82

--------------------------------------------------------------------------------




WARRANTY OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.
Section 14.21    Joint and Several Obligations. Each obligation of a Retailer
hereunder shall be a joint and several obligation of all Retailers and all
representations and warranties made by Retailers or a Retailer hereunder shall
be deemed to have been made by each Retailer party individually, as well as by
all such parties collectively. For all purposes of this Agreement, notice given
to or demand made upon any Retailer shall be deemed to be notice given to or
demand made upon all Retailers, and any consent or approval to be given under
this Agreement by Retailers shall be deemed given when any Retailer gives such
consent or approval. Retailers covenant for the benefit of Bank to enter into
such agreements and to make such other arrangements as may be necessary to
ensure that each Retailer receives copies of all such notices or demands from
the other Retailers hereunder. Whenever this Agreement requires that payments be
made to Retailers or to any Retailer, Bank shall make such payments directly to
The Gap, Inc. and The Gap, Inc. shall receive such payments in trust for itself
and the other Retailers entitled to all or any portion thereof. Bank shall have
no obligation to ensure and no liability for the correct application of any
payments made by it among the different Retailers. Bank may exercise its
chargeback rights under Section 7.01 against any Retailer regardless of which
Retailer originated the corresponding Account or Purchase transaction. Each
Retailer guarantees (as a primary obligor) payment of any amounts due and
payable to Bank by any other Retailer. This guarantee is a guarantee of payment
and not merely of collection. Each Retailer waives any subrogation or similar
right it may have for any payment made pursuant to this Section 14.19 and waives
presentment, demand, protest, notice of protest, notice of dishonor, notice of
nonpayment, and the right to require Bank to proceed against any other party.
The provisions of this Section 14.19 are intended to supplement and not to
supersede or replace the obligations of The Gap, Inc. under the Gap Guaranty. By
executing this Agreement as a “Retailer”, The Gap, Inc. is not intending to
limit its obligations under the Gap Guaranty nor shall it be deemed to be
binding or obligating any of its non-Gap branded or international subsidiaries
or affiliates that are not now or hereafter parties to this Agreement to comply
with, or to otherwise perform the terms of, this Agreement.
Section 14.22    Prohibition on Illegal Gambling. Retailers shall not submit to
Bank any Charge Transaction Data which includes a transaction consisting of a
bet or wager (including a bet or wager placed by any means which involves the
use, at least in part, of the Internet) where such bet or wager is unlawful
under any applicable federal or state law in the state or tribal lands in which
the bet or wager is initiated, received, or otherwise made.
Section 14.23    Removal of General Electric Capital Corporation. The parties
acknowledge and agree that as of the Effective Date, (a) General Electric
Capital Corporation (“GECC”) shall cease to be a party to the Agreement and
shall have no further rights, obligations or liabilities under the Agreement,
(b) that certain guaranty dated as of May 5, 2003, and executed by GECC in favor
of Retailers (the “GECC Guaranty”), and the related reaffirmation dated as of
March 8, 2007, and executed by GECC (the “GECC Guaranty Reaffirmation”), will
terminate, and (c) GECC will have no further liability under the GECC Guaranty
or the GECC Guaranty Reaffirmation for any obligations thereunder that occurred
on or after the Effective Date. Any rights, obligations or liabilities that
would have accrued to or be owed from GECC under the Agreement on or after the
Effective will be the rights, obligations and liabilities of Bank Parent from
and after the Effective Date. [***].

83

--------------------------------------------------------------------------------




[Signature Pages Follow]





84

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Bank, Bank Parent, GECC and Retailers have caused this
Agreement to be executed by their respective officers thereunto duly authorized
as the date first above written.
BANK:
GE CAPITAL RETAIL BANK


By: /s/ Margaret Keane
Name: Margaret Keane
Title: CEO
RETAILERS:
THE GAP, INC.


By:   /s/ Sabrina Simmons     
Name: Sabrina Simmons
Title: Executive Vice President and Chief Financial Officer
GENERAL ELECTRIC CAPITAL
CORPORATION solely for purposes of Section 14.23


By: /s/ Margaret Keane
Name: Margaret Keane
Title: SVP




GAP (PUERTO RICO), INC.


By:   /s/ Sabrina Simmons     
Name: Sabrina Simmons
Title: Executive Vice President and Chief Financial Officer


BANK PARENT:


GE CAPITAL RETAIL FINANCE CORPORATION, solely for purposes of its obligations
under Section 2.01(a) and its representations under Sections 9.01(a), (c), (d),
(e), (f), (g) and (i)


By: /s/ Margaret Keane
Name: Margaret Keane
Title: CEO


GPS CONSUMER DIRECT, INC.


By:   /s/ Sabrina Simmons     
Name: Sabrina Simmons
Title: Executive Vice President and Chief Financial Officer


GAP (APPAREL), LLC


By:   /s/ Sabrina Simmons     
Name: Sabrina Simmons
Title: Executive Vice President and Chief Financial Officer




 
GAP (ITM) INC.


By:   /s/ Sabrina Simmons     
Name: Sabrina Simmons
Title: Executive Vice President and Chief Financial Officer













--------------------------------------------------------------------------------




EXHIBIT A


OPERATING PROCEDURES


To be attached per Section 4.01






--------------------------------------------------------------------------------










Monogram Credit Card Bank of Georgia
(“MCCBG”)
Gap
Private Label Credit Card
Operating Procedures Manual
For US and Puerto Rico Based Retailers and
Canadian Based Retailers Processing Authorizations Only
























April 18, 2003



1

--------------------------------------------------------------------------------




Section                                            Page
MCCBG Directory                                        3
1.0    Application Processing                                5
1.1.    New Applications                                    5
1.2.    Pre-approved Application                                7
1.3.    Identification Requirements                                8
1.4.    Entering the Application into the Register                        10
1.5.    Application Decisions                                    16
1.6.    After Hours Processing - Hawaii                            17
1.7.    10% Off Procedures                                    17
2.0    Charge Sales and Credits                                19
2.1.    Charging Privileges                                    19
2.2.    Temporary Pass                                    19
2.3.    Authorization of Charge Sales Transactions                        20
2.4.    Charge Credits                                    21
3.0    Charge/Send Sales Processing                            22
3.1.    Charge/Send Requests                                22
4.0    VeriFone Customer Service Functions                        23
4.1.    Temporary Pass                                    23
4.2.    Account Summary                                    23
4.3.    Application Inquiry                                    23
4.4.    Reporting Lost/Stolen Cards                                23
4.5.    Issuing Replacement Cards                                23
5.0    Register Customer Service Functions                            24
5.1.    Temporary Pass with Account Summary                        24
6.0    Other Customer Service Functions                            27
6.1.    Adding Authorized Users                                27
6.2.    Credit Line Increases                                    27
7.0    Gift Products Received as Payment                            28
7.1.    Gift Products are Not Accepted as Payment                        28
7.2.    Gift Products Received Without Customer Information                28
8.0    Rewards Certificates                                    29

2

--------------------------------------------------------------------------------






9.0    Absentee Card (Online/Catalog)                            30
MINIMIZING FRAUD WITH THE GAPCARD                    30
9.1.    Purpose                                        30
9.2.    Procedure                                        30
9.3.    MRC Charge Send Requests                                31
10.0 Full Recourse Accounts Arising from Overides                    31
Appendix A                                            33

3

--------------------------------------------------------------------------------






MCCBG Directory
General Inquiry
Gap




Customer
Correspondence:        General Inquiries            FCBI
PO Box 103090            PO Box 103132
Roswell, GA 30076            Roswell, GA 30076


Payments:            Cycles 1-8                Cycles 9-16
PO Box 105980            PO Box 105981
Dept. 72                Dept. 72
Atlanta, GA 30353-5980        Atlanta, GA 30353-5981


Cycles 17-24
PO Box 105982
Dept. 72
Atlanta, GA 30353-5982


Special Delivery
Payment Address:        485 Lake Mirror Rd.
Bldg. 700 Dept. 72
Atlanta, GA 30349


Important Telephone
Numbers:            Credit Office (For Store Use Only)        877-969-3135
Customer Service                800-887-1198
Collections                    888-248-3182
Customer Service Fax                800-927-8865
VeriFone Help Desk (Puerto Rico Only)    800-624-5279
Fraud                        877-528-9508
MCCBG Help Desk                800-754-0385






Customer Service Hours of Operation: Customer service will be available 24 hours
a day, 7 days a week, excluding Christmas and Thanksgiving Days.

4

--------------------------------------------------------------------------------




Application Processing


1.1
New Applications



▪
For instant enrolment, the customer must be present in the store to open an
account. Applications should never be taken from a customer over the phone.
Customers must complete and sign an original application form and provide a
qualifying credit card and valid photo ID (See Section 1.3 Identification
Requirements and Section 1.4 Entering the Application into the Register). The
most current version of the GapCard application form must be used and photo
copying of blank applications for use is NOT permissible.



▪
Tear off and hand the Account Agreement to the customer at the time they
complete the application.



▪
Review the completed application to ensure that the following fields have been
properly completed:



▪
Complete Name

▪
Street Number

▪
Address

▪
City

▪
State

▪
Zip Code

▪
Social Security Number

▪
Date of Birth

▪
Home Phone

▪
Business Phone (optional)

▪
Name and Address of Spouse if applicable (Wisconsin Residents only)

▪
Mothers Maiden Name

▪
E-mail Address (optional)

▪
Cell/Other Phone (optional)

▪
Own/Rent

▪
Signature Section*



*Pay close attention to the signature sections. Remember, the customer must sign
the application.


▪
Obtain, verify and write the ID type,

▪



▪



▪
, ID number and expiration date of the valid ID (See section 1.3 ID
Requirements) on the application.



▪
Each customer must complete a separate application; MCCBG does not accept joint
applicants on GapCard accounts.



▪
Only customers with a US or Puerto Rico address may apply for a GapCard.
Applicants with a Canadian address are not allowed to apply for a GapCard.




5

--------------------------------------------------------------------------------




▪
Customers who apply for instant enrollment must present a completed and signed
application, a qualifying credit card, and valid identification. If a customer
is unable to satisfy any one of these instant enrollment requirements (see
Section 1.3 and Section 1.4), offer to mail the completed application to
Monogram Credit Card Bank of Georgia for processing on their behalf. Detach and
hand to the customer the Terms and Conditions portion of the application.



▪
Once an application is processed for instant enrollment, it becomes property of
Monogram Credit Card Bank of Georgia and cannot be returned to the customer for
any reason, even if it is not approved.



▪
All applications processed using the instant enrollment method (approved and not
approved applications) must be mailed to Monogram Credit Card Bank of Georgia
using a pre-addressed, postage paid envelope. Ensure that applications are not
folded, stapled or mutilated. If you run out of pre-addressed envelopes, do not
use the charge draft envelopes. Put completed applications in a plain envelope
and mail to:



Shipping Applications - That Have Been Processed In-store
EDM International
PO Box 981120
El Paso, TX 79998-1120


▪
If a customer completes an application in your store and asks you to mail it for
them instead of applying by instant enrollment, seal and mail it separately by
using U.S. Mail - these are pre-addressed with the following address:



Mailing Applications on Behalf of Customers - for Processing
Gap
Monogram Credit Card Bank of Georgia
PO Box 9850
Macon, GA 31294-9265


▪
Under certain system downtime conditions, store associates may utilize the
telephone enrollment process for customer applications.


6

--------------------------------------------------------------------------------






1.2    Pre-approved Application


▪
For processing, the customer must bring their pre-approved application form with
them to the store for processing.



▪
The pre-approved application form must be filled out completely. To verify
customer acceptance, the customer must sign the form.



▪
If the customer has altered any information on the pre-approved application
form, advise the customer they must mail the pre-approved application to the
address noted on the form for processing.



▪
If still attached, tear off and hand the Account Agreement to the customer at
the time they complete the application form.



▪
Obtain, verify and write the ID type, state abbreviation, ID number and
expiration date for the valid ID (see Section 1.3) on the application.



▪
If a customer completes a pre-approved application in your store and does not
have the required identification (see Section 1.3), the store associate may
offer to mail the application in for the customer.


7

--------------------------------------------------------------------------------




1.3
Identification Requirements



▪
Before the cashier begins the POS Application Input process, the following must
be completed on the application:



Complete Name
Street Number
Address
City
State
Zip Code
Date of Birth
Social Security Number
Home Phone number
Business Phone Number (Optional)
Name and Address of Spouse if applicable ( Wisconsin Residence Only)
Mothers Maiden Name
E-mail Address (optional)
Cell/Other Phone (optional)
Own/Rent
Signature Section


•
If any of the application information listed above is missing or does not match
the information available on the customer’s valid ID or the customer cannot
provide a valid credit card, then the application must be mailed to MCCBG for
manual processing.



▪
Whenever ID is required to be shown the following forms of ID* are acceptable:

•
A valid, non-expired driver’s license with photo and current address- except in
states whose driver’s licenses do not have photos (note: temporary driver’s
licenses are NOT acceptable).

•
State ID with photo that matches the customer - except in states whose ID’s do
not have photos.



▪
If the customer does not have a driver’s license or state ID with a photo*, the
customer must provide one of the following, along with one other form of
secondary ID with address that matches:

•
Military ID

•
Alien Registration Card

•
Passport



Acceptable forms of secondary ID are:
•
Checkbook with the same address as documented on credit application

•
Utility Bill with the same address as documented on credit application

•
Vehicle Registration with the same address as documented on credit application


8

--------------------------------------------------------------------------------




*Note: CA requires a photo ID,
NJ does not require photo ID


▪
The following information must be captured in the “store use only” section of
each application, regardless of whether the customer is approved or not
approved:

▪
Identification type and issuing authority



▪
Identification number



▪
Expiration date



Use the following chart to ensure the same information is captured on each
customer’s application.


Identification
Issuing Authority/ID Type
ID Number
Exp. Date
Driver’s License
Write state of issue
Abbreviation and “DL” (e.g., “CA DL”)
Write Driver’s License Number
Write Driver’s License Expiration Date
State ID
Write State of Issue
Abbreviation and “State ID” (e.g., “CA State ID”)
Write State ID Number
Write State ID Expiration Date
Passport
Write Country of Issue
And “Passport” (e.g., “U.S. Passport”)
Write Passport ID Number
Write Passport Expiration Date
Military ID
Write “Military ID”
Write Military ID Number
Write Military ID Expiration Date
Alien Registration
Write “Alien Registration”
Write Alien ID Number
 



•
If a customer completes an application in your store and does not have the
required valid identification or qualifying credit card (see Section 1.3 and
1.4), the application cannot be processed in-store for instant enrolment. In
this case, the store associate may offer to mail the application in for the
customer.


9

--------------------------------------------------------------------------------






1.4 Entering the Application into the Register


Instructions in this section are for Mainland USA and Hawaii.
For procedures on processing applications in Puerto Rico using the Verifone
system See Appendix A).


▪
The customer must provide one of the following credit cards on which their name
is imprinted and for which they are the primary cardholder for the store to
process the application.



Preferred credit cards for swiping purposes are:
•
MASTERCARD

•
VISA



Other cards accepted are:
•
DEBIT/ATM WITH VISA OR MASTERCARD HOLOGRAM

•
BANANA REPUBLIC

•
OLD NAVY ACCOUNT

•
DISCOVER

•
AMERICAN EXPRESS (WILL RESULT IN A CALL REFERRAL)

•
DINERS CLUB (WILL RESULT IN A CALL REFERRAL)

•
SEE ALSO BELOW



1)
JCB may be accepted for purchases but cannot be used for GapCard instant
enrollment.



2)
Applications processed with an American Express or Diners Club Card will result
in a call referral due to incomplete information on the magstripe. To avoid
having to call the GapCard customer service center, ask the customer for another
qualifying Bankcard.



3)
Bank of America Debit Cards, even those with a Visa or MasterCard hologram, will
result in a call referral due to incomplete information on the magstripe. To
avoid having to call the GapCard customer service center, ask the customer for
another qualifying Bankcard.


10

--------------------------------------------------------------------------------








ACTION
 
                PROMPT
 
 
 
 
 
 
 
Store Input Procedures (Bankcard Swipe)
 
 
 
 
 
 
 
 
 
1


Cashier is prompted to enter the
 
 
 
 
 
Cashier number. The number is
 
   ENTER CASHIER NO.
 
 
 
Entered and she/he is prompted to
 
 
 
 
 
Select transaction type.
 
 
 
 
 
 
 
   
 
 
 
 
 
   SELECT TRANSACTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2


Cashier enters the new ADMIN
 
 
 
 
 
Number (56), selects ADMIN key and
 
   ENTER CREDIT CARD
 
 
 
Is prompted to Enter the desired
 
   FUNCTION CODE
 
 
 
Function code. Only 1,2 and 3 are
 
 
 
 
 
Available in this phase.
 
 
 
 
 
 
 
 
 
 
3
Cashier enters “1” (for enrollment) and
 
 
 
 
 
The choice is displayed. She/he selects
 
   NEW ACCT
 
 
 
CLEAR to go back for another pick or
 
   ENROLLMENT
 
 
 
Hit ENTER to confirm and continue.
 
 
 
 
 
 
 
 
 
 
 
Required input to process App
 
 
 
 
 
 
 
 
 
 
 
Cashier is prompted to ENTER street
 
 
 
 
 
number (max. 10)
 
   ENTER STREET NO.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Zip code (exactly 5)
 
 
 
 
 
 
 
   ENTER ZIP CODE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date of birth,
 
 
 
 
 
(mmddyyyy will validate)
 
   ENTER DOB
 
 
 
 
 
   (MM-DD-YYYY)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Social security number
 
 
 
 
 
(exactly 9 digits)
 
   ENTER SSN
 
 
 
 
 
   XXX XX XXXX
 
 
 
 
 
 
 
 
 
Home Phone Number
 
 
 
 
 
(exactly 10 digits)
 
   ENTER HOME PHONE
 
 
 
 
 
   (XXX) XXX-XXXX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Business Phone Number (optional field
 
 
 
 
 
Press ENTER to bypass)
 
   ENTER BUSINESS PHONE
 
 
 
(Exactly 10 digits)
 
   (XXX) XXX-XXXX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


11

--------------------------------------------------------------------------------




ACTION
 
PROMPT
 
 
 
 
 
 
 
 
 
Note: Validation is done on some of the
 
 
 
 
 
data entered & error messages may be
 
 
 
 
 
Received. For example on DOB, if Month >
 
   INVALID ENTRY
 
 
 
12 or if Day > 31, an error message is
 
   RE-ENTER
 
 
 
Received. The “INVALID ENTRY” message
 
 
 
 
 
Will display.
 
 
 
 
 
 
 
 
 
 
4
After the valid credit card is swiped, the name of
 
   SWIPE CARD
 
 
 
the cardholder which is read from track
 
   
 
 
 
1, prints on the receipt tape and
 
 
 
 
 
Displays on register. The First Name and
 
 
 
 
 
Last Name need to be confirmed by
 
   SMITH / JOE
 
 
 
Cashier*. If rejected (2), the register
 
   CORRECT? 1=YES 2=NO
 
 
 
Prompts for another card. Selecting (1)
 
 
 
 
 
takes the cashier back to “SWIPE CARD”
 
 
 
 
 
prompt and selecting (2) will end the
 
 
 
 
 
Transaction.
 
   1=SWIPE ANOTHER CARD
 
 
 
 
 
   2=NO OTHER CARD
 
 
 
*Note: The middle initial does not have to
 
 
 
 
 
be present on the register’s display to
 
 
 
 
 
Continue processing.
 
 
 
 
 
 
 
 
 
 
 
When the cashier confirms the name
 
 
 
 
 
by selecting (1=YES). Data is sent to
 
 
 
 
 
The controller that in turn sends out
 
   PROCESSING
 
 
 
The request to ACI for MCCBG
 
 
 
 
 
(transaction code 60). Register displays
 
 
 
 
 
The standard authorization message.
 
 
 
 
 
 
 
 
 
 
5
There are four expected responses that
 
 
 
 
 
could be returned:
 
 
 
 
 
  APPROVAL
 
 
 
 
 
  CANNOT APPROVE (Hard decline)
 
 
 
 
 
  CALL REF #
 
 
 
 
 
  Call ERROR #
 
 
 
 
 
 
 
 
 
 
 
All credit timeouts will be handled per
 
 
 
 
 
Our current credit card process. The
 
 
 
 
 
Standard “Credit Timeout 008”
 
   CREDIT TIMEOUT 008
 
 
 
Message may be received. At this
 
 
 
 
 
point the cashier can do the following
 
 
 
 
 
CLEAR = swipe another,
 
 
 
 
 
VOID = out and ENTER = retry.
 
 
 
 
 
 
 
 
 


12

--------------------------------------------------------------------------------




ACTION
 
PROMPT
 
 
 
 
 
 
 
 
6a
In the case of miscellaneous system
 
   
 
 
 
errors (e.g., GE errors, network errors
 
   CALL ERROR 0019
 
 
 
or system errors), a standard error
 
 
 
 
 
Message is displayed as shown. The
 
 
 
 
 
cashier refers to “Error Response Code Matrix” to determine next step.
 
 
 
 
 
 
 
 
 
 
 
Depending on the action required, the
 
 
 
 
 
cashier may select:
 
 
 
 
 
CLEAR = previous step
 
 
 
 
 
VOID = get out
 
 
 
 
 
ENTER = retry.
 
 
 
 
 
 
 
 
 
 
6b
After receiving the ‘Cannot Approve’
 
 
 
 
 
message, the cashier may select either
 
   CANNOT APPROVE
 
 
 
CLEAR or VOID. Selecting ENTER takes
 
 
 
 
 
them completely out to “ENTER CASHIER NO”.
 
 
 
 
 
 
 
 
 
 
6c
When a “CALL REF #” is returned,
 
 
 
 
 
The cashier notes the Ref # for the
 
   
 
 
 
customer, and by selecting VOID can
 
   CALL REF # ABCDEF
 
 
 
Get out of the transaction.
 
 
 
 
 
 
 
 
 
 
 
After cashier calls customer service &
 
 
 
 
 
receives an approval, they can select
 
 
 
 
 
ENTER for an ‘Approval’, which will
 
 
 
 
 
send an inquiry request to MCCBG to get
 
 
 
 
 
The Approval information needed to print
 
 
 
 
 
The shopping pass.
 
 
 
 
 
 
 
 
 
 
 
If the Cashier did a VOID to get out,
 
 
 
 
 
The customer will be able to
 
 
 
 
 
Use the Ref # later to get their
 
 
 
 
 
Application status/shopping pass on
 
 
 
 
 
Any register (via the Ref # Inquiry) or
 
 
 
 
 
by calling the MCCBG Customer Service.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6d
In case of ‘Approval’, the transaction
 
 
 
 
 
continues and the shopping pass is
 
   APPROVED
 
 
 
printed out. Cashier is prompted for
 
 
 
 
 
franking the application form, which will
 
 
 
 
 
then complete the enrollment process.
 
 
 
 
 
 
 
   INSERT APPLICATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 


13

--------------------------------------------------------------------------------




 
 
 
 
 
 
Shopping Pass Sample:


Customers will have 14 days until this pass expires












The information returned
From MCCBG Credit overwrites
Any existing data and is used
for printing the pass.
























The receipt header &
Trailer messages will be
The most current version.
 


Gap - 150
890 Market Street
San Francisco, CA 94102
Tel. (415) 788-5906
06/10/00


0721-01 09:32 001 161


Temporary Shopping Pass




Joe Smith
1234 Good St.
Nice City, CA
94123


You have been approved for an Gap credit account. Refer to your retail
installment credit agreement for the terms applicable to your account. Your new
credit card will be mailed to you.


Your account number is:
     6018596995353534


Shopping pass expiration date is:
     06/24/2000


Your credit limit: $200.00




For both your protection and ours, we will ask you for identification when you
use this shopping pass.** For questions about your GapCard, call 1-800-887-1198.




X___________________________________
     CUSTOMER SIGNATURE






THE CURRENT VARIABLE PERIODIC RATE IS 1.42083% (APR 17.05%)




shop around the clock
www.gap.com


Thank you


 
 
 
 
 








 
 
 
 
 
 
 
 
 
 
 


14

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
Franking Sample: (for application form)
 
0721-01 09:32 001 161
REF# AB3456
 
 
 
 
7
Franking an Application:
 
 
 
Cashier is prompted to frank the application which will
 
 INSERT APPLICATION
 
Then complete the enrolment process
 
 
 
 
 
 


15

--------------------------------------------------------------------------------






1.5    Application Decisions


▪
Approvals: The application reference number is franked on the application along
with the store of sale number and date. The Register will print a temporary pass
with basic customer information as well as the new account number. Give the
temporary pass to the customer after it is signed by the customer. Advise the
customer that this receipt will serve as their credit card until they receive
their plastic card in 7 to 10 days. Advise the customer that for their
protection, they must show valid identification each time they use the temporary
pass (see Section 2.2 and 2.3 for processing a temporary card sale). Confirm
that the customer has received the Cardholder Terms and Conditions.



▪
Declines: If the applicant is not approved you will be prompted to insert the
application to be franked with the following information: “NOT APPROVED”, the
application reference number, the store of sale number and the date. Advise the
customer that we were unable to approve their application at this time and that
they will receive a letter from MCCBG within 30 days concerning their
application. At this time hand the customer the courtesy card. If the customer
asks why they were not approved, your only response is to advise them that they
will receive a credit response letter in the mail. This letter is sent by our
credit provider, MCCBG.



▪
Referrals: If you receive a CALL REF# response, you will be prompted to insert
the application to be franked with the following information: the application
reference number, the store of sale number and the date. A call referral is
generated due to incomplete information on the applicant. When calling in a
referral, please have the applicant nearby as they will be asked to verify their
information.



▪
If you are unable to process applications through the Register because of a Gap
systems problem, call MCCBG at 1-877-969-3135 and have the application processed
over the phone. Ensure that the application is filled out completely by the
customer and sufficient ID has been verified before calling MCCBG. Applications
can only be processed by phone during Register downtime.



▪
Whether approved, declined or referred, under no circumstances is the
application ever given back to the customer. Once it has been processed, it
becomes the property of MCCBG and must be retained as a legal document.



All processed applications must be mailed daily to:


EDM International
PO Box 981120
El Paso, TX 79998-9912


Applications that have been completed by the customer but not processed will be
mailed separately daily to the address printed on the applications.



16

--------------------------------------------------------------------------------






1.6    After Hours Processing - Hawaii


Due to systems maintenance requirements, applications cannot be processed for
instant enrolment in Hawaii during the following times:


After 2:00AM ET - 7:00AM ET Tuesday to Sunday (8:00 PM Each Day - Hawaii Time)
After 12:30AM ET - 7:00AM ET Monday (6:30 PM Sunday - Hawaii time)


•
Note: daylight savings time is observed



▪
During these periods the store is to advise the customer that they cannot
process the application for instant credit but that they will mail in the
application for processing on their behalf. Use the same mail-in process as
described above. Be sure to detach and hand to the customer the Terms and
Conditions portion of the application.



1.7    10% Off Procedures


Instant Enrollment 10% Discount
Primary Cardholders may present an enrollment temporary shopping pass to receive
a 10% discount on all purchases made on the day of enrollment.


▪
Ask the customer for valid photo identification to verify that it matches the
name listed on the enrollment temporary shopping pass. Compare the customer’s
signatures as well as the person to the photo to ensure they match before
returning the identification.



▪
If an authorized user was added to an account over the phone during the instant
enrollment process and that authorized user wishes to use an enrollment
temporary shopping pass to receive the 10% discount, contact GapCard customer
service at 1-877-969-3135 for verification before processing the transaction.



▪
The date the enrollment temporary shopping pass was issued must match the
current date to receive the 10% discount.



▪
File the store copy of the transaction with your daily paperwork.



Mail-In Applications: 10% Discount
Customers who apply by mail and are approved will be mailed a GapCard welcome
kit that contains a 10% discount certificate along with their GapCard.


▪
The certificate is valid for 10% off all GapCard purchases made the day the
certificate is redeemed.



▪
The 10% discount is valid the entire day at all Gap U.S. locations (Gap,
GapKids, babyGap, GapBody, and Gap Outlet)



▪
Write “REDEEMED”, the store number, date and transaction number on the back of
the certificate.


17

--------------------------------------------------------------------------------






▪
Any GapCard cardholder may redeem the 10% discount certificate by presenting
their GapCard when making the purchase.



Online First Purchase 10% Off


Customers will automatically receive 10% off their first GapCard purchase made
at gap.com, gapkids.com or babygap.com.


If the customer places an online phone order, it will count as the one-time 10%
off transaction.

18

--------------------------------------------------------------------------------






2.0 Charge Sales and Credits


2.1    Charging Privileges


▪
A GapCard can only be used by the person whose name is embossed on the card.
Each person, including any authorized users, should have their own card with
their name on it. For example, a husband may not use his wife’s card nor may a
wife use her husband’s card. Furthermore, a son/daughter may not use a parent’s
card. MCCBG will not accept calls or notes from existing cardholders authorizing
their dependent(s) or any other person(s) to use their account.



▪
A GapCard can be used in all US, Puerto Rico and Canadian store locations.



2.2    Temporary Pass


▪
A customer who wishes to shop but does not have their card with them may still
charge purchases. A temporary shopping pass can be obtained through the Register
unit by using 56 ADMIN, option 2. You will need to obtain the customer’s Social
Security Number to process a temporary pass.



▪
Obtain and verify the ID type, state abbreviation, and expiration date for a
non-expired driver’s license or state ID with photo (except in States who’s
drivers license do not include a photo) from the customer on the charge slip
whenever a temporary pass is used to make a purchase. If either a non-expired
driver’s license or state ID number with photo is not available, two forms of
secondary ID noted in section 1.3 are required and must be verified (as above).



▪
Obtain the temporary shopping pass through the Register unit.



▪
Verify that the ID information matches the information provided by both the
Register prompts and the temporary shopping pass printout.



▪
Have the customer sign the temporary shopping pass and advise the customer that
for their protection, they will be required to show valid identification each
time they use the temporary pass.



▪
An authorized user temporary shopping pass can be obtained by calling MCCBG. In
order to obtain a temporary shopping pass, the authorized user must present
valid ID as noted in Section 1.3 and be able to verify the primary account
holder’s name, address, and phone number. Authorized user temporary shopping
pass information is to be completed by the store associate on the manual
temporary shopping pass.


19

--------------------------------------------------------------------------------






2.3    Authorization of Charge Sales Transactions


▪
Swipe the GapCard card. If the swipe was unsuccessful, manually key in the
credit card number. Note, each time an account number is manually entered into
the POS system, the associate will be prompted to input ID before proceeding
with the sale.



▪
First Purchase Identification:



▪
Customers who apply by mail and are approved will be mailed a GapCard account
card. When these customers, who did not acquire their account in person via
in-store enrollment, come into a store to make their first in-store purchase,
the register will prompt for ID. Customers must present valid identification
consistent with section 1.3 prior to making their first purchase.



▪
The register will prompt you to input the ID Type, Issuing Authority and
Expiration Date. This information will print on the bank copy of the charge
draft.



▪
Customers who do not have a driver’s license or state ID must present two forms
of valid secondary identification (see Section 1.3 Identification Requirements).



▪
Compare the customer’s signatures as well as the person to the photo to ensure
they match before returning the identification.



▪
All purchases must have an authorization code indicating that the sale was
authorized by MCCBG. Any sale transmitted with an erroneous authorization code
and/or no authorization code is subject to charge back. All non-absentee
transaction sales receipts must be signed by the customer or are subject to
charge back.



▪
An approved indicator will always be “Approved” followed by the approval code
“00XXXX”.



▪
A referral indicator will always refer you to MCCBG. At this time, the sale is
neither approved nor declined. Call MCCBG for authorization.



▪
A declined indicator means the sale is declined and you should not call MCCBG.
Request some other form of payment from the customer. In the event the customer
insists on trying to use their GapCard, you can call MCCBG to either request a
credit line increase on the account for the customer or obtain the available
credit line in order to complete the sale as a split tender transaction using
the available credit line as one portion of the tender.



▪
After the customer signs the charge slip, compare the name and signature on the
charge slip to the name and signature on the card. If the name does not match,
do not process the sale.



▪
If MCCBG requests that ID be checked for a GapCardtransaction , check and input
the customer’s ID number, state abbreviation and expiration date.



* As stated in section 1.3, temporary driver’s licenses are not accepted

20

--------------------------------------------------------------------------------






2.4    Charge Credits


▪
A charge credit to the GapCard is given when a customer returns merchandise that
was purchased on the GapCard.



▪
MCCBG cannot verify the date or purchase amount of individual items for a
transaction made on a GapCard.


21

--------------------------------------------------------------------------------






3.0 Charge/Send Sales Processing


3.1    Charge/Send Requests


▪
Through the Gap charge/send process, Gap may ship merchandise, charged to the
GapCard, at the request of the customer named on the account. The customer’s
billing address must be obtained from the customer and verified prior to
shipping for purchases over $100 by calling 1-877-SERV405.



▪
If the address given by the customer matches the account address from
1-877-SERV405, process the sale.



▪
If the addresses do not match, call the customer and let them know you are
unable to process the sale.


22

--------------------------------------------------------------------------------






4.0 VeriFone Customer Service Functions
Puerto Rico Only




4.1    Temporary Pass


▪
See Section 2.2 Temporary Pass



4.2    Account Summary


▪
The VeriFone can provide the customer with a printed copy of basic account
information,

▪
Name and Address

▪
Current Balance

▪
“Credit Available”

▪
Date and Amount of last payment

▪
Credit Line



▪
Before printing the summary, the customer must show valid ID (See Section 1.3).



4.3    Application Inquiry


▪
If you receive a referral prompt when processing an application, the VeriFone
returns to the main menu.

▪
Re-enter or call MCCBG to finish processing the credit card application.



4.4    Reporting Lost/Stolen Cards


▪
For lost or stolen GapCards, the customer’s existing account can be closed and
replaced with a new account using the VeriFone. Once an account is closed as
lost or stolen, the account can not be reopened under any circumstances.



4.5    Issuing Replacement Cards.


▪
If a customer’s card becomes defective or unusable, a replacement card can be
requested through the VeriFone. This function does not allow you to add
authorized users on accounts. Once processed, the customer will receive their
replacement card within 7 to 10 days.



FOR MORE INFORMATION
See Appendix A for VeriFone input.

23

--------------------------------------------------------------------------------






5.0 Register Customer Service Functions




5.1    Temporary Pass with Account Summary


▪
The Register can provide the customer with a printed copy of basic account
information,



▪
Name

▪
Current Balance

▪
“Credit Available”

▪
Date and amount of last payment

▪
Credit Line



▪
Before printing the summary, the customer must show valid ID (Section 1.3).



POS Register System - Account Lookup


ACTION
 
PROMPT
 
 
 
 
 
 
 
 
 
POS TO CONTROLLER “request”:
 
 
 
 
 
 
 
1


Cashier is prompted to enter the
 
 
 
 
cashier number. The number is
 
   ENTER CASHIER NO.
 
 
entered and she/he is prompted to
 
 
 
 
select transaction type.
 
 
 
 
 
 
 
 
 
 
 
   SELECT TRANSACTION
 
 
 
 
 
 
 
 
 
 
 
2


Cashier enters the new ADMIN
 
 
 
 
number (56), selects ADMIN key and
 
   ENTER CREDIT CARD
 
 
is prompted to Enter the desired
 
   FUNCTION CODE
 
 
Function code. Only 1,2 and 3 are
 
 
 
 
Available in this phase.
 
 
 
 
 
 
 
 
3


Cashier enters “2” (for account
 
 
 
 
Lookup/inquiry) and the choice is
 
   ACCOUNT LOOKUP /
 
 
Displayed. She/he selects CLEAR to
 
   BALANCE INQUIRY
 
 
go back for another pick or hit ENTER
 
 
 
 
to confirm and is prompted to enter
 
 
 
 
the social security number (exactly 9
 
 
 
 
Digits).
 
   ENTER SSN
 
 
 
 
   XXX XX XXXX
 
 
 
 
 
 










 
 
 


24

--------------------------------------------------------------------------------




4


After validating the length of the
 
 
 
 
Number entered, a request is sent to
 
 
 
 
the controller that in turn sends out the
 
 
 
 
Request to ACI for MCCBG (61) while
 
   PROCESSING. . .
 
 
the standard processing message is
 
 
 
 
Displayed.
 
 
 
 
 
 
 
 
5


There are four possible responses to
 
 
 
 
be received: ‘Approval=Pass
 
 
 
 
Printing’, ‘CANNOT FIND SSN’
 
 
 
 
And Call with error number ‘CALL
 
 
 
 
ERROR 0014’ and ‘CREDIT TIMEOUT008’. All credit timeouts will
 
 
 
 
be handled per our current credit card
 
 
 
 
Process. The Standard ‘Credit
 
   CREDIT TIMEOUT 008
 
 
Timeout 008’ message may be
 
 
 
 
Received. At this point the cashier can
 
 
 
 
do the following - CLEAR=back to
 
 
 
 
SSN prompt, VOID=out, and
 
 
 
 
ENTER=retry.
 
 
 
 
 
 
 
 
6a
In the case of miscellaneous system
 
 
 
 
Errors (e.g., MCCBG errors, network errors
 
   CALL ERROR 0019
 
 
or system errors), a standard error
 
 
 
 
Message is displayed as shown. The
 
 
 
 
Cashier then calls MCCBG customer
 
 
 
 
Service & reports this error message &
 
 
 
 
the number provided with the error
 
 
 
 
Message). Depending on what
 
 
 
 
Customer service directs the cashier to
 
 
 
 
do, the cashier may select either
 
 
 
 
CLEAR=previous step, or VOID=get
 
 
 
 
Out, or ENTER=retry.
 
 
 
 
 
 
 
 
6b
After receiving the ‘CANNOT FIND
 
 
 
 
SSN’ message, the Cashier selects
 
   CANNOT FIND SSN
 
 
Standard CLEAR=backup one step
 
 
 
 
And re-enter another SSN, ENTER=
 
 
 
 
Retry the one they initially entered, or
 
 
 
 
VOID=get out.
 
 
 
 
 
 
 
 
6c
In case of ‘Approval’, the transaction
 
 
 
 
Continues, a confirming message
 
   PASS PRINTING
 
 
(“Pass Printing”) is displayed, and a
 
 
 
 
Temporary shopping pass is printed
 
 
 
 
Out and the transaction is completed &
 
 
 
 
the display returns back to ‘ENTER
 
 
 
 
CASHIER NO.’ automatically (after 10
 
 
 
 
Seconds), without having to press
 
 
 
 
CLEAR.
 
 
 


25

--------------------------------------------------------------------------------










 
 
 
 
Replacement Temporary Shopping Pass
 
Sample for Account Lookup:  
(version 2A)












































(Expiration date will be for “today” only, and supplied from MCCBG)








The receipt header & trailer messages will be the most current version








 
Gap - 5860
3000 Bridgepointe Parkway
San Mateo, CA 94404
Tel. (650) 577-1468
06/10/00


0721-01 09:32 001 161


Temporary Shopping Pass


Joe Smith


Your account number is:
     6018596995353534


Shopping pass expiration date is:
     06/10/2000


Your credit limit: $400.00


Current Balance: $130.00
Credit Available: $270.00
Last Payment and Amount:
01/20/00 $40.00


For both your protection and ours, we will ask you for identification when you
use this shopping pass. **For questions about your GapCard, call 1-800-887-1198


X___________________________________
     CUSTOMER SIGNATURE






Shop around the clock
www.gap.com


Thank You


26

--------------------------------------------------------------------------------




6.0 Other Customer Service Functions


6.1
Adding Authorized Users



▪
The GapCard can only be used by the person whose name is imprinted on the card.
GapCard cardholders may add an authorized user when opening the account or after
the account has been opened. A card in the authorized user’s name will be mailed
to the address on the account.



▪
At the time of opening the account, the customer can complete the authorized
user fields on the application. This is not a joint applicant, so the additional
authorized user is not evaluated for credit purposes and is not financially
responsible for the account.



▪
The primary cardholder is the only person that can add an authorized user. If
the primary cardholder is unable to go to the store to add an authorized user,
MCCBG will mail the primary cardholder a form to be completed and returned for
processing.



▪
If the primary cardholder is in the store and wishes to add an authorized user,
the primary cardholder must have either the credit card or a valid temporary
shopping pass and valid ID (note section 1.3) with them. The sales associate
must first verify the ID, then call MCCBG and verify the name, address, phone
number, and social security number on the account. With all information and ID
verified, the authorized user’s name will be added to the account and a card in
authorized user’s name will be sent to the address on the account within 7 to 10
days.



6.2
Credit Line Increases



▪
A GapCard will automatically be monitored for credit line increases. However,
MCCBG can be contacted to review an account for eligibility of a credit line
increase.



▪
The customer can call MCCBG from home to request an increase at 1800 887-1198.



▪
If a customer is in the store and requests a credit line increase, the store can
call MCCBG. When calling MCCBG, identify yourself by store number and reason for
call. Provide the MCCBG associate with the customer’s account number and the
amount of increase requested.



▪
The sales associate may be required to verify ID and request additional
information. The customer must be present to provide this addition required
information


27

--------------------------------------------------------------------------------






7.0 Gift Products Received as Payment


7.1    Gift Products are Not Accepted as Payment


▪
If a cardholder mails a gift product as payment on their account, MCCBG will
return the gift product to the cardholder with a letter indicating that gift
products are not accepted as payment on the GapCard.



7.2
Gift Products Received Without Customer Information



▪
Gift products whose source or ownership is not identifiable, will be forwarded
to MCCBG at:

PO Box 103132
Roswell, GA 30076


▪
MCCBG will make an additional attempt to identify the customer and return the
gift product. If MCCBG is unsuccessful in identifying the customer, the gift
product will be forwarded to:

Gap, Inc. Direct
Attn: Exceptions Department
5900 North Meadows Drive
Grove City, OH 43123


▪
If the customer calls questioning the non-posting of an unidentified gift
product, the customer will be advised that MCCBG does not accept gift products
as payment on the GapCard. If the gift product was not returned to the customer,
the customer will be referred to Gap Inc. Customer Research Department.


28

--------------------------------------------------------------------------------






8.0 Rewards Certificates


Cardholders will be mailed a $10 reward certificate for every $250 they spend
using their GapCard.


▪
A valid GapCard must be used as tender when redeeming reward certificates.



▪
Each reward certificate is limited to a one-time purchase and is redeemable for
merchandise only.



▪
Reward certificates cannot be used to purchase Gap GiftCards.



▪
The certificate value is applied as a discount to the total purchase amount
before tax.



▪
Reward certificates are valid until the expiration date listed on the
certificate.



▪
Reward certificates may be redeemed at any Gap U.S. or Gap Outlet location.



▪
Reward certificates cannot be applied as a credit to a cardholder’s account
balance.



▪
Multiple certificates may be redeemed in the same transaction by adding together
the individual amounts and entering it as the total dollar off (e.g. three $10
certificates may be redeemed by entering $30 at the Dollar Off prompt).



▪
Lost or stolen certificates cannot be replaced. Customers who request further
assistance should be referred to GapCard Customer Service at 1-877-969-3135.


29

--------------------------------------------------------------------------------






9.0 Absentee Card (Online/Catalog)


MINIMIZING FRAUD WITH THE GAPCARD


9.1
Purpose

This procedure itemizes some specific measures taken to minimize fraud on
absentee transactions.


9.2
Procedure

1.
The customer will be required to provide the Bill-To Address on all
transactions.



2.
Upon implementation of an automated Address Verification System, Gap will
perform address verification of the customer’s billing address against Bank’s
account information.



3.
The customer will always be required to provide the GapCard number for
purchases. Gap will not disclose the GapCard number to the customer.



4.
Gap will review the customer order history. If the order is outside of the
normal ordering pattern for the customer, Gap will call the customer to verify
the order. If there is no customer history, then Gap will call MCCBG for manual
authorization.



5.
Gap will review customer orders to prevent fraud prior to shipment especially in
instances where the following activity occurs:



•
Excessive multiple quantities of the same item ordered

•
Number of items ordered greater than normal

•
Delivery to PO Box

•
Unusual patterns of behavior

•
High dollar orders

•
Billing address different than the ship-to mailing address



6.
For all orders placed on hold, Gap will refer the order to MCCBG by fax for
manual authorization. Orders may be called in to the credit center during
mutually agreed upon times for manual review. MCCBG will respond to manual
authorization requests in a timely manner and establish mutually agreeable
response times that factor in seasonal volume.



7.
If a customer reports that they did not order merchandise that appears on their
GapCard billing statement, Gap will provide documentation regarding order
processing, delivery and adherence to Operating Procedures to MCCBG for review.



8.
If a customer reports that they did not receive merchandise ordered from Gap and
charged to their GapCard, Gap will re-send the merchandise without charge to the
cardholder to resolve the situation (limited to one time per customer per year).



9.
Gap will work in good faith with MCCBG to amend operating procedures to minimize
fraud.




30

--------------------------------------------------------------------------------




9.3    MRC Charge Send Requests


▪
The Gap Merchandise Request Center (MRC) will verify a customer billing address
on sales over $100 by phone with the MCCBG credit office.

Even though the address is verified by the MRC through the Register, the
customer’s credit card may still be declined at the register (i.e. restricted
card, closed account, no open to buy).

31

--------------------------------------------------------------------------------








10.0 Full Recourse Accounts Arising from Overrides




If MCCBG does not approve a transaction and the Gap Store Manager overrides
MCCBG’s decision on this transaction, MCCBG will bill the cardholder for the
sale and charge-back the amount to Gap should the accountholder not pay.

32

--------------------------------------------------------------------------------












Gap




Verifone


Appendix A

33

--------------------------------------------------------------------------------






GAP
VERIFONE APPLICATION PROCESSING EXAMPLE


VERIFONE DISPLAY
USER INPUT
Date Time


NEW CUST SALE MORE
ACCT SERV
 
 
 
New Acct
Press Blue “Key 1”
 
 
Cred Appl
Press Blue “Key 1”
 
 
Acct Title
Type in Mr, Mrs or Ms, Then Press <Enter>
 
 
First Name
Type Customer’s First Name, Then Press <Enter>
 
 
Middle Initial
Type Customer’s Middle Initial, Then Press<Enter>
 
 
Last Name
Type Customer’s Last Name, Then Press<Enter>
 
 
Address Line 1
Type Customer’s Address Line 1, Then Press<Enter>
 
 
Apartment Number
Type in Apt. Number or 2nd Line Address, Then Press<Enter>, If None, Press
<Enter>
 
 
City Name
Type in Customer’s City, Then Press<Enter>
 
 
State Code
Type in Customer’s State, Then Press<Enter>
 
 
Zip Code
Type Customer’s Five Digit Zip Code, Then Press<Enter>
 
 
Birthdate
Type Customer’s Birth Date (MMDDYYYY) Format, Then Press<Enter>




34

--------------------------------------------------------------------------------




VERIFONE DISPLAY
USER INPUT
 
 
Social Security Num
Type Customer’s Nine Digit Social Security Number, Then Press<Enter>
 
 
Home Phone Num
Type Customer’s Home Telephone Number With Area Code First, Then Press<Enter>
 
 
Business Phone Num
Type Customer’s Business Telephone Number With Area Code First, Then
Press<Enter> or press enter if not applicable
 
 
Additional User Y/N
Type “Y” if additional user, If no additional user, type “N”, Then Press <Enter>
- if no additional user, will go directly to promotional code
 
 
Joint/Auth/ (J/A)
Type “A” for Authorized User, Then Press <Enter>
 
 
Joint First Name
Type Authorized Users First Name, Then Press <Enter>
 
 
Joint Last Name
Type Authorized Last Name, Then Press <Enter>
 
 
Joint Signed (Y/N)
Press N, No Always
 
 
Relationship? S/O
S for Spouse
O for Other
 
 
Correct Y/N
Press <Y> If Correct
Press <N> If Incorrect




35

--------------------------------------------------------------------------------




VERIFONE PRE-APPROVED PROCESSING EXAMPLE
VERIFONE DISPLAY
USER INPUT


NEW CUST SALE MORE
ACCT SERV
 
 
 
New Acct
Press Blue “Key 1”
 
 
Pre-App
Press Blue “Key 2”
 
 
Pre-Approval Number
Type Reference Number
Press <Enter>
 
 
Last Name
Type Customer’s Last Name
Press <Enter>
 
 
Correct Y/N
Type ‘Y’ If Information is Correct,
Type ‘N’ If Information is Incorrect
 
 
Processing
Dialing
Waiting for Answer
Transmitting
Receiving
Processing
 
 
 
Acct Title
Type in Mr, Mrs or Ms, Then Press <Enter>
 
 
First Name
First Name will appear, Press <Enter>
 
 
Middle Initial
If Middle Initial, Press <Enter>
 
 
Last Name
Last Name will appear, Press <Enter>
 
 
Address Line
Address will appear, Press <Enter>
 
 
Apartment Number
If Apt. # appears, Press <Enter>
 
 
City Name
City will appear,
If Correct, then <Enter>
If Incorrect, Press <Cancel>
Call Credit Office




36

--------------------------------------------------------------------------------




VERIFONE DISPLAY
USER INPUT
 
 
State Code
State will appear, Press <Enter>
 
 
Zip Code
Zip Code will appear, Press <Enter>
 
 
Birth Date
Type in Date of Birth MM/DD/YYYY, Then Press <Enter>
 
 
Social Security Num
Social Security must be input,
Then <Enter>
 
 
Home Phone Num
Type Customer’s Home Phone
Area Code First, Then Press <Enter>
 
 
Business Phone Num
Type Customer’s Business Phone Number
Area Code First, Then Press <Enter> or press enter if not applicable
 
 
App Signed (Y/N)
Type “Y” If Signed,
If Not, Have Customer Sign
 
 
Correct Y/N
Type ‘Y’ If Information is Correct
Type ‘N’ If any of the above information is incorrect, call the Credit Office.
 
 
Application Approved
 
 
 
Receipt will print
 




37

--------------------------------------------------------------------------------






APPLICATION INQUIRY
VERIFONE DISPLAY
USER INPUT
 
 
NEW CUST SALE MORE
ACCT SERV
 
 
 
New
Acct
Press the Blue “Key 1”
 
 
Appl
Inq
Press the Blue “Key 3”
 
 
Last Name
Type in Last Name, Then Press <Enter>
 
 
Social Security Num
Type in Social Security, Then Press <Enter>
 
 
Processing
Dialing
Waiting for Answer
Transmitting
Receiving
Processing
 
 
 
Application Approved
Shopping Pass (Y/N)
Type in <Y> if you want a print out
Type in <N> if you do not want print out
 
 
If declined display will read
Application Declined
 
 
 
If unable to locate, display will read
 
 
 
Application not found with the information provided. Please verify and reenter
or call MCCBG to finish processing your credit card application. Thank You.




38

--------------------------------------------------------------------------------




ACCOUNT LOOKUP


VERIFONE DISPLAY
USER INPUT
 
 
 
 
NEW CUST SALE MORE
ACCT SERV
 
 
 
 
 
Cust
Serv
Press Blue “Key 2”
 
 
 
 
Acct
Lkup
Press Blue “Key 2”
 
 
 
 
Last Name
Type in Last Name
 
 
 
 
Social Security Num
Type in Social Security Number
 
 
 
 
Processing
Dialing
Waiting for Answer
Transmitting
Receiving
Processing
 
 
 
 
 
First Name
First Name, Middle Initial, Last Name, Address Will Appear, Press <Enter>
 
 
Middle Initial
 
 
 
Last Name
 
 
 
Address Line 1
 
 
 
Apt. Number
 
 
 
City Name
City, State, Zip Code Will Appear
 
 
State Name
 
 
 
Zip Code
 
 
 
Correct Y/N
Press <Y> if correct
Press <N> if any of the above information is incorrect, call the Credit Office
 
 
 
ID Checked?
Press <Y> if Correct, <N> if Incorrect
 
 
 
 
Shopping Pass Y/N
Press <Y> if Printed Temporary Pass Needed
Press <N> if Temporary Pass Not Needed.
 
 
 
 
Printing
 
 




39

--------------------------------------------------------------------------------




ACCOUNT SUMMARY


VERIFONE DISPLAY
USER INPUT
 
 
NEW CUST SALE MORE
ACCT SERV
 
 
 
Cust
Serv
Press Blue “Key 2”
 
 
Acct
Summ
Press Blue “Key 1”
 
 
Account Number
Type in Account number <Enter>
 
 
Processing
Dialing
Waiting for Answer
Transmitting
Receiving
Processing
 
 
 
First Name
First Name, Middle Initial, Last Name, Address Will Appear, Press <Enter>
Middle Initial
 
Last Name
 
Address Line 1
 
Apt. Number
 
 
 
City Name
City, State, Zip Code Will Appear
State Name
 
Zip Code
 
 
 
Correct Y/N
Press <Y> if correct
Press <N> if any of the above information is incorrect, call the Credit Office
 
 
ID Checked?
Press <Y> if correct
Press <N> if incorrect
 
 
Printing…
 


40

--------------------------------------------------------------------------------






***************************************
Summary Sheet will Read


CUST NAME
ADDRESS
CITY, STATE
ZIP


CREDIT LINE
CURRENT BALANCE
CREDIT AVAILABLE
LAST PAYMENT DATE AND AMOUNT
*****************************************

41

--------------------------------------------------------------------------------




LOST/STOLEN


VERIFONE DISPLAY
USER INPUT
 
 
NEW CUST SALE MORE
ACCT SERV
 
 
 
Cust
Serv
Press Blue “Key 2”
 
 
Lost
Card
Press Blue “Key 3”
 
 
Account Number
Type in Account number <Enter>
 
 
Processing
Dialing
Waiting for Answer
Transmitting
Receiving
Processing
 
 
 
First Name
First Name, Middle Initial, Last Name, Address Will Appear, Press <Enter>
Middle Initial
 
Last Name
 
Address Line 1
 
Apt. Number
 
 
 
City Name
City, State, Zip Code Will Appear
State Name
 
Zip Code
 
 
 
Correct Y/N
Press <Y> if correct
Press <N> if any of the above information is incorrect, call the Credit Office
 
 
ID Checked?
Press <Y> if correct
Press <N> if incorrect
 
 
Printing…
 


42

--------------------------------------------------------------------------------




REPLACEMENT CARD


VERIFONE DISPLAY
USER INPUT
 
 
NEW CUST SALE MORE
ACCT SERV
 
 
 
Cust
Serv
Press Blue “Key 2”
 
 
Repl
Card
Press Blue “Key 4”
 
 
Account Number
Type in Account number <Enter>
 
 
Processing
Dialing
Waiting for Answer
Transmitting
Receiving
Processing
 
 
 
First Name
First Name, Middle Initial, Last Name, Address Will Appear, Press <Enter>
Middle Initial
 
Last Name
 
Address Line 1
 
Apt. Number
 
 
 
City Name
City, State, Zip Code Will Appear
State Name
 
Zip Code
 
 
 
Correct Y/N
Press <Y> if correct
Press <N> if any of the above information is incorrect, call the Credit Office
 
 
ID Checked
Press <Y> if correct
Press <N> if incorrect
 
 
Shopping Pass Y/N
Press <Y> if you want a print out
Press <N> if you do not want a print out
 
 
A replacement card will be mailed
 


43

--------------------------------------------------------------------------------






State Abbreviations for Verifone Applications


Alabama
AL
Montana
MT
Alaska
AK
Nebraska
NE
Arizona
AZ
Nevada
NV
Arkansas
AR
New Hampshire
NH
California
CA
New Jersey
NJ
Colorado
CO
New Mexico
NM
Connecticut
CT
New York
NY
Delaware


DE
North Carolina
NC
Washington, DC


DC
North Dakota
ND
Florida
FL
Ohio
OH
Georgia


GA
Oklahoma
OK
Hawaii


HI
Oregon
OR
Idaho    
ID
Pennsylvania
PA
Illinois
IL
Puerto Rico
PR
Indiana


IN
Rhode Island
RI
Iowa
IA
South Carolina
SC
Kansas


KD
South Dakota
SD
Kentucky
KY
Tennessee
TN
Louisiana


LA
Texas
TX
Maine


ME
Utah
UT
Maryland


MD
Vermont
VT
Massachusetts
MA
Virginia
VA
Michigan
MI
Washington
WA
Minnesota


MN
West Virginia
WV
Mississippi    
MS
Wisconsin
WI
Missouri


MO
Wyoming
WY






44

--------------------------------------------------------------------------------




EXHIBIT B


EXECUTED COPY OF GAP GUARANTY AGREEMENT



--------------------------------------------------------------------------------




GAP GUARANTY AGREEMENT


This GUARANTY AGREEMENT (the “Agreement”) is made as of the 28th day of
February, 2014, by The Gap, Inc. (“Guarantor”), a Delaware corporation with its
principal place of business at Two Folsom Avenue, San Francisco, California
94105, in favor of GE Capital Retail Bank (“Bank”), a federal savings bank with
its principal place of business at 170 Election Road, Suite 125 Draper, Utah
84020.


PRELIMINARY STATEMENT


A.    Gap (Puerto Rico), Inc., a Puerto Rico corporation, GPS Consumer Direct,
Inc., a California corporation, Gap (Apparel), LLC, a California limited
liability company, and Gap (ITM) Inc., a California corporation (the “Initial
Retailer Subsidiaries”) are each directly or indirectly, a subsidiary of
Guarantor.


B.    Bank, Guarantor and Initial Retailer Subsidiaries desire to enter into an
Amended and Restated Consumer Credit Card Program Agreement, dated as of the
date hereof (as the same may be amended, restated, or renewed from time to time,
the “Program Agreement”) to establish a customized private label credit card
program for qualified customers of various retailers. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Program
Agreement.


C.    Guarantor, as the direct or indirect parent corporation of the Initial
Retailer Subsidiaries, will benefit from the Initial Retailer Subsidiaries’
participation in the Program and from the assumption by the Initial Retailer
Subsidiaries of certain obligations in connection therewith.


D.    Guarantor has agreed to enter into this Agreement to induce Bank to enter
into the Program Agreement.


E.    This Agreement succeeds and replaces that certain Guaranty Agreement,
dated as of May 1, 2003, by Guarantor in favor of Bank.


NOW, THEREFORE, in consideration of the terms and conditions stated herein and
for good and valuable consideration, the receipt of which is hereby
acknowledged, Guarantor agrees as follows:


1.    Guaranteed Obligations. Guarantor absolutely and unconditionally
guarantees to Bank, and its successors and assigns, the performance of all
covenants made by each Initial Retailer Subsidiary and by each other entity
hereafter becoming a “Retailer” pursuant to Section 13.01 of the Program
Agreement (collectively, with the Initial Retailer Subsidiaries, the
“Retailers”) and the compliance by each Retailer with all obligations and
liabilities undertaken under the Program Agreement, including, without
limitation, all payment and indemnification obligations of each Retailer
thereunder (collectively, the “Guaranteed Obligations”), without setoff,
counterclaim, recoupment or deduction of any amounts owing or alleged to be
owing by Bank to any Retailer. Without limiting the foregoing, Guarantor
specifically guarantees payment of any judgment entered against any Retailer and
any damages that may be awarded in any



--------------------------------------------------------------------------------




action brought against any Retailer by Bank. This Agreement is a guaranty of
payment and not merely of collection. Guarantor acknowledges and agrees that its
obligations under this Agreement shall be absolute and unconditional,
irrespective of, and unaffected by:


(a)    the genuineness, validity, regularity, enforceability of the Program
Agreement or any future amendment, restatement or renewal of, or change in, the
Program Agreement or any other agreement, document or instrument to which any
Retailer is or may become a party;


(b)    the existence, value or condition of, or failure to perfect any security
interest in, any collateral, if any, for the Guaranteed Obligations or any
action, or the absence of any action, by Bank in respect thereof; or


(c)    any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor.


2.    Consents. Guarantor hereby consents to all terms and conditions of
agreements heretofore or hereafter made between Bank and Retailer(s) (including
without limitation the Program Agreement and related documents) and further
consents that Bank may without further consent or disclosure and without
affecting or releasing the obligations of Guarantor hereunder: (a) surrender,
exchange, release, assign, or sell any collateral or waive, release, assign,
sell, or subordinate any security interest, in whole or in part; (b) waive or
delay the exercise of any rights or remedies of Bank against any Retailer; (c)
waive or delay the exercise of any rights or remedies of Bank against any surety
or guarantor (including, without limitation, rights or remedies of Bank against
Guarantor under this Agreement); (d) waive or delay the exercise of any rights
or remedies of Bank in respect of any collateral or security interest now or
hereafter held; (e) release any surety or guarantor; (f) renew, extend, amend,
waive or modify the terms of the Program Agreement or any Guaranteed Obligation
or the obligations of any surety or guarantor, or any instrument or agreement
evidencing the same; (g) renew, extend, amend, waive or modify the terms of any
pledge, assignment, security agreement or other security document; and (h)
realize on any security interest, judicially or nonjudicially, with or without
preservation of a deficiency judgment.


3.    Waivers. Guarantor waives any action on delinquency in respect of the
Guaranteed Obligations or any part thereof, including any right to require Bank
to sue any Retailer or any guarantor or surety obligated with respect to the
Guaranteed Obligations or any part thereof, or otherwise to enforce payment
thereof against any collateral securing the Guaranteed Obligations or the
obligations of any guarantor of surety or any part thereof. Guarantor further
waives notice of (a) Bank’s acceptance of this Agreement or its intention to act
or its actions in reliance hereon; (b) the present existence or future incurring
of any Guaranteed Obligations or any terms or amounts thereof or any change
therein; (c) any default by a Retailer or any surety or guarantor, or any notice
of adverse change in any Retailer’s, guarantor’s or surety’s financial condition
or any other fact which might materially increase the risk to Guarantor; (d) the
obtaining of any guaranty or surety agreement (in addition to this Agreement);
(e) the obtaining of any pledge, assignment or other security for any Guaranteed
Obligations; (f) the release of any surety or guarantor; (g) the release of any
collateral; (h) any change in Guarantor’s business or financial condition; (i)
any renewal, extension or modification of the terms of any Guaranteed Obligation
or of the obligations or liabilities of any surety or guarantor



--------------------------------------------------------------------------------




or any instruments or agreements evidencing the same; U) any acts or omissions
of Bank consented to in either Section 1 or Section 2 hereof; and (k) any other
demands or notices whatsoever with respect to the Guaranteed Obligations or this
Agreement. Nothing contained herein shall be construed to be a waiver by the
Guarantor of presentment or demand of payment to the Guarantor with respect to
the Program Agreement. Guarantor agrees that any notice or directive given at
any time to Bank which is inconsistent with the waivers granted in this
Agreement shall be null and void and may be ignored by Bank, and, in addition,
may not be pleaded or introduced as evidence in any litigation relating to this
Agreement for the reason that such pleading or introduction would be at variance
with the written terms of this Agreement, unless Bank has specifically agreed
otherwise in writing. It is agreed between Guarantor and Bank that the foregoing
waivers are essential to the transactions contemplated by the Program Agreement
and that, but for this Agreement and such waivers, Bank would decline to enter
into the Program Agreement.


4.    Guarantor’s Knowledge of Retailers’ Economic Conditions. Guarantor
represents and warrants to Bank that it has reviewed such documents and other
information as it has deemed appropriate in order to permit it to be fully
apprised of the financial condition and operations of each Retailer and has, in
entering into this Agreement made its own credit analysis independently and
without reliance upon any information communicated to it by Retailers. Guarantor
covenants for the benefit of Bank to remain apprised of all material economic or
other developments relating to or affecting each Retailer, its property or its
business. Guarantor expressly waives any requirement that Bank advise, disclose,
discuss or deliver notice to Guarantor regarding the financial condition or
operations of any Retailer or with respect to any default by any Retailer in its
performance of any of the Guaranteed Obligations.


5.    Enforcement of Agreement. In no event shall Bank have any obligation to
proceed against any Retailer or any other person or entity before seeking
satisfaction from Guarantor, and Bank may proceed, prior or subsequent to, or
simultaneously with, the enforcement of Bank’s rights hereunder, to exercise any
right or remedy which it may have against any Retailer, any other surety or
guarantor of the Guaranteed Obligations or any property given as security for
all or any portion of the Guaranteed Obligations.


6.    Benefit of Agreement. The provisions of this Agreement are for the benefit
of Bank and its successors and assigns, and nothing herein contained shall
impair, as between Bank and Retailers, the Guaranteed Obligations. In the event
all or part of the Guaranteed Obligations are transferred or assigned by Bank to
any person or entity, any reference to “Bank” herein shall be deemed to refer
equally to such person or entity.


7.    Continuing Guaranty. This guaranty shall be a continuing one and shall be
binding upon Guarantor regardless of how long before or after the date hereof
any Guaranteed Obligation was or is incurred. Guarantor agrees that this
Agreement shall continue to be effective or shall be reinstated as the case may
be if at any time any payment to Bank of any of the Guaranteed Obligations is
rescinded or must be restored or returned by Bank upon the insolvency,
bankruptcy or reorganization of any Retailer, all as though such payment had not
been made. In the event this Agreement is preceded or followed by any other
agreement of suretyship or guaranty by Guarantor or others, all shall be deemed
to be cumulative, and the



--------------------------------------------------------------------------------




obligations of Guarantor hereunder shall be in addition to those stated in any
other suretyship or guaranty agreement.


8.    Waiver of Subrogation. Guarantor hereby irrevocably waives all claims it
has or may acquire against any Retailer in respect of the Guaranteed
Obligations, including rights of exoneration, reimbursement and subrogation or
similar rights. Guarantor agrees to indemnify Bank, and hold it harmless from
and against all loss and expense, including legal fees, suffered or incurred by
Bank as a result of claims to avoid any payment received by Bank from a
Retailer, or for its account or from collateral, with respect to the Guaranteed
Obligations.


9.    Governing Law. This Agreement and all rights and obligations hereunder
including, but not limited to, matters of construction, validity and
performance, shall be governed by and construed in accordance with the laws of
the State of New York.


10.    Expenses; Default Interest. Guarantor agrees to pay all expenses of Bank
incurred in connection with the enforcement of this Guaranty, including, without
limitation, fees and expenses of counsel and other costs of collection. If
Guarantor shall fail to pay any amount when due hereunder, such amount shall
bear interest from the date due until paid at a rate per annum equal to the
Prime Rate.


11.    Notices. All notices, demands and other communications hereunder shall be
in writing and shall be sent by facsimile, certified mail or nationally
recognized overnight courier service addressed to the party to whom such notice
or other communication is to be given or made at Guarantor’s address as set
forth below, or to such other address as Guarantor may designate in writing to
Bank from time to time in accordance with the provisions hereof and shall be
deemed effective five (5) Business Days after deposit in the mails if sent by
certified mail, one (1) Business Day after delivery if sent by such an overnight
courier service or immediately upon receipt if sent by facsimile transmission.


The Gap, Inc.
2 Folsom Avenue
San Francisco, CA 94105
Attention: Treasurer


With copies to: The Gap, Inc.


2 Folsom Avenue
San Francisco, CA 94105
Attention: General Counsel




The Gap, Inc.
40 First Plaza NW
Albuquerque, NM 87012
Attention: Vice President - Corporate Shared Services


12.    Modification, Amendment, Supplement or Waiver. No modification, amendment
or supplement to this Agreement or any of its provisions shall be binding upon
the



--------------------------------------------------------------------------------




Bank unless made in writing and duly signed by Bank. A failure or delay of Bank
in the enforcement of any of the provisions of this Agreement shall in no way be
construed to be a waiver of such provisions of this Agreement. A waiver by Bank
of any of the terms and conditions of this Agreement must be in writing and,
unless otherwise provided in that writing, such a waiver in any one instance
shall not be deemed a waiver of such terms or conditions in the future, or of
any subsequent breach thereof.


13.    Severability. In the event that any one or more of the provisions
contained in this Agreement shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision or provisions in every other respect and
the remaining provisions of this Agreement shall not be in any way impaired.


14.    Captions. Captions of the paragraphs of this Agreement are for convenient
reference only and are not intended as a summary of such paragraphs and do not
effect, limit, modify or construe the contents thereof.


15.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


16.    No Set-off. By acceptance of this Agreement, Bank shall be deemed to have
waived any right to set-off, combine, consolidate or otherwise appropriate and
apply (i) any assets of Guarantor at any time held by Bank or (ii) any
indebtedness or other liabilities at any time owing by Bank to Guarantor, as the
case may be, against, or on account of, any obligations or liabilities owed by
Guarantor to Bank under this Agreement.


(Signature Page Follows)



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor has caused this Agreement to be executed by its
duly authorized officer as of the day first above written.)
THE GAP, INC.


By:
/s/ Sabrina Simmons

Name:
Sabrina Simmons

Title:
Executive Vice President and Chief Financial Officer



ACKNOWLEDGMENT AND AGREEMENT


Bank hereby acknowledges and consents to the provisions of the foregoing
Guaranty.


GE CAPITAL RETAIL BANK




By:    /s/ Margaret M. Keane    
Name:    Margaret Keane        
Title:    CEO            



--------------------------------------------------------------------------------




EXHIBIT C


EXECUTED COPY OF BANK PARENT GUARANTY AGREEMENT



--------------------------------------------------------------------------------




BANK PARENT GUARANTY AGREEMENT


This GUARANTY AGREEMENT (the “Agreement”) is made as of the 28th day of
February, 2014, by GE Capital Retail Finance Corporation (“Guarantor”), a
Delaware corporation with its principal place of business at 777 Long Ridge
Road, Building B, Stamford, Connecticut 06927, in favor of The Gap, Inc., a
Delaware corporation with its principal place of business at Two Folsom Avenue,
San Francisco, California 94105, Gap (Puerto Rico), Inc., a Puerto Rico
corporation, GPS Consumer Direct, Inc., a California corporation, Gap (Apparel),
LLC, a California limited liability company, and Gap (ITM) Inc., a California
corporation (collectively, the “Retailers”).
PRELIMINARY STATEMENT
A.    GE Capital Retail Bank (“Bank”), a federal savings bank with its principal
place of business at 170 Election Road, Suite 125, Draper, Utah 84020, is a
subsidiary of Guarantor.
B.    Retailers, Bank and Guarantor desire to enter into an Amended and Restated
Consumer Credit Card Program Agreement, dated as of the date hereof (as the same
may be amended, restated, or renewed from time to time, the “Program Agreement”)
to establish a customized private label credit card program for qualified
customers of various retailers. Capitalized terms not otherwise defined herein
shall have the meanings set forth in the Program Agreement.
C.    Guarantor, as the parent corporation of the Bank, will benefit from the
Bank’s participation in the Program.
D.    Guarantor has agreed to enter into this Agreement to induce Retailers to
enter into the Program Agreement.
NOW, THEREFORE, in consideration of the terms and conditions stated herein and
for good and valuable consideration, the receipt of which is hereby
acknowledged, Guarantor agrees as follows:
1.    Guaranteed Obligations. Guarantor absolutely and unconditionally
guarantees to Retailers, and their successors and assigns, the performance of
all covenants made by Bank under the Program Agreement and the compliance by
Bank with all obligations and liabilities undertaken under the Program
Agreement, including, without limitation, all payment and indemnification
obligations of Bank thereunder (collectively, the “Guaranteed Obligations”),
without set-off, counterclaim, recoupment or deduction of any amounts owing or
alleged to be owing by Retailers to Bank. Without limiting the foregoing,
Guarantor specifically guarantees payment of any judgment entered against Bank
and any damages that may be awarded in any action brought against Bank by
Retailers. This Agreement is a guaranty of payment and not merely of collection.
Guarantor acknowledges and agrees that its obligations under this Agreement
shall be absolute and unconditional, irrespective of, and unaffected by:


(a)    the genuineness, validity, regularity, enforceability of the Program
Agreement or any future amendment, restatement or renewal of, or change in, the
Program Agreement or any other agreement, document or instrument to which Bank
is or may become a party;


(b)    the existence, value or condition of, or failure to perfect any security
interest in, any collateral, if any, for the Guaranteed Obligations or any
action, or the absence of any action, by Retailers in respect thereof; or
(c)    any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor.



--------------------------------------------------------------------------------






2.    Consents. Guarantor hereby consents to all terms and conditions of
agreements heretofore or hereafter made between Retailers and Bank (including
without limitation the Program Agreement and related documents) and further
consents that Retailers may without further consent or disclosure and without
affecting or releasing the obligations of Guarantor hereunder: (a) surrender,
exchange, release, assign, or sell any collateral or waive, release, assign,
sell, or subordinate any security interest, in whole or in part; (b) waive or
delay the exercise of any rights or remedies of Retailers against Bank; (c)
waive or delay the exercise of any rights or remedies of Bank against any surety
or guarantor (including, without limitation, rights or remedies of Retailers
against Guarantor under this Agreement); (d) waive or delay the exercise of any
rights or remedies of Retailers in respect of any collateral or security
interest now or hereafter held; (e) release any surety or guarantor; (f) renew,
extend, amend, waive or modify the terms of the Program Agreement or any
Guaranteed Obligation or the obligations of any surety or guarantor, or any
instrument or agreement evidencing the same; (g) renew, extend, amend, waive or
modify the terms of any pledge, assignment, security agreement or other security
document; and (h) realize on any security interest, judicially or nonjudicially,
with or without preservation of a deficiency judgment.


3.    Waivers. Guarantor waives any action on delinquency in respect of the
Guaranteed Obligations or any part thereof, including any right to require
Retailers to sue Bank or any guarantor or surety obligated with respect to the
Guaranteed Obligations or any part thereof, or otherwise to enforce payment
thereof against any collateral securing the Guaranteed Obligations or the
obligations of any guarantor of surety or any part thereof. Guarantor further
waives notice of (a) Retailers’ acceptance of this Agreement or its intention to
act or its actions in reliance hereon; (b) the present existence or future
incurring of any Guaranteed Obligations or any terms or amounts thereof or any
change therein; (c) any default by Bank or any surety or guarantor, or any
notice of adverse change in Bank’s, guarantor’s or surety’s financial condition
or any other fact which might materially increase the risk to Guarantor; (d) the
obtaining of any guaranty or surety agreement (in addition to this Agreement);
(e) the obtaining of any pledge, assignment or other security for any Guaranteed
Obligations; (f) the release of any surety or guarantor; (g) the release of any
collateral; (h) any change in Guarantor’s business or financial condition; (i)
any renewal, extension or modification of the terms of any Guaranteed Obligation
or of the obligations or liabilities of any surety or guarantor or any
instruments or agreements evidencing the same; (j) any acts or omissions of
Retailers consented to in either Section 1 or Section 2 hereof; and (k) any
other demands or notices whatsoever with respect to the Guaranteed Obligations
or this Agreement. Nothing contained herein shall be construed to be a waiver by
the Guarantor of presentment or demand of payment to the Guarantor with respect
to the Program Agreement. Guarantor agrees that any notice or directive given at
any time to Retailers which is inconsistent with the waivers granted in this
Agreement shall be null and void and may be ignored by Retailers, and, in
addition, may not be pleaded or introduced as evidence in any litigation
relating to this Agreement for the reason that such pleading or introduction
would be at variance with the written terms of this Agreement, unless Retailers
have specifically agreed otherwise in writing. It is agreed between Guarantor
and Retailers that the foregoing waivers are essential to the transactions
contemplated by the Program Agreement and that, but for this Agreement and such
waivers, Retailers would decline to enter into the Program Agreement.





--------------------------------------------------------------------------------




4.    Guarantor’s Knowledge of Bank’s Economic Conditions. Guarantor represents
and warrants to Retailers that it has reviewed such documents and other
information as it has deemed appropriate in order to permit it to be fully
apprised of the financial condition and operations of Bank and has, in entering
into this Agreement made its own credit analysis independently and without
reliance upon any information communicated to it by Bank. Guarantor covenants
for the benefit of Retailers to remain apprised of all material economic or
other developments relating to or affecting Bank, its property or its business.
Guarantor expressly waives any requirement that Retailers advise, disclose,
discuss or deliver notice to Guarantor regarding the financial condition or
operations of Bank or with respect to any default by Bank in its performance of
any of the Guaranteed Obligations.


5.    Enforcement of Agreement. In no event shall Retailers have any obligation
to proceed against Bank or any other person or entity before seeking
satisfaction from Guarantor, and Retailers may proceed, prior or subsequent to,
or simultaneously with, the enforcement of Retailers’ rights hereunder, to
exercise any right or remedy which it may have against Bank, any other surety or
guarantor of the Guaranteed Obligations or any property given as security for
all or any portion of the Guaranteed Obligations.


6.    Benefit of Agreement. The provisions of this Agreement are for the benefit
of Retailers and their successors and assigns, and nothing herein contained
shall impair, as between Retailers and Bank, the Guaranteed Obligations. In the
event all or part of the Guaranteed Obligations are transferred or assigned by
Retailers to any person or entity, any reference to “Retailers” herein shall be
deemed to refer equally to such person or entity.


7.    Continuing Guaranty. This guaranty shall be a continuing one and shall be
binding upon Guarantor regardless of how long before or after the date hereof
any Guaranteed Obligation was or is incurred. Guarantor agrees that this
Agreement shall continue to be effective or shall be reinstated as the case may
be if at any time any payment to Retailers of any of the Guaranteed Obligations
is rescinded or must be restored or returned by Retailers upon the insolvency,
bankruptcy or reorganization of Bank, all as though such payment had not been
made. In the event this Agreement is preceded or followed by any other agreement
of suretyship or guaranty by Guarantor or others, all shall be deemed to be
cumulative, and the obligations of Guarantor hereunder shall be in addition to
those stated in any other suretyship or guaranty agreement.


8.    Waiver of Subrogation. Guarantor hereby irrevocably waives all claims it
has or may acquire against Bank in respect of the Guaranteed Obligations,
including rights of exoneration, reimbursement and subrogation or similar
rights. Guarantor agrees to indemnify Retailers, and hold them harmless from and
against all loss and expense, including legal fees, suffered or incurred by
Retailers as a result of claims to avoid any payment received by Retailers from
Bank, or for its account or from collateral, with respect to the Guaranteed
Obligations.


9.    Governing Law. This Agreement and all rights and obligations hereunder
including, but not limited to, matters of construction, validity and
performance, shall be governed by and construed in accordance with the laws of
the State of New York.





--------------------------------------------------------------------------------




10.    Expenses; Default Interest. Guarantor agrees to pay all expenses of
Retailers incurred in connection with the enforcement of this Guaranty,
including, without limitation, fees and expenses of counsel and other costs of
collection. If Guarantor shall fail to pay any amount when due hereunder, such
amount shall bear interest from the date due until paid at a rate per annum
equal to the Prime Rate.


11.    Notices. All notices, demands and other communications hereunder shall be
in writing and shall be sent by facsimile, certified mail or nationally
recognized overnight courier service addressed to the party to whom such notice
or other communication is to be given or made at Guarantor’s address as set
forth below, or to such other address as Guarantor may designate in writing to
Retailers from time to time in accordance with the provisions hereof and shall
be deemed effective five (5) Business Days after deposit in the mails if sent by
certified mail, one (1) Business Day after delivery if sent by such an overnight
courier service or immediately upon receipt if sent by facsimile transmission.


GE Capital Retail Finance Corporation
777 Long Ridge Road, Building B
Stamford, CT 06927
Attention: Counsel


12.    Modification, Amendment, Supplement or Waiver. No modification, amendment
or supplement to this Agreement or any of its provisions shall be binding upon
the Retailers unless made in writing and duly signed by Retailers. A failure or
delay of Retailers in the enforcement of any of the provisions of this Agreement
shall in no way be construed to be a waiver of such provisions of this
Agreement. A waiver by Retailers of any of the terms and conditions of this
Agreement must be in writing and, unless otherwise provided in that writing,
such a waiver in any one instance shall not be deemed a waiver of such terms or
conditions in the future, or of any subsequent breach thereof.


13.    Severability. In the event that any one or more of the provisions
contained in this Agreement shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision or provisions in every other respect and
the remaining provisions of this Agreement shall not be in any way impaired.


14.    Captions. Captions of the paragraphs of this Agreement are for convenient
reference only and are not intended as a summary of such paragraphs and do not
effect, limit, modify or construe the contents thereof.


15.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


16.    No Setoff. By acceptance of this Agreement, the Retailers shall be deemed
to have waived any right to set-off, combine, consolidate or otherwise
appropriate and apply (i) any assets of Guarantor at any time held by the
Retailers or (ii) any indebtedness or other liabilities at any time owing by the
Retailers to Guarantor, as the case may be, against, or on account of, any
obligations or liabilities owed by Guarantor to the Retailers under this
Agreement.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor has caused this Agreement to be executed by its
duly authorized officer as of the day first above written.)
GE CAPITAL RETAIL FINANCE CORPORATION


By:
/s/ Margaret M. Keane    

Name:
Margaret Keane        

Title:
CEO            





ACKNOWLEDGMENT AND AGREEMENT


The Retailers hereby acknowledge and consent to the provisions of the foregoing
Guaranty.


THE GAP, INC.


By:    /s/ Sabrina Simmons
Name:     Sabrina Simmons
Title:     Executive Vice President and Chief Financial Officer


GAP (PUERTO RICO), INC.


By:    /s/ Sabrina Simmons
Name:     Sabrina Simmons
Title:     Executive Vice President and Chief Financial Officer


GPS CONSUMER DIRECT, INC.


By:    /s/ Sabrina Simmons
Name:     Sabrina Simmons
Title:     Executive Vice President and Chief Financial Officer


GAP (APPAREL), LLC


By:    /s/ Sabrina Simmons
Name:    Sabrina Simmons
Title:    Executive Vice President and Chief Financial Officer


GAP (ITM), INC.


By:    /s/ Sabrina Simmons
Name:    Sabrina Simmons
Title:    Executive Vice President and Chief Financial Officer







--------------------------------------------------------------------------------




EXHIBIT D


FORM OF CALCULATION OF GAIN SHARING PAYMENT


Attached.







--------------------------------------------------------------------------------






P&L Statement Gain Sharing Statement
Current Month and Contract year -to-date in $’s Current Month and Contract year
-to-date in $’s Current Month and Contract year-to-date in $’s 12 Month Est in
$’s
[***] [***] [***] [***]





--------------------------------------------------------------------------------




The P&L Statement for any Program Year included on this Schedule D above shall
be calculated as follows:




[***]
(i)
[***]

(ii)
[***]

(iii)
[***]



[***].


[***].


[***].


[***].


[***].


(i)
[***]

(ii)
[***]

(iii)
[***]

(iv)
[***]



[***]



--------------------------------------------------------------------------------




Schedule 1.01(a)
to
Consumer Credit Card Program


Competing Retailers
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]





--------------------------------------------------------------------------------




Schedule 1.01(b)
to
Consumer Credit Card Program


Initial Cardholder Terms


Term
Private Label
Co-Brand - Brand Centric
Standard APR
Prime + 21.74%, capped at 29.99%
Purchase: Prime + 20.74%, capped at 29.99%, Cash: Prime + 22.74%, capped at
29.99%
Annual Membership Fee
None
None
Late Fees
$25 if not late in the last 6 cycles, else $35
$25 if not late in the last 6 cycles, else $35
Pay By Phone Fee
$0 IVR/$10 Rep
$0 IVR/$10 Rep
Late Fee Assessment Date
After 5:00pm of the due date for mailed in payments
After 5:00pm of the due date for mailed in payments
Minimum Payment
If not late in the last 6 cycles, then the greater of $25 or 1% of the balance,
plus fees, plus finance charges, else the greater of $35 or 1% + +
If not late in the last 6 cycles, then the greater of $25 or 1% of the balance,
plus fees, plus finance charges, else the greater of $35 or 1% + +
Grace Period
23 days
23 days
Minimum Interest Charge
$1
$1.50
Returned Check Fee
N/A
N/A
Overlimit Fee
N/A
N/A
Balance Transfer Fee
N/A
The greater of $5 or 3%
Currency Conversion Fee
N/A
3%
Cash Access Fee
N/A
The greater of $10 or 4%
Finance Charge Calculation
Daily calculation on Average Daily Balance
Daily calculation on Average Daily Balance




--------------------------------------------------------------------------------




Schedule 1.01(c)
to
Consumer Credit Card Program


Licensed Marks


“Gap”
“GapKids”
“babyGap”
“Gap Body”
“Gap Outlet”
“gap.com”





--------------------------------------------------------------------------------




Schedule 2.04(g)-1
to
Consumer Credit Card Program


Cardholder Rewards Program Support


The parties will discuss in good faith to agree upon, by November 15, 2014, a
detailed plan regarding the implementation of the improvements set forth below.
The plan will include a timeline for implementing agreed improvements, and the
provisions of Section 3.09(h) shall govern Bank’s obligations with respect
thereto.


Real time rewards issuance and clear adjustments for returns and exchanges
•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]






--------------------------------------------------------------------------------




Schedule 2.04(g)-2
to
Consumer Credit Card Program


Form of Rewards Summary


Attached.



--------------------------------------------------------------------------------




[schedule204g2page1.jpg]



--------------------------------------------------------------------------------




[schedule204g2page2.jpg]



--------------------------------------------------------------------------------




Schedule 3.07(g)(iii)
To
Consumer Credit Card Program


Program Balance Sheet Accounts that will be [***]




[***]


[***]
[***]
[***]



--------------------------------------------------------------------------------




Schedule 3.07(i)
to
Consumer Credit Card Program


Money Costs
Bank shall determine the money costs for purposes of the Program P&L using the
following guidance:
1)
[***]

2)
[***]

3)
[***]

4)
[***]

5)
[***]






--------------------------------------------------------------------------------




Schedule 3.07 (k)
to Consumer Credit Program
Illustrative Example of Cost Difference Schedule
Program Year Ending
 
2015
2016
2017
2018
2019
2020
2021
2022
 
 
 
 
 
 
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
 
 
[***]
 
 
 
 
 
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
 
 
[***]
 
 
 
 
 
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***] 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***] 
[***] 
[***] 
[***] 
[***] 
[***] 
[***] 
[***] 
[***]
 
 
 
 
 
 
 
 
[***]
 
 
 
 
 
 
 
 
[***]
 
 
 
 
 
 
 
 
[***]
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Schedule 3.08(b)
to
Consumer Credit Card Program
Strategic Operating Council Members


Retailers


CFO Gap Inc.
President GID
General Manager CRM and VP, GID
1 Senior level brand executive


Bank


CEO of GE Retail Cards
Vice President/General Manager – Gap Inc. Account
CFO of GE Retail Cards
VP of Marketing – Gap Inc. Account



--------------------------------------------------------------------------------




Schedule 3.09(b)
to
Consumer Credit Card Program


Program Execution Committee Members


Retailers


Senior CRM Card Payments leader
Senior CRM Strategy leader
CRM Program Director, Old Navy
CRM Program Director, Gap
CRM Program Director, Banana Republic
CRM Program Director, World Sales
CRM Operations leader


Bank


Vice President/General Manager – Gap Inc. Account
VP of Marketing – Gap Inc. Account
Senior Risk Leader
Senior Collections Leader
Senior Customer Service Leader
Senior Finance Leader







--------------------------------------------------------------------------------




Schedule 3.09(g)
to
Consumer Credit Card Program


Program Management Committee Members


Retailers
VP CRM
Senior Leader CRM


Bank
Vice President/General Manager – Gap Inc. Account
VP of Marketing – Gap Inc. Account



--------------------------------------------------------------------------------




Schedule 3.09(h)
to
Consumer Credit Card Program
Technology Improvements


The parties will discuss in good faith to agree upon, by November 15, 2014, a
detailed plan regarding the implementation of the improvements set forth below.
The plan will include a timeline for implementing agreed improvements, and the
provisions of Section 3.09(h) shall govern Bank’s obligations with respect
thereto.


eService & mService improvements


▪
[***]

▪
[***]

▪
[***]



Reporting Requirements


▪
System permits on-demand reporting on key program metrics, including financial
performance, account-level behavior metrics, and reward data








--------------------------------------------------------------------------------




Schedule 4.02(b)
to
Consumer Credit Card Program


Structure of Credit Card Offers


[***]





--------------------------------------------------------------------------------




Schedule 4.03
to
Consumer Credit Card Program


Co-brand Authorization Procedure


[schedule403posauthorizations.jpg]



--------------------------------------------------------------------------------




Schedule 5.01(b)
to
Consumer Credit Card Program


Settlement Accounts


Bank Name
Location
ABA Routing/Swift :& Transit #
Account Number
Retailer Location
JP Morgan
1 Chase Manhattan Plaza
 
 
US Gap Stores – Gap and GapKids
JP Morgan
1 Chase Manhattan Plaza
 
 
Outlet stores – Gap Outlet
JP Morgan
1 Chase Manhattan Plaza
 
 
Consumer Direct – Gap online catalog
ScotiaBank
Vancouver Business Support Centre
7th Floor
409 Granville Street
Vancouver, BC V6T IT2


 
 
Canada Gap stores – Gap and GapKids






--------------------------------------------------------------------------------




Schedule 8.03(h)
to
Consumer Credit Card Program


Legal Names and Principal Place of Business


THE GAP, INC.
GAP (PUERTO RICO), INC.
GPS CONSUMER DIRECT, INC.
GAP (APPAREL), LLC
GAP (ITM) INC.


The chief executive office and principal place of business of all Retailers is
Two Folsom Avenue, San Francisco, California 94105



--------------------------------------------------------------------------------




Schedule 9.02(h)(i)
to
Consumer Credit Card Program

Reports
All reports will compare metrics to last year and, where available, to
Retailers’ operating plan.
Operational Reports – By Division and at Gap Inc. Level where applicable – [***]
[***]
•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]



[***]
•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]



[***]
•
[***]

•
[***]

•
[***]

•
[***]



Breakout Marketing Reports – By Gap Inc. Brand Tier and by Product


[***]


•
[***]

•
[***]

•
[***]

•
[***]

•
[***]



Marketing Reports – Monthly, [***]





--------------------------------------------------------------------------------




•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]



Marketing Reports – Annual, [***]


•
[***]

•
[***]



Store Level Reporting – Weekly, Monthly, YTD, [***]


•
[***]

•
[***]

•
[***]



Program Performance Reporting – By Brand, by product (if applicable), [***]


•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]




--------------------------------------------------------------------------------




•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]



All deadlines are subject to a reasonable accommodation when any of the above
report delivery deadlines coincide with the closing of Bank’s fiscal quarters
and scheduled system maintenance



--------------------------------------------------------------------------------






Schedule 9.02(h)(ii)
to
Consumer Credit Card Program

Bank’s Performance Measurements
A.
Not more than [***] of the phone calls to Bank from Retailer Locations and
Cardholders during any calendar month which ring through for more than [***] are
thereafter abandoned before being answered by Bank.

B.
For each month, (i) [***] or more of the time, the average response time for a
Bank employee to answer a telephone call received from a Cardholder , including
calls received through the automated voice response unit (“Automated VRU Line”),
shall not exceed [***] after the call first rings through, and (ii) [***] or
more of the time, the average response time for a Bank employee to answer a
telephone call received from a Retailer’s in-store employee, including calls
received through Automated VRU Line, shall not exceed [***] after the call first
rings through. For purposes of calculating the averages for each of clauses (i)
and (ii), calls placed first to the Automated VRU Line will be deemed to ring
through only after the completion of a 5 second message to the effect that
“their call may be monitored.” If, in the future, Bank elects to utilize an
automated dialer for collections that puts a Cardholder who answers a call on
hold until a Bank employee is available, such call shall be deemed to be “a
telephone call received from a Cardholder” and the call shall be deemed to
“first ring through” when the Cardholder is first put on hold in calculating
compliance with this performance standard as applied to Cardholders. For the
avoidance of doubt, Bank shall separately track, calculate, report and be
responsible for complying with each of clauses (i) and (ii) above. Bank will
adhere to a standard of [***] of calls blocked or given a forced busy signal due
to high volume for Cardholder and Store calls; provided that (x) the foregoing
excludes any calls that are unintentionally blocked due to a routing or telecom
issue, and (y) Bank may block Cardholder calls to facilitate Store calls.

C.
For each month, the average time for Bank to respond to a Credit Card
Application properly submitted to Bank via Units with a status message response
such as: “Approved”, “Declined”, “Awaiting Credit Bureau Processing”, “Queued”,
or “Error” shall not exceed [***] after such Credit Card Application is received
by Bank provided, however, that in calculating this average, Bank may select up
to [***] of Credit Card Applications received during such month and not include
its response times for such selected applications in the calculation of this
average.

D.
For each month, Bank will respond to (i) at least [***] of all inquiries
received from a Cardholder, by mail within [***] of Bank’s receipt of such
inquiries, and (ii) at least [***] of all such inquiries, within [***], if the
response to such inquiries is within the control of Bank. For Cardholder
inquiries made over the phone, online or via email, Bank will respond to at
least [***] of such inquiries within [***], resolve [***] of all




--------------------------------------------------------------------------------




such inquiries within [***], and resolve [***] of such inquiries within [***],
in each case if resolution of an applicable inquiry is within the control of
Bank. “Respond” for purposes of this provision means an automated message or
letter of receipt acknowledgement; “resolve” for purposes of this provision,
means completed in Cardholder’s or Bank’s favor.
E.
For each month, the average time to post payments to Accounts for [***] of
Cardholders under the Program and to the accounts of cardholders under all other
private label programs offered by Bank to Retailers after the date on which such
payments are received shall not exceed [***], with [***] (with backdating, as
appropriate), excluding those payments from these calculations that are
considered exception processing. If any payment is received on a date which is
not a Business Day, the payment will be deemed to have been received on the next
Business Day in the calculation of this average.

F.
For each month, the average time for Bank to respond to a Credit Card
Application properly submitted through the mail for a Catalog sale shall not
exceed [***] after the Bank receives such application.

G.
On a monthly basis, Bank will transmit a file containing Cardholder data to (i)
a third party database provider (such provider having executed an appropriate
non-disclosure agreement) or, (ii) upon any Retailer’s request, to Retailers no
later than fifteen (15) Business Days after the end of the last billing cycle of
the most recently completed Billing Period, in each case, in a manner reasonably
acceptable to Bank.

H.
If authorizations are not sent through an approved “Direct Connect” environment,
for each month, the average POS authorization response time will not exceed
[***] from the time the network delivers the request to Bank and the time the
Bank returns a response to the network; if, in the future, authorizations are
sent through a “Direct Connect” environment pursuant to a network designed,
built and owned by Bank and tested to Bank’s reasonable satisfaction, for each
month, the average authorization response time will not exceed [***]. Retailers
acknowledge and agree that the foregoing requirements are subject to the
following: (i) Bank can reliably measure the response time of an authorization
transaction from the time it is received at the “GE Tandem(s)” and sent out from
the “GE Tandem(s)”, and (ii) network response time at an authorization
transaction level cannot be done 100% of the time due to the potential impact on
performance.

I.
During each month, Bank’s authorization network will be available to Retailers
for at least [***] based on a 24-hour day; provided that the foregoing threshold
shall specifically exclude downtime resulting from the unavailability of the
Network’s authorization network.

J.
For each month, [***] of billing statements will be mailed within [***] of the
end of each Billing Period. Within [***] of billing statements will be mailed by
the end of each Billing Period. This standard does not apply if Retailer elects
to delay billing due to late arrival of inserts or creative material.




--------------------------------------------------------------------------------




K.
For each month, [***] of all Retailers’ and corporate-initiated complaints
forwarded to Bank customer service managers are resolved within [***], if the
resolution of such complaints is within the control of Bank. “Resolved” for
purposes of this provision means completed in Cardholder’s or Bank’s favor.

L.
For each month, at least [***] of cards for all purposes will be sent by mail no
later than three (3) Business Days from the day a request is made by the
applicable Cardholder (after approvals of the corresponding credit card
applications). At least [***] of cards for all purposes will be sent by mail no
later than [***] from the day a request is made by the applicable Cardholder
(after approvals of the corresponding credit card applications).

M.
For each month, the “Instant Credit Availability Uptime” will be at least [***]
of total minutes per month excluding (i) scheduled maintenance time that had
been communicated [***], would be conducted between 2am and 6am ET, and would
never exceed [***], and (ii) downtime caused by causes beyond the control of
Bank or Bank’s vendors. Bank will use commercially reasonable efforts to provide
Retailers with [***] notice of Bank’s scheduled maintenance and scheduled
downtime.

N.
For each month, “Website Application System Uptime” will be at least [***] of
the total minutes per month excluding (i) scheduled maintenance time that had
been communicated [***], would be conducted between 2am and 6am ET, and would
never exceed four total hours in a month, and (ii) downtime caused by causes
beyond the control of Bank or Bank’s vendors. Bank will use commercially
reasonable efforts to provide Retailers with [***] notice of Bank’s scheduled
maintenance and scheduled downtime.

O.
The following table designates the classification of “critical” versus
“non-critical”:




--------------------------------------------------------------------------------




Sch. Ref.
Service Level Metric*
Classification
Significant Failure Threshold
A
Abandoned Call Rate
[***]
[***]
B
Speed of Answer
[***]
[***]
B
Call Blocking
[***]
[***]
C
Instant Credit Processing In Store
[***]
[***]
D
Cardholder Correspondence
[***]
[***]
E
Conforming Payment Posting
[***]
[***]
F
Completed Application Approval
[***]
[***]
G
Cardholder Data
[***]
[***]
H
Authorization Time
[***]
[***]
I
Authorization Availability
[***]
[***]
J
Billing Statement Production
[***]
[***]
K
Cardholder Correspondence Turnaround
[***]
[***]
L
Card Replacement
[***]
[***]
L
Initial Card Fulfillment
[***]
[***]
M
Instant Credit Availability Uptime
[***]
[***]
N
Website Application System Uptime
[***]
[***]



P.
Additional Assumptions.

a.
Downtime or unexpected call volume increases to the extent not caused by Bank
will not cause a Service Level Failure.

b.
Retailer will notify Bank of any changes in its systems that may impact the
Program. If Retailers’ changes cause Bank to miss a performance measurement for
the period, the performance measurement will not be deemed failed.

c.
If a single event causes more than one performance measure failure, such event
shall be deemed to have caused only one Service Level Failure, and Retailers
shall designate the Service Level Failure.




--------------------------------------------------------------------------------




Schedule 9.02(h)(iii)
to
Consumer Credit Card Program
Masterfile
File will include new Accounts and updates to existing Accounts including any
new fields of data.
Field Name
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



The parties will discuss in good faith the format for the delivery of the
reports containing the data fields below. Bank will provide to Retailers monthly
the following items at the account level for each Account by no later than
February 3, 2015:


[***]
[***]
[***]
[***]
[***]
[***]
[***]




--------------------------------------------------------------------------------






Schedule 9.02(w)
to
Consumer Credit Card Program


Network Reporting Form





--------------------------------------------------------------------------------




Visa Co-Brand Supplemental Documentation
For _____[Program Name]_____
Issued by _____[Bank Name]_____

In connection with the co-branded credit card program (the “Program”)
established by GE Capital Retail Bank (“Issuer”) and The Gap, Inc. (“Merchant”),
and described in those certain Amended and Restated Consumer Credit Card
Agreements, dated as of February 28, 2014, by and among Issuer, Merchant and
certain related parties, Issuer certifies to the following:


Period reported: From        To    (the “Reporting Period”)
During the Reporting Period, the only general-purpose card brand(s) included on
co-branded credit cards issued under Program was (were) the following:    _.
Dollar amount of total Sales (defined as the amount of purchases of goods and
services using
Program cards issued to residents of the fifty United States of America and the
District of Columbia, net of chargebacks and credits and not including cash
transactions (balance transfers, convenience checks, ATM withdrawals and/or
manual cash advances)) on the Program co- branded Visa card issued by
Issuer: ___________________________
Total number of accounts in the Program:    
Total number of cards in the Program:    
Total number of active accounts (defined as having activity in the last 12
months) in the Program: _______________


Sales per active Program account:     
I certify that I am responsible for preparing this document on behalf of Issuer
and that I used commercially reasonable diligence gathering the foregoing
information in accordance with Issuer's (or its affiliate's or contractor's)
records and that to the best of my knowledge, the information contained in this
document is accurate and complete.


By:             
Name:    


Title:        


(Must be an officer of Issuer)


Date:                         



--------------------------------------------------------------------------------




Schedule 11.03(a)
to
Consumer Credit Card Program
Fair Market Value Calculation Methodology


(a)    “Fair market value” shall be determined as follows: If Retailers notify
Bank that they shall purchase the portfolio of Accounts (the “Portfolio”) in
accordance with Section 11.03(a), Bank and Retailers (or their designee) shall
attempt to mutually determine the fair market value of the Portfolio within
sixty (60) days after Bank’s receipt of notice from Retailers and based on the
assumptions set forth in paragraph (b) below. Fair market value shall be
expressed as a percentage of the Indebtedness applicable to the Portfolio and
shall equal the dollar amount of such Indebtedness plus any premium or minus any
discount, as applicable, divided by the dollar amount of such Indebtedness. If
the parties cannot reach agreement during the 60-day period specified above,
each party shall nominate a valuation firm (which, in each case, shall be an
independent third party generally recognized within the credit card industry as
having expertise in valuing private label credit card and bankcard portfolios),
which firms together shall select a third valuation firm to value the Portfolio.
[***]. In determining the fair market value of the Portfolio, each party shall
instruct the valuation firms to follow the guidelines set forth in paragraph (b)
below. Each party shall bear all costs relating to the services performed by its
nominated valuation firm, and one-half of all costs relating to the services
performed by the third valuation firm selected in accordance with this paragraph
(a).
(b)    The following assumptions shall be applied by each of the valuation firms
charged with valuing the Portfolio:
•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]

•
[***]




--------------------------------------------------------------------------------




Schedule 11.03(g)
to
Consumer Credit Card Program


Form of Confidentiality Agreement


CONFIDENTIALITY AGREEMENT


This Confidentiality Agreement (this “Agreement”) is made by and between GE
Capital Retail Bank and _____________ (“_________”) as of____________, 201_ (the
“Effective Date”).


WHEREAS, the Parties (as defined below) have an interest in conducting
discussions regarding the performance of GE Capital Retail Bank’s credit card
program with __________________ in connection with the potential purchase by
________ of the accounts in such program (the “Transaction”); and


WHEREAS, the Parties anticipate that the discussions may include, directly or
indirectly, Confidential Information (as defined below) of GE Capital Retail
Bank and affiliates of GE Capital Retail Bank (collectively, “GE”) and of
__________ and affiliates of __________ (collectively, “Company”) (hereinafter
GE and Company are each referred to as a “Party” and collectively, as the
“Parties”); and


WHEREAS, in connection with the Transaction, each Party may have been and may be
supplied with materials and information concerning the other Party and the
Transaction which is non-public, confidential or proprietary in nature (
“Confidential Information”), and which may include, but is not limited to,
information about or concerning that Party’s: (a) financial condition and
projections; (b) business ventures and strategic plans; (c) marketing strategies
and programs; (d) customers and prospective customers, specifically excluding
non-public personal information of such customers as defined in the
Gramm-Leach-Bliley Act, Title V, and regulations promulgated thereunder; and
(e)  strategic insights and statistical models about such customers or
prospective customers and their behavior.


NOW, THEREFORE, AS A CONDITION TO, AND IN CONSIDERATION OF, GE FURNISHING ANY
CONFIDENTIAL INFORMATION TO COMPANY, AND COMPANY FURNISHING ANY CONFIDENTIAL
INFORMATION TO GE, GE AND COMPANY AGREE AS FOLLOWS:


1.    The Parties. The Party being furnished Confidential Information, directly
or indirectly, is referred to herein as “Recipient” and the Party furnishing or
providing such Confidential Information about such Party or the Transaction is
referred to herein as “Discloser.”


2.    Description of Information. Forms of Confidential Information include,
without limitation: (a) Confidential Information transmitted in written, oral,
magnetic or any other medium; (b) all copies and reproductions, in whole or in
part, of Confidential Information; and (c) all summaries, analyses,
compilations, studies, notes or other records which contain, reflect, or



--------------------------------------------------------------------------------




are generated from Confidential Information. Confidential Information does not
include information that: (i) has become part of the public domain through no
act or omission of Recipient; (ii) was developed independently by Recipient
without reference to Confidential Information (and such independent development
can be demonstrated by the Recipient); or (iii) is or was lawfully and
independently provided to Recipient, prior to disclosure hereunder, from a third
party who, to the knowledge of Recipient, was not subject to an obligation of
confidentiality or otherwise prohibited from disclosing or transmitting such
information.


3.    Nondisclosure of Information. Recipient shall not disclose Confidential
Information to any person or entity and shall safeguard Confidential Information
using the same standard it employs to safeguard its own confidential information
of like kind, but in no event less than a commercially reasonable standard of
care. Recipient hereby agrees that it and its Representatives (as defined below)
will use Confidential Information exclusively for the purpose of the
Transaction. Without limiting the generality of the foregoing, neither Recipient
nor its Representatives shall use any Confidential Information in furtherance of
Recipient’s business or the business of any person or entity other than
Discloser, irrespective of whether such business competes with Discloser.
Recipient shall be permitted to disclose Confidential Information to its
affiliates, directors, officers, employees, contractors, agents, accountants,
attorneys and other confidential advisors (collectively, the “Representatives”)
who need to know such Confidential Information for the purpose of assisting
Recipient in connection with the Transaction. Notwithstanding the foregoing, if
any Representative of Recipient is located outside of the United States,
Recipient shall obtain Discloser’s written consent prior to disclosing any
Confidential Information to such Representative. Recipient shall advise its
Representatives, prior to any disclosure by Recipient, of the confidential
nature of such Confidential Information and, if not subject to an existing
obligation of confidentiality to Recipient, such Representative shall agree in
writing prior to any disclosure to be bound by terms and conditions which are
materially the same as those set forth in this Agreement. Recipient shall be
responsible for each breach of this Agreement caused by any of its
Representatives.


4.    Nondisclosure of Transaction. Except as permitted in accordance with this
Agreement, neither Recipient nor its Representatives, without the prior written
consent of Discloser, shall disclose to any person or entity (it being
acknowledged that each of the following shall be included in the definition of
Confidential Information): (a) the fact that Confidential Information has been
provided to it or that it has had access to Confidential Information under this
Agreement; (b) that discussions or negotiations are taking place with respect to
the Transaction; or (c) the existence, terms, conditions, or other facts of such
Transaction, including the status thereof.


5.    Ownership of Information. Recipient acknowledges and agrees that any
Confidential Information of Discloser, in whatever form, and including
modifications to any Confidential Information, is the sole property of
Discloser, which retains all rights, title and interest in and to any
Confidential Information. No present or future intellectual property rights or
licenses are offered, granted or implied by Discloser in the disclosure of any
Confidential Information to Recipient. Recipient agrees that upon the request
of, and as directed by, Discloser, it shall either return such Confidential
Information to Discloser or shall destroy such Confidential Information as so
directed; however, Recipient may retain a copy of any Confidential Information,
including



--------------------------------------------------------------------------------




summaries, compilations or analyses thereof to the extent: (a) required by
applicable law; (b) required by Recipient’s internal document retention and
governance policies; or (c) it would be unreasonably burdensome to destroy (such
as archived computer records). Any Confidential Information retained pursuant to
subsections (a), (b) or (c) shall continue to be treated as Confidential
Information subject to the restrictions set forth in this Agreement,
notwithstanding any termination or expiration hereof. The return or destruction
of Confidential Information shall not relieve Recipient of its obligations set
forth in this Agreement.


6.    Remedies. Recipient acknowledges that all Confidential Information is
considered to be proprietary and of competitive value, and in many instances,
trade secrets. Recipient agrees that because of the unique nature of the
Confidential Information, any breach of this Agreement would cause Discloser
irreparable harm, and money damages and other remedies available at law in the
event of a breach would not be adequate to compensate Discloser for any such
breach. Accordingly, Recipient agrees that Discloser shall be entitled, without
the requirement of posting a bond or other security, to equitable relief,
including, without limitation, injunctive relief and specific performance, as a
remedy for any such breach. Such relief shall be in addition to, and not in lieu
of, all other remedies available to Discloser, whether at law or in equity.


7.    Compelled Disclosure. If Recipient or any of its Representatives is
legally compelled (whether by regulatory request, deposition, interrogatory,
request for documents, subpoena, civil investigation, demand or similar process)
to disclose any Confidential Information, Recipient shall, to the extent
permitted by law, promptly notify Discloser in writing of such requirement so
that Discloser may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions hereof. Recipient will use commercially
reasonable efforts, at Discloser’s expense, to obtain or assist Discloser in
obtaining any such protective order. Failing the entry of a protective order or
the receipt of a waiver hereunder, Recipient may disclose, without liability
hereunder, that portion of Confidential Information that it has been advised by
counsel that Recipient is legally compelled to disclose; however, Recipient
agrees to use commercially reasonable efforts to obtain assurance, at no cost to
Recipient, that confidential treatment will be accorded such Confidential
Information by the person or persons to whom it is disclosed.


8.    Securities Law Compliance. Recipient acknowledges, and shall advise its
Representatives who are informed as to the matters which are the subject of this
Agreement, that federal and many state securities laws prohibit any person who
has received an issuer’s material, non-public information from purchasing or
selling securities of such issuer or from communicating such information to any
other person.


9.    Communications Regarding the Transaction. Each Party agrees that all
communications with the other Party, including any notice required pursuant to
this Agreement, will be directed to the following GE or Company contacts, as
applicable:


10.    If to GE:     [Name of GE contact] GE Capital Retail Bank, 777 Long Ridge
Road, Stamford, CT 06927 (or such other individual specified from time to time
by Company).


If to Company: [Name and mailing address of counterparty contact]



--------------------------------------------------------------------------------








11.    No Waiver of Rights. No failure or delay by either Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege hereunder. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
all of which shall remain in full force and effect.


12.    No Representations and Warranties. Discloser makes no representation or
warranty, expressed or implied, as to the accuracy or completeness of any
Confidential Information and Discloser shall not be liable to Recipient or to
any other person resulting from the use of any Confidential Information. Only
those representations or warranties that are made in any definitive written
agreement executed in connection with the Transaction, if any, and subject to
any limitations and restrictions as may be specified in such definitive
agreement, shall have any legal effect.


13.    No Commitment to Contract; Definitive Written Agreement. This Agreement
does not constitute a commitment by either Party to engage in or enter into the
Transaction nor does it create an implied obligation of either Party to do
business with the other Party. No contract or agreement providing for the
Transaction shall be deemed to exist between the Parties unless and until a
definitive written agreement between them has been executed and delivered.


14.    Governing Law, Jurisdiction and Venue.
        
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without reference to its choice of law
provisions, shall be binding upon each Party and their respective successors and
assigns, and shall inure to the benefit of each Party and their respective
successors and assigns.


(b)    Each Party hereby irrevocably and unconditionally submits, for itself,
its successors and assigns, and its property, to the jurisdiction of any New
York state court or federal court of the United States of America sitting in New
York, New York, and each Party hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such New York state court, or, to the extent permitted by law,
in any such federal court.


(c)    Each Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection, including the
defense of an inconvenient forum, that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any state or federal court sitting in New York, New York.


15.    Term. The term of this Agreement will commence on the Effective Date and
will remain in effect until the second anniversary of such Effective Date.





--------------------------------------------------------------------------------




16.    Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, any of which manually signed signature pages may be delivered by
facsimile or through the transmission of an electronically scanned version, each
of which shall be considered an original and, taken together, shall constitute
one and the same instrument.









--------------------------------------------------------------------------------






BY HAVING AN AUTHORIZED REPRESENTATIVE OF EACH PARTY EXECUTE THIS AGREEMENT IN
THE SPACE PROVIDED BELOW, EACH PARTY ACKNOWLEDGES ITS AGREEMENT TO HOLD ALL
MATTERS STRICTLY CONFIDENTIAL AS DISCUSSED HEREIN, AND TO ABIDE BY ALL TERMS AND
CONDITIONS OF THIS AGREEMENT AS OF THE EFFECTIVE DATE FIRST WRITTEN ABOVE.




GE CAPITAL RETAIL BANK
By:                     
Name:                     
Title:                     


[COUNTERPARTY NAME]
By:                     
Name:                     
Title:                     



--------------------------------------------------------------------------------




Schedule 14.13
to
Consumer Credit Card Program


Notice Addresses


To GE Capital Retail Bank
GE Capital Retail Bank
170 Election Road, Suite 125
Draper, Utah 84020
Attn: President


with a copy to:
GE Capital Retail Finance
777 Long Ridge Road, Building B
Stamford, CT 06927
Attn: Counsel


To Bank Parent:
GE Capital Retail Finance Corporation
777 Long Ridge Road, Building B
Stamford, CT 06927
Attn: Counsel


To Retailers:
The Gap, Inc.
2 Folsom Avenue
San Francisco, CA 94105
Attention: President GID


with copies to:
The Gap, Inc.
2 Folsom Avenue
San Francisco, CA 94105
Attention: General Counsel; and


 
The Gap, Inc.
40 First Plaza NW
Albuquerque, NM 87012
Attention: Vice President – Corporate Shared Services






--------------------------------------------------------------------------------




Schedule 14.15(c)
to
Consumer Credit Card Program
Reports Usable and Disclosable by Retailers
Information included in the following reports (provided to Retailers by Bank in
accordance with Schedule 9.02(h)(i)) shall be within the meaning of 12 C.F.R. §
332.3(o)(2)(ii)(B), as it may be amended from time to time. As provided in
section 14.15 hereof, Retailers shall have the right to use and disclose such
information in the exercise of any of their rights under section 8.05 or any
other provision of this Agreement. However, the parties agree that Retailers
shall only disclose such information subject to appropriate non-disclosure
agreements between Retailers and the recipient of such information.


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

